207 N.J. Super. 388 (1984)
504 A.2d 692
AMG REALTY COMPANY, A PARTNERSHIP ORGANIZED UNDER THE LAWS OF THE STATE OF NEW JERSEY AND SKYTOP LAND CORP., A NEW JERSEY CORPORATION, PLAINTIFFS, JOAN H. FACEY, REDVERS S. FACEY, JOHN W. KRAUS, MARY HELEN TUCHEN, MYKOLA BOJCZUK AND MAE BOJCZUK, HIS WIFE, INTERVENORS,
v.
TOWNSHIP OF WARREN, A MUNICIPAL CORPORATION OF THE STATE OF NEW JERSEY, DEFENDANT, AND TIMBER PROPERTIES, A CORPORATION OF THE STATE OF NEW JERSEY, PLAINTIFF,
v.
TOWNSHIP OF WARREN, A MUNICIPAL CORPORATION OF THE STATE OF NEW JERSEY, PLANNING BOARD OF THE TOWNSHIP OF WARREN, AND WARREN TOWNSHIP SEWERAGE AUTHORITY, DEFENDANTS.
Superior Court of New Jersey, Law Division.
Decided July 16, 1984.
*391 Joseph E. Murray for plaintiffs AMG Realty Co. and Skytop Land Corp. (McDonough, Murray & Korn, attorneys).
Raymond R. Trombadore for plaintiff Timber Properties (Trombadore & Trombadore, attorneys).
Robert H. Kraus for intervenors Joan H. Facey, Redvers S. Facey, John W. Kraus and Mary Helen Tuchen (Lieb, Kraus and Grispin, attorneys).
John T. Lynch for intervenors Mykola Bojczuk and Mae Bojczuk.
John E. Coley, Jr. for defendant Township of Warren (Kunzman, Coley, Yospin and Bernstein, attorneys).
Eugene W. Jacobs for defendant Planning Board of the Township of Warren (Handelman & Jacobs, attorneys).
J. Albert Mastro for defendant Warren Township Sewerage Authority.


*392
                      Outline of Opinion
     Introduction                                           393
  I. Fair Share                                             397
     A. Fair Share Methodology                              398
        1. Region                                           398
        2. Regional Need                                    400
           a. Present Need                                  401
           b. Prospective Need                              403
        3. Allocation Factors                               404
           a. Present Need                                  404
           b. Prospective Need                              405
     B. Application of the Fair Share Methodology To Warren
        Township                                            410
        1. Region                                           410
        2. Regional Need                                    410
        3. Allocation Factors                               410
           a. Present Need                                  410
           b. Prospective Need                              411
     C. Justification of Methodology                        412
        1. Region                                           412
        2. Regional Need                                    420
           a. Present Need                                  420
           b. Prospective Need                              425
           c. Present and Prospective Need                  428
        3. Allocation Factors                               431
           a. Present Need                                  431
              (1) Growth Area                               431
              (2) Present Employment                        433
              (3) Median Income                             434
           b. Prospective Need Factors                      439
              (1) Applicability of the Three Present Need
                  Factors                                   439
              (2) Employment Growth                         440
 II. Compliance                                             443
III. Builder's Remedy                                       447
 IV. Conclusion                                             450
     Appendix
     A. Present Housing Need Regions                        459
     B. Present Need Calculation                            460
     C. Surplus Present Need Data                           464
     D. Prospective Need Data                               514
     E. Selected Urban Aid Municipalities                   537
     F. Warren Township Commutershed Region                 538

*393 SERPENTELLI, J.S.C.
This Mount Laurel case, the first to be fully tried since the decision of the New Jersey Supreme Court in Southern Burlington Cty. N.A.A.C.P. v. Mt. Laurel Tp., 92 N.J. 158 (1983) (hereinafter Mount Laurel II) presents the court with the opportunity to start the process of developing a method of fair share allocation and eliminating the confusion surrounding the issue. The process is critical to the implementation of the Mount Laurel principle because as long as uncertainty regarding the fair share obligation prevails, "the weakness of the constitutional doctrine will continue". Id. at 253. The development of a fair share methodology constitutes a primary step in achieving the ultimate goal of Mount Laurel II  the actual construction of low and moderate income housing. Id. at 352. Only after the court quantifies the fair share obligation can it determine whether the municipal ordinance fully complies with Mount Laurel and thereafter whether the plaintiff is entitled to a builder's remedy.
Therefore, this opinion will address three issues in the following order:
I. Fair Share  What number of low and moderate income units of the regional need must Warren provide for through its land use regulations?
II. Compliance  Has Warren, through its present land use regulations, provided a realistic opportunity for the construction of its fair share and thereby satisfied its Mount Laurel obligation?
III. Builder's Remedy  Have plaintiffs demonstrated noncompliance, proposed a substantial lower income component for the project and can their plans be implemented without significant negative environmental or planning impact?
Based upon my analysis of the evidence, I hold that Warren Township has a fair share obligation of 946 dwelling units, for the decade of 1980-1990, that the township's land use ordinances do not comply with Mount Laurel II and that plaintiffs are entitled to a builder's remedy.
The opinion has the following structure. With respect to fair share, I will initially detail the methodology adopted before demonstrating how it produces Warren's obligation. This explanation *394 and application should enable any municipality affected by the methodology to understand the mechanics of it so that it can precisely identify its own obligation. Next, the opinion will elaborate on the justifications for the approach, the criticisms which have been voiced by others and any shortcomings the court perceives. This should facilitate refinement of the methodology. With respect to the compliance issue, the court will examine Warren's land use regulations to explain why they fail to make realistically possible the satisfaction of the township's fair share and identify some of the areas which should be addressed in the revision process. With respect to the builder's remedy, the court shall review the evidence which demonstrates that plaintiffs are entitled to the builder's remedy. Finally, the conclusion will explore the broader ramifications of this opinion.
Before proceeding to a discussion of each of these three issues, some background information is necessary. The trial began on January 3, 1984. Shortly after testimony commenced, the parties engaged in settlement negotiations. It appeared that the matter could be resolved if the township obtained a determination of its fair share and a declaration of compliance of its ordinances, which would provide it with repose from Mount Laurel litigation for a period of six years. Id. at 291-292. The court emphasized that it would only grant repose in a nonadversarial setting if defendant demonstrated to a court appointed master and then to the court, that the method used to calculate the fair share was reasonable.
As a first step, counsel authorized their planning experts to discuss an appropriate methodology for identifying Warren's fair share. Each of the experts had filed a report with the court setting forth their respective fair share analysis. Each of the experts possessed copies of expert reports filed by other court appointed experts in other pending Mount Laurel litigation. The consultants and the court had received the recently issued report of the Center for Urban Policy Research of Rutgers University, (hereinafter CUPR), entitled "Mount Laurel *395 II  Challenge and Delivery of Low-Cost Housing." During the process of discussions the consultants were given permission to confer freely with other recognized authorities in the field and individuals who have been involved in Mount Laurel litigation.
There evolved from the efforts of the experts a document which has become known as the "Warren Report." The planners developed a fair share allocation method applicable not only to the Warren Township case, but also, in their view, to municipalities throughout the State. Based upon the agreement of the planners, the parties were able to arrive at a fair share number for Warren and to resolve the other issues involved in the case including builder's remedies. Of course, the settlement was conditioned upon formal approval by Warren's governing body. The matter was adjourned for that purpose.
While the court awaited word as to the approval of the proposed settlement, it also received many inquiries concerning this first unified approach to fair share analysis. The Warren Report quickly became a topic of discussion in many case management conferences conducted by the court. One of those conferences took place in the matter of Urban League of Greater New Brunswick v. Borough of Carteret, one of the six consolidated cases in Mount Laurel II remanded to this court. Counsel in that case requested the opportunity to have all of the planners involved in that litigation attempt a consensus approach toward resolution of that case. Since there were eight plaintiffs and seven defendants joined in the suit, there was naturally some doubt as to whether the same sort of harmony was attainable. Nonetheless, the court agreed to the request made by counsel, and all of the planners were authorized by their respective attorneys to engage in a discussion toward the end of arriving at a fair share allocation approach which could be applied to that case.
*396 The planning group was chaired by Carla L. Lerman, the court appointed expert in the Urban League case. It initially consisted of all of the retained planners in that case and was expanded to include some of the court appointed experts functioning in other matters. In addition, the advisory group was addressed by Dr. Robert Burchell and Dr. David Listokin who participated in the preparation of the CUPR Report. The group also received the input of the Office of the Public Advocate. After several day long meetings, continuous private consultation among various planners, delegation of various data collection duties to individual members of the group and the formation of a subcommittee to deal with a specific factor in the fair share allocation, out of a series of preliminary drafts a final report evolved. That report, dated April 2, 1984, (hereinafter Urban League Report or ULR) established a method of fair share allocation not only applicable to the seven defendants in the Urban League litigation, but also, in the view of the planners, to any other municipality in the State.
While the Urban League advisory group was in the process of developing its report, the court was informed by counsel in the Warren case that the tentative settlement could not be consummated. Therefore, that case was brought to trial on March 15, 1984. The intervenors, who had not sought Mount Laurel relief, chose not to participate. The three remaining planners in the Warren matter had participated in the Urban League advisory group. When the trial in the Warren case recommenced, plaintiff's planners modified their original approach and espoused the methodology developed in the Urban League case. More specifically, Timber Properties' expert completely embraced the Urban League plan and AMG Realty's expert did so with one minor reservation. Defendants (hereinafter referred to collectively as defendant) used two experts who accepted some of the fundamental assumptions of the Urban League blueprint, but disagreed with others. Therefore, the court was able to test, in a truly adversarial setting, the value of the accord reached in Urban League. In fact, the *397 case was tried as a test of that approach since defendant sought to modify it, rather than setting forth a separate analysis of its own.

I.

FAIR SHARE
Before addressing the sub-issues of region, regional need, and allocation, the larger issue of fair share, which embodies these three issues, must be placed in its proper perspective. In an effort to provide this perspective, it would be helpful to define exclusionary zoning, to list the goals the Supreme Court felt it had to achieve through Mount Laurel II to eliminate exclusionary zoning, and to explain how the fair share methodology established in this opinion promotes the Court's goals.
Justice Pashman defined exclusionary zoning as involving two distinct, but interrelated practices:
(1) the use of the zoning power by municipalities to take advantage of the benefits of regional development without having to bear the burdens of such development; and (2) the use of the zoning power by municipalities to maintain themselves as enclaves of affluence or of social homogeneity. [So. Burl. Cty. N.A.A.C.P. v. Mt. Laurel Tp., 67 N.J. 151, 195 (1975) (Pushman, J., concurring) (hereinafter Mount Laurel I)].
In Mount Laurel II, Chief Justice Wilentz similarly expressed the two dimensional nature of exclusionary zoning:
But if sound planning of an area allows the rich and middle class to live there it must also realistically and practically allow the poor. And if the area will accommodate factories, it must also find space for workers. [92 N.J. at 211]
The Mount Laurel II Court determined that to eliminate exclusionary zoning, voluntary compliance with the constitutional obligation must be encouraged, litigation to enforce the obligation must be simplified and judicial remedies must be made more effective. Id. at 214. The development of a reasonable fair share methodology is, perhaps, the most important step in fulfilling these three purposes. First, the fair share methodology adopted in this opinion will promote voluntary compliance because each municipality now has the ability to calculate its fair share and thereafter design its land use regulations to *398 satisfy its responsibility. Second, the methodology will simplify litigation because the fair share number can be identified with ease, thereby limiting the remaining issues primarily to compliance and builder's remedy. Third, the methodology promotes the effectiveness of the judicial remedies which consist of three aspects: the grant of a builder's remedy, the appointment of a master, and the court imposed rezoning if the municipality fails in its effort to create a compliant ordinance. See generally Mount Laurel II at 278-292. The fair share methodology adopted here will render builder's remedies more effective because it will virtually eliminate the fair share issue which is the most time consuming and expensive component of the litigation. Experience has demonstrated that once the fair share is set, the other segments of the litigation require comparatively little time. The use of a master will be facilitated because just as demonstrating that the zoning ordinance is exclusionary is an element of the builder's remedy, it is also a prerequisite to the appointment of a master. Lastly, once the fair share number is established, the court is in a position to invoke its own remedies for noncompliance in the event that the municipality fails to satisfactorily revise its ordinance on its own.

A. The Fair Share Methodology


1. Region

The numerous expert reports received by the court in this and in other litigation generally demonstrate two different conceptual approaches to region, a fixed line approach and a commutershed approach. A fixed line approach defines a region through rigid lines derived by analyzing the standards for an appropriate region as articulated in Mount Laurel II. Id. at 256. In contrast, a commutershed approach defines a region by starting with the functional center of the municipality and identifying all points that could be reached during a reasonable commuting time by travelling outward in all directions on existing roadways. Thus, a commutershed approach requires *399 an individual analysis for each municipality to determine the points reached after a reasonable commute, whereas a fixed region approach merely requires an inquiry into which predetermined region the municipality falls.
I find that it is necessary to meld both concepts in order to arrive at the most equitable and accurate fair share number. Each municipality should have a present need region and a prospective need region. The present need region will be based on a large fixed area defined by county lines, intended to balance the high levels of need in the older urban core municipalities of that region and the resources to meet that need in the less dense and newer suburban areas of the region. The prospective need region shall be a modified commutershed area which reflects a predetermined commuting time from the functional center of any given municipality but it is intended to be large enough to account for special commuting patterns or employment concentrations ULR at 7.
The Urban League experts felt compelled to develop present need regions for the entire State so as to be sure that the present need region selected for the municipalities engaged in the Urban League litigation was compatible with the division of the balance of the State into fixed present need regions. The group divided the State into four present need regions as follows:
Region I  Bergen, Essex, Hudson, Hunterdon, Middlesex, Morris, Passaic, Somerset, Sussex, Union and Warren counties.
Region II  Monmouth and Ocean counties.
Region III  Burlington, Camden, Gloucester and Mercer counties.
Region IV  Atlantic, Cape May, Cumberland and Salem counties.
See Appendix A for a map depicting the regions. Regions II, III and IV are identical to CUPR's regions 4, 5, and 6.
I recognize it is not my prerogative to define regional configurations for counties not within my jurisdiction. However, I also recognize that to determine regions within my jurisdiction without evaluating their consistency with other potential regional configurations could promote the inconsistency which the *400 Supreme Court sought to avoid through the use of the three judge system. Mount Laurel II at 253-255. Given this disclaimer and based on the testimony given in the Warren case and the compatibility of Regions II, III and IV with the CUPR report, I believe that the recommendations of the consensus group are reasonable. Of course, my fellow Mount Laurel judges will address these regional configuration issues in their jurisdictions.
The prospective need region for any municipality shall be a commutershed measured in all directions from the functional center of a municipality based on a 30-minute drive time. The definition of functional center is three-tiered. The functional center shall be the generally recognized commercial-residential core of the community. Commonly referred to as the "downtown area," this center typically contains a commercial hub surrounded by residential development. In the absence of a commercial-residential core, the functional center shall be the municipal building. Absent either a recognized commercial-residential core or a municipal building, the functional center shall be the major crossroads within the municipality.
The 30-minute drive will be measured by the following speeds:
1. 30 miles per hour on local and county roads,
2. 40 miles per hour on state and federal highways,
3. 50 miles per hour on interstates, the Garden State Parkway and the New Jersey Turnpike.
The entire area of a county is to be considered included within the commutershed if the 30-minute drive time enters into that county at any point. Thus, the commutershed utilized here is a "modified" commutershed rather than a pure 30-minute commutershed because a pure commutershed would terminate wherever the 30-minute commute ended.

2. Regional Need

There shall be two separate methods for calculating present and prospective need.


*401 a. Present Need

Present need consists of the indigenous need of a municipality and the fair share of the reallocated excess need of the municipality's present need region. Indigenous need is defined as substandard housing currently existing in any municipality. Every municipality, regardless of its characterization in the State Development Guide Plan (hereinafter SDGP) is responsible for meeting its own indigenous need. However, certain municipalities, even though located in areas characterized as growth in the SDGP, have an indigenous need which far exceeds their fair share. They should not be expected to provide decent housing for a disproportionate share of the need. Id. at 243. Therefore, when the total regional housing stock is determined and the percentage of that stock which is substandard is identified, any municipality whose indigenous need in relationship to its housing stock is in excess of that regional percentage, will have its excess assigned to a reallocation pool. This pool will be distributed to all municipalities which contain any area designated as growth in the SDGP, excluding selected urban aid municipalities as hereafter identified.
A housing unit will be considered to fall into the indigenous need category if it has any one of the following characteristics:
1. Overcrowded units  defined as dwelling units occupied by more than 1.01 persons per room.
2. Units lacking complete plumbing facilities for the exclusive use of the occupants.
3. Units lacking adequate heating.
The number of such units can be obtained in an unduplicated count from the 1980 census figures in schedules STF-1 and STF-3. The identification of units lacking adequate heating requires a mathematical computation which need not be set forth here. An example of the process of deriving the total indigenous obligation is set forth in Appendix B. A total of the unduplicated count for these three categories will result in the total number of units hereinafter referred to as "substandard." To obtain the number of substandard units occupied by lower *402 income households, one additional adjustment is necessary. A study by the Tri-State Regional Planning Commission in 1978 reported that 18% of those people occupying substandard housing were not of low and moderate income. Therefore, to accurately compute the indigenous need, the gross number of substandard units must be multiplied times 82%.
As noted, the extent to which any municipality contributes to the present need pool depends on the relationship of its substandard housing percentage to that of its present need region. In order to arrive at that relationship and to establish the regional reallocation pool, the following steps must be taken. First, the total number of substandard units in the present need region must be identified and expressed as a percentage of the total housing stock of the region. For ease in discussion, this percentage will hereafter be referred to as the regional substandard housing percentage. Second, the total number of substandard units for each municipality in the present need region must be identified and expressed as a percentage of each municipality's housing stock. For ease in discussion, this percentage will hereafter be referred to as the municipal substandard housing percentage. Third, any municipality whose percentage of substandard housing exceeds the regional percentage shall have its number of substandard housing units reduced until it conforms to the regional percentage. The units subtracted from such a municipality shall form the pool of present need which will be reallocated to those towns containing any growth area, except for selected urban aid towns, through the use of the present need allocation factors discussed below. An appendix showing the surplus present need calculation by county, region and for each municipality in the State is annexed as Appendix C. It is included for the purposes of showing the derivation of Warren's present regional need discussed later and, as to all other municipalities not presumptively bound by this opinion, id. at 254, for informational purposes only.


*403 b. Prospective Need

The term prospective need refers to household formation expected to occur between 1980 and 1990. Any need generated prior to 1980 and still existing constitutes present need. In order to project household formation, utilize two methods of population projection prepared by the New Jersey Department of Labor, Office of Demographic and Economic Analysis (hereinafter ODEA). The first method is known as the ODEA Economic/Demographic Model 1 (Economic Model) and the second method is known as the ODEA Demographic Cohort Model 2 (Demographic Model). These models divide expected population growth into age groups known as cohorts. The CUPR report provides data which predicts the expected percentage of household formation in each age cohort. That data is known as a headship rate.
To determine the prospective regional need, project the total population by age cohort for 1990 by averaging the two models. Next, multiply each age cohort by the projected 1990 headship rate for that cohort, and total all the cohorts to produce the number of households expected to exist in 1990. Then, subtract the number of households existing in the region as published in the 1980 census in order to derive the net increase or decrease in households during the ten year projection period. Finally, obtain the number of low and moderate households within the total projected household increase or decrease by multiplying that total times 39.4%. That figure has been recognized in Mount Laurel II, at 221 n. 8, and by most experts as the proportion of units which will be occupied by lower income households. An appendix showing the prospective need calculation for each county in the State is annexed as Appendix D. It is included for the purposes of showing the derivation of Warren's prospective regional need discussed later, and as to all other municipalities not presumptively bound by this opinion, id. at 254, for informational purposes only.


*404 3. Allocation Factors

Having defined the present and prospective need regions and having identified a method for calculating the housing needs within those regions, I now turn to the appropriate formula to allocate the regional need among those municipalities having an obligation to assume a fair share. The present need allocation method uses three factors and the prospective need allocation method uses four factors.

a. Present Need
As noted above, all municipalities have the obligation to provide for at least some portion of their indigenous need and certain municipalities must provide for more than the indigenous need generated within the municipality. The surplus present need of certain municipalities forms the excess pool which is reallocated. The three factors used to reallocate are:
1. Growth Area: The percentage created by dividing the number of growth area acres within the municipality by the number of growth area acres within the present need region.
2. Present Employment: The percentage created by dividing the total number of private sector jobs as of 1982 covered by unemployment compensation within the municipality by the total number of covered jobs within the present need region.
3. Median Income: The ratio of municipal median income to the present need region median income.
In computing all three factors, exclude from the regional computation any data from any selected urban aid municipality as identified below or from any non-growth municipality.
Since the first two factors are expressed in terms of a percentage and the third factor in terms of a ratio, the third factor has to be expressed as a percentage so that the three factors can be averaged. This is accomplished by averaging the first two factors to create one percentage which is then multiplied by the median income ratio. The resulting percentage *405 should then be averaged along with the first two percentages by dividing factors one, two and the converted third factor, by three to create a single percentage. The resulting number should be multiplied times the total reallocation pool for the region to determine the municipality's fair share of that pool.
This method of calculation of the present need is illustrated in section I-B of this opinion which applies the entire fair share methodology to Warren Township.

b. Prospective Need

The projected lower income households to be formed during the decade of 1980 to 1990 should be allocated through the use of the following four factors:
1. Growth Area: The percentage created by dividing the number of growth area acres within the municipality by the number of growth area acres within the prospective need region.
2. Present Employment: The percentage created by dividing the total number of private sector jobs as of 1982 covered by unemployment compensation within the municipality by the number of covered jobs within the prospective need region.
3. Employment Growth: The percentage created by dividing the covered employment growth from 1972 to 1982 within the municipality by the covered employment growth within the prospective need region for the same period.
4. Median Income: The ratio of municipal median income to the prospective need region median income.
In computing all four factors, exclude from the regional computation any data from any selected urban aid municipality as identified below or from any non-growth municipality.
Again, to express the median income factor as a percentage, average the first three factors to obtain one percentage and multiply that percentage against the median income ratio to *406 create a percentage. Thereafter, average the first three factors and the new resulting fourth factor by dividing by four to create a single percentage. Multiply that percentage by the prospective regional need to obtain the municipality's prospective need obligation. This method of calculation of the present need is illustrated in section I-B of this opinion which applies the entire methodology to Warren Township.
To fully understand the application of the present and prospective need factors, further clarifications are necessary. With respect to the growth area factor, exclude from the regional acreage computation those municipalities designated as urban aid by the State for the funding year 1984-85, only if they have one of the following characteristics:
1. The municipal substandard housing percentage exceeds the regional substandard housing percentage; or
2. The population density of the municipality exceeds 10,000 people per square mile; or
3. The population density of the municipality falls between 6,000 and 10,000 people per square mile, and the "Revised Statewide Housing Allocation Report for New Jersey," dated May 1978 assigns a value of zero to the municipality's vacant developable land.
The Urban League Report states that the application of these criteria to the municipalities designated as urban aid in the eleven county present need region results in the following list:


       COUNTY                          MUNICIPALITY
       Bergen                          Garfield
                                       Lodi
       Essex                           Belleville
                                       Bloomfield
                                       East Orange
                                       Irvington
                                       Montclair
                                       Newark
                                       Orange
       Hudson                          Bayonne
                                       Hoboken
                                       Jersey City



*407
                                       North Bergen
                                       Union City
                                       Weehawken
                                       West New York
       Middlesex                       New Brunswick
                                       Perth Amboy
       Passaic                         Passaic
                                       Paterson
       Union                           Elizabeth
                                       Hillside
                                       Plainfield

These municipalities represent the traditional urban core areas, as well as other towns also not likely to attract high density Mount Laurel type housing. Appendix E contains a listing of all urban aid municipalities in the State meeting the criteria. It is provided for informational purposes only with respect to the counties not located in Warren's regions.
With respect to the employment factors in both present and prospective need regions, four clarifications must be made. First, exclude from the computation of regional employment figures the covered employment in any non-growth municipality and in the selected urban aid municipalities. Second, in calculating the total regional employment growth figure, subtract from the total positive employment growth any negative employment growth because what is being measured is the net growth of the municipality to the net growth of the region. Third, in calculating the employment growth for the municipality and the region, use a linear regression approach instead of a straight arithmetical measurement of employment growth. Finally, it should be noted that the job figures used in the employment factors are obtained through what is designated as covered employment data that is produced by the New Jersey Department of Labor and Industry. "Covered employment" *408 refers to all those private sector jobs qualifying for unemployment compensation.
With respect to the median income factor, the 1980 census reports both the median household income and the number of households by county and municipality. The municipal median income ratio is obtained as follows:
(1) Identify the municipal median income.
(2) Identify the median income of each county in the region. Multiply the median income for each county times the number of households in that county thereby producing a gross county income, excluding the gross income of any urban aid or non-growth municipality in the process. Aggregate all of the gross county incomes and divide that figure by the total number of households in the region to obtain the regional median income.
(3) Derive the municipal median income ratio by dividing the municipal median income by the regional median income.
Through the proper application of the factors, the fair share of the municipality can be obtained by totaling the indigenous, the surplus present and the prospective need figures. However, once those figures are obtained, adjustment must be made to the surplus present and the prospective need figures to reflect inadequate vacant developable land and needed vacancy rates.
To provide for those municipalities which have inadequate vacant developable land to absorb their full fair share, increase the surplus present and prospective need of every municipality by 20%. As will be more fully explained, any municipality lacking adequate vacant developable land to satisfy its full fair share shall have the right to seek an adjustment downward of its fair share. By increasing by 20% the obligation of every municipality having a fair share responsibility, the units which will be lost to the vacant developable land defense will be offset.
The surplus present need and prospective need, as increased by 20%, should be further increased by 3%. That increase will provide for sufficient vacancies, so as to facilitate mobility in housing choice.
*409 In order to round out the explanation of the fair share methodology, it is necessary to tie up some loose ends. First, the methodology which I have described assumes that all selected urban aid municipalities shall be exempt from any fair share obligation other than the portion of their indigenous need which represents the regional substandard housing percentage.
Second, Mount Laurel II requires the trial court to decide the proportion between low and moderate income housing in the process of determining fair share unless there are substantial reasons not to do so. Id. at 256-57. The evidence presented in this case justifies an equal division of Warren's fair share between low and moderate income housing, that is, 473 low and 473 moderate. Statewide, the Mount Laurel households are distributed approximately two-thirds low and one-third moderate. ULR at 29. However, expert testimony reveals that such a division is generally attainable only through the use of significant external subsidies in addition to the subsidies which the municipality may be called upon to provide. Cf. Mount Laurel II at 262-265. At the present time, the absence of subsidies requires the builders to internally absorb the loss involved in selling units below fair market value. Since there is greater loss on low income units than for moderate, the court must balance the needs of the builder against the needs of the poor and select a proportion which is most likely to result in actual construction of Mount Laurel housing. Id. at 257, 352.
Third, Mount Laurel II gives the trial judge the discretion to phase in the fair share obligation over a period of years. Id. at 219. Notwithstanding that phasing should be used with circumspection, Warren's fair share of the reallocated pool should be reduced from now to 1990 by approximately two-thirds. I do not address here phasing as it relates to the issue of when the lower income units must be completed in the construction schedule in a project consisting of lower and market value homes. Id. at 270, 281. Nor am I discussing the phasing which may be necessary to ameliorate the impact on the municipality which may occur because of the granting of a builder's remedy. *410 Id. at 331-332. Those aspects of phasing do not relate to development of a fair share methodology.

B. Application of the Fair Share Methodology to Warren Township

Warren Township is located entirely within a growth area and must provide for both indigenous and regional need. Consequently, all aspects of the fair share methodology described above apply to it.

1. Region

The present need region for Warren (Region I) consists of eleven counties: Bergen, Essex, Hudson, Hunterdon, Middlesex, Morris, Passaic, Somerset, Sussex, Union and Warren. Appendix A. The prospective need region for Warren consists of the following six counties: Essex, Hunterdon, Morris, Middlesex, Somerset and Union. Appendix F. Although the evidence created a dispute concerning whether the commutershed should also have included Hudson County, the court appointed an expert who, through the use of large scale maps, determined unequivocally that Hudson was not touched by the 30-minute commute.

2. Regional Need

The indigenous need of Warren is 52. The 11-county reallocated present need pool is 35,014, Appendix C, and the six-county prospective need is 49,004. Appendix D.

3. Allocation Factors


a. Present Need

Using the 11-county present need region, Warren's fair share of the reallocation pool of 35,014 is 162 for the decade of 1980-1990 based on the following calculation.
*411 Warren's present need percentage of the present regional need is 1.126%. That figure is arrived at as follows:


Growth Area                         = 1.780%
Present Employment                  =  .179%
Median Income Ratio                 = 1.45
1.780 + .179 = .9795% × 1.45        = 1.420% (represents the percentage
____________                                 modified by
      2                                      the ratio)
1.780 + .179 + 1.420                = 1.126%
____________________
        3
Reallocation Excess Pool =  35,014
                           × 1.126 (Fair Share %)
                             _____
Municipal Share          =     394
Phased in by one third (394/3)                 = 131
Additional 20% reallocation (131 × 1.2)        = 157
Vacancy allowance (157 × 1.03)                 = 162
Total Present Need is:
Indigenous                                        52
Reallocated Present                              162
                                               _____
                                                 214


b. Prospective Need

Warren's fair share of the prospective regional need of 49,004 is 732 units for the decade of 1980-1990.
Warren's prospective need percentage of the prospective regional need is 1.208%. That figure is arrived at as follows:


Growth Area                              =     2.556%
Present Employment                       =      .304%
Employment Growth                        =      .428%
Median Income Ratio                      =     1.41
2.556 + .304 + .428 = 1.096% × 1.41      =     1.545% (represents
___________________                                   the percentage
         3                                            modifed by
                                                      the ratio)



*412
2.556 + .304 + .428 + 1.545               =     1.208%
___________________________
             4
Prospective Regional Need                =     49,004
                                             ×  1.208 (Fair Share %)
                                                _____
Municipal Share                          =        592
Additional 20%
Reallocation (592 × 1.2)                 =        710
Vacancy Allowance (710 × 1.03)           =        732
Summary
     Total Present Need                  =        214
     Total Prospective Need              =        732
                                                 ____
     Total Fair Share                    =        946


C. Justification of Methodology


1. Region

Mount Laurel II recognized the paramount importance of delineating regions in the development of a fair share methodology. Thus, referring to its opinion in Oakwood at Madison, Inc. v. Township of Madison, 72 N.J. 481 (1977), the Mount Laurel II Court said that:
We also noted that the determination of region was more important in achieving the goals of Mount Laurel than the fair share allocation itself ("harm to the objective of securing adequate opportunity for lower income housing is less likely from imperfect allocation models than from undue restriction of the pertinent region ...") [92 N.J. at 253]
However, to keep the importance of the regional definition in perspective, this language of the Court should also be noted:
Clearly, however, the method adopted was simply a judicial remedy of a constitutional injury. Achievement of the constitutional goal, rather than the method of relief selected to achieve it, was the constitutional requirement. [at 237]
Consequently, while the defining of regions is of paramount importance in designing a method to distribute fair share, it is only a vehicle towards accomplishing the ultimate goal  satisfaction of the constitutional obligation.
The Mount Laurel II Court provided some guidance towards the process of regional delineation. In its most direct statement, the Court reaffirmed its general approval of Judge *413 Furman's definition of region as "that general area which constitutes, more or less, the housing market area of which, the subject municipality is a part, and from which the prospective population of the municipality would substantially be drawn, in the absence of exclusionary zoning." Id. at 256. Yet, the Court also recognized that the trial judge could consider other factors and particularly those mentioned in Justice Pashman's concurring opinion in Mount Laurel I, 67 N.J. at 151. Justice Pashman cited the following relevant considerations which must be evaluated in fashioning regions:
1. the area included in the interdependent residential housing market;
2. the area encompassed by significant patterns of commutation;
3. the area served by major public services and facilities, and
4. the area in which the housing problem can be solved. [Id. at 215, n. 16]
The definitions provided by the Court highlight the conflicting goals which any methodology must accommodate. On the one hand, the Court stressed the strong connection between the housing market and commuting patterns by its reliance on Judge Furman's definition. That language provides support for a commutershed concept. On the other hand, the Court noted the importance of linking areas of significant need with the areas of significant resources to meet that need by its reference to Justice Pashman's concurring opinion. A needs-resources approach supports a large, fixed region concept.
This dichotomy reflects itself in an analysis of housing needs. The present housing needs arise out of substandard units which must be replaced or rehabilitated, and the shortage of decent housing units for lower income people. In contrast, the prospective housing needs arise out of a different aspect of the housing problem. The significant factors affecting future housing construction are location, availability and costs. Consequently, the problems are, where will housing be built for lower income people in relation to where they work, will supply meet the demand, and will the housing be affordable.
In light of the conflicting goals to be accommodated by the definition of region and given the difference between present *414 and prospective housing needs, there is practical difficulty in formulating one region which would achieve all the stated objectives. A region which focuses on enabling people to live in proximity to their work may satisfy prospective housing demands, but it may be too small to provide the resources necessary to absorb the excess present need generated by the urban areas. Conversely, a region which focuses on providing the resources necessary to absorb the excess present need of the urban areas may be too large to accurately address the prospective housing demand.
The answer to the problem is a dual region concept. A large region is needed to properly measure and allocate present housing needs. A smaller region, centered on the specific municipality involved, should be utilized to predict and allocate the future lower income housing demand generated by relationship of jobs to the place of residence. This will result in each municipality being part of fixed present need region and being at the heart of its own modified commutershed.
While one cannot find any literal support for this dual region concept, nothing in Mount Laurel II precludes such an approach. In fact, the Court provides support for both a commutershed and fixed region approach. Judge Furman's definition implicitly sanctions a commutershed theory. Since people would generally tend to live in proximity to where they work, the prospective population of a municipality would be drawn from the commutershed in the absence of exclusionary zoning. However, the Court also implicitly sanctions a fixed region concept:
Except for municipalities on the outer edges of a region, the regional determinations are not likely to be significantly varied by the judges.... [Mount Laurel II, 92 N.J. at 254-255]
Because a municipality is always at the center of its own region in a commutershed approach and thus never "on its other edges," this language strongly supports a fixed region concept.
I note parenthetically that since the dual region concept was first introduced in the Warren case and thereafter carried over *415 into the Urban League Report, it has been widely embraced by members of the planning community as being much more reflective of the goals expressed in Mount Laurel II than any single region concept.
Aside from the value of the dual region concept as it relates to the goals of Mount Laurel, the development of large metropolitan regions, the limitation of the number of present need regions in the State, and the marriage of the fixed present need regions with the commutershed prospective need regions should sharply reduce the potential for conflict as compared to the regional configurations which have been previously suggested to this court. Regarding the present need regions, the creation of a few large configurations minimizes the possible number of conflicts. Regarding the prospective need regions, the creation of the configuration is merely a component of developing the fair share allocation of that municipality. Once the allocation is developed, the prospective need region disappears and any conflict with another municipality's region disappears with it. Finally, since the prospective need region typically represents the largest portion of the municipality's fair share, the extent of any regional conflict is even further reduced.
Now I will move from the general justification for a dual region concept to the specific justifications for an 11-county present need region (Region I) and the modified commutershed explained above. The evidence reveals that Region I contains over 60% of the State's population, over 50% of the State's land area, over 50% of the State's growth area, and approximately 70% of the selected urban aid municipalities. These statistics demonstrate that the vast majority of the State's housing need exists in Region I, as well as the majority of the growth area necessary to accommodate that need.
The expansiveness of the region is dictated by the large concentration of lower income housing located within it. This bottled up need is the product of many years of exclusionary practices. It requires large land areas to release it. Counties *416 like Somerset, in which Warren is located, can contribute their resources to the need. But, because of the magnitude of the need, many other counties must be called upon to assist. Further support for the use of large regions is found in Oakwood at Madison, Inc. v. Township of Madison, supra. There the Court appeared to approve a region of at least seven counties. 72 N.J. at 528, n. 35.
The question remains is it necessary to create a region of the configuration of Region I? Should it be larger or smaller? Should it involve different counties?
Region I is part of the greater New York metropolitan area. It represents a classic core, suburb, exurb and rural configuration radiating outward from the urban core in concentric rings. It is tied together by a network of major highways, rail links and growth corridors. Approximately 90% of the surplus present need of Region I emanates from the core in Hudson, Essex, Passaic, and southern Bergen counties and seeks the resources lying in the outer rings.
Any reduction of Region I would require either a shrinkage of the radius of the region or a slicing of the pie into smaller pieces. Shrinking the radius, in this case, could cause the excluded counties to become out of balance in terms of the needs-resources goals which underlie the satisfaction of the present need within their own newly created regions. Conversely, the reduced Region I would be robbed of the resources it needs to satisfy its large existing demand. Specifically, the most likely reduction in the radius would exclude such counties as Sussex, Warren, and Hunterdon. While it is true that there is presently not a large amount of growth area in those counties, there is even less demand. Given the major highway links of Routes 80 and 78, the radiating of growth corridors from east to west and the magnitude of the need which must be satisfied, there is no reason to exclude these counties. Furthermore, examination of the 1980 census data concerning county commutation patterns reveals a substantial relationship of *417 these three counties to the remaining counties in Region I. Lastly, notwithstanding the limited growth acreage in these counties, one cannot ignore the rapid growth occurring there.
Slicing Region I in a manner which does not follow county lines creates significant problems in terms of reliable data. In contrast, slicing Region I along county lines disrupts the needs-resources balance both in the new region created and the leftover pieces of the excluded counties. This view is best illustrated by an evaluation of the region proposed for Somerset County by the CUPR. That area, designated as Region III, consists of Middlesex, Hunterdon, Warren and Somerset. Simply stated, it has significant resources but fails to capture a significant portion of the present need.
Any expansion of Region I to include either Mercer or Monmouth would also be inappropriate. While it may be conceded that either Mercer or Monmouth have substantial relationships with the counties bordering them on the north and beyond, their orientation makes them the logical division line between Region I and other regions. Monmouth County is linked to Ocean County by geography, transportation, and the sharing of the seashore corridor. The most vivid demonstration of Ocean's link to Monmouth is that approximately 44% of Ocean's residents travelling out of the county commute to Monmouth. Clearly, Ocean would not stand alone as a region. The CUPR designation of Region IV, consisting of Monmouth and Ocean further supports this conclusion.
Mercer County uniquely has its strongest commutation pattern internally. Nearly 90% of its residents commute within the county. Mercer and Burlington have a significant commutation relationship and, in the larger perspective, they can be viewed as part of the Philadelphia consolidated metropolitan area. The CUPR Region V supports this southern orientation of Mercer by including it in a region with Burlington, Camden and Cloucester. Thus while the outer lines of a region tend to be tenuous, I believe that Region I is properly balanced to meet *418 its needs and resources and that the division line between counties included and excluded is amply justified.
As is more fully discussed above, the modified commutershed used to delineate the prospective need region includes all counties touched by a 30-minute commute as measured from the functional center of the municipality. Various aspects of that somewhat novel concept deserve more detailed comment.
The three-tiered definition of functional center is designed to promote certainty. This certainty overcomes any objection of arbitrariness. While in physically small towns the distinction will make no difference, in physically large towns, the distance between the geographic center and the functional center could make the difference in whether a county is included in or excluded from the commutershed.
In designing an appropriate commutershed, the following factors must be considered:
1. It must be big enough to adequately reflect the large percentage of commutation occurring to and from the municipality.
2. It must have easily ascertained boundaries, and
3. Reliable data for the fair share analysis must be available.
The evidence reveals that in Warren Township, as in most other municipalities, approximately 59% of the population travels to work in 30 minutes or less, and that 84% of the population travels to work in 45 minutes or less. That means that close to half of the population is travelling more than 30 minutes and that a commutershed based on 45 minutes would be entirely reasonable. Indeed, it has been suggested in testimony before this court and in prior litigation elsewhere that even a sixty minute commute is a commonly acceptable limit for commutation. Cf. Oakwood at Madison, Inc. v. Township of Madison, supra at 528. The difficulty with using a pure 45-minute commutershed is that the configuration created will split municipal or county boundaries. That, in turn, creates two other difficulties. First, when a political subdivision is split, is it included or excluded and should that decision be based on the amount of land area touched, the amount of population involved, *419 or other factors? Second, even if this problem can be resolved, a more significant obstacle cannot be overcome. Specifically, most experts agree that municipally based data is not as reliable as that compiled for counties or other political subdivisions. Most federal and state data is gathered utilizing county lines. Therefore, the decision to use only a 30-minute commutershed, but to include the entire county if touched by that commute generates a region that has definite boundaries, has a reliable data base and generally reflects established patterns of commutation. Thus, the three ingredients of a sound commutershed are present.
I recognize that including the entirety of a county touched could create a travel time exceeding 45 minutes. As noted, a travel time beyond 45 minutes is not inherently unreasonable. For example, a significant employment center might be located a short distance beyond the 45-minute commute which would nonetheless attract job seekers. Also, the evidence before the court indicates that seldom will the travel time significantly exceed 45 minutes. Finally and most importantly, the reliability of the county data justifies any arbitrariness that may arise from the touch-the-county standard.
Two final details concerning the commutershed concept warrant attention. First, the use of specific speeds for various types of roads is based on accepted planning standards. That approach seems far more reliable than to depend upon the vagaries inherent in measuring the commute by actual driving experience. Today's commute may differ drastically from yesterday's based on the difference in weather, road conditions, the driving habits of the other people on the road or indeed, of the driver measuring the commute. Second, when the modified commutershed was first introduced, some suggested that this approach would create a multitude of overlapping regions. No overlap exists. Establishing a prospective need region is merely a step in the process of reaching a fair share number for a municipality. One planner has described the creation of the prospective need region as analagous to the construction of *420 scaffolding for a building. The scaffolding is constructed merely for the purposes of putting the building in place and thereafter removed to another location so that another building might be constructed. Similarly, the formulation of a commutershed is done solely for the purpose of permitting the computation of the fair share number. Once that has been accomplished the individual municipality's commutershed no longer has any relevance.

2. Regional Need

The determination of regional need has the potential, state-wide, to impact on each municipality's fair share number more significantly than any reasonable fair share factor which has been considered by this court. Therefore, the subject deserves a detailed analysis. I will first address issues directly related to present need, then prospective need. Thereafter, I will address issues that concern both.

a. Present Need

As noted, the present need of a municipality consists of two components. The indigenous need within the municipality must be added to that municipality's share of the reallocated excess regional need. Both the indigenous and reallocated excess need represents units lacking complete plumbing, or adequate heating or units that are overcrowded. The reallocated excess pool for Region I consists of 35,014 units.
The three categories used here to determine substandard units grow out of a recommendation contained in the Urban League Report. These categories represent readily identifiable classifications which can be obtained in an unduplicated count from the 1980 census. Moreover, few would argue that a unit lacking adequate plumbing or heating or which is overcrowded is not "substandard" as that word is commonly understood. The CUPR expands upon these categories. CUPR at 100-118. It establishes a two-level analysis depending on whether the *421 unit was built before 1940 or after. If the unit was built before 1940, it will be considered substandard if it has any one of six deficiencies. If built after 1940, the unit is substandard if it has any two of the same six deficiencies. These six deficiencies include the three categories used in the Urban League Report as well as lack of exclusive access, lack of complete kitchen facilities and lack of an elevator in a structure of four stories or more.
The CUPR acknowledge that there is no unambiguous way of testing the validity of these categories. CUPR at 111. It also recounts, at some length, the difficulties inherent in properly measuring the need. CUPR at 100 et seq. Unfortunately, it does not address the apparent anomaly that a unit which is substandard in 1939 may become standard in 1940. I find that the Urban League approach is less ambiguous, more accurately reflects substandardness and is easier to work with. Finally, an examination of the statistics contained in the CUPR reveals that the resulting pool of substandard units is substantially equivalent to that derived from the Urban League method.
Defendant's experts have not challenged the mathematical accuracy of the count in any of the three categories, they have not suggested utilizing any other categories, nor have they challenged the propriety of including overcrowded units in the present housing need. Defendant's experts argue against the inclusion of units lacking adequate heating or plumbing because they have been or can be rehabilitated or demolished. Depending on which of defendant's experts was relied upon, the present need pool would be reduced by 25% to 50%, to as low as 17,875 units.
One of defendant's experts cited figures as to the extent of rehabilitation or demolition which has occurred in Newark or Jersey City since 1980. However, he made no effort to ascertain whether that activity was offset since 1980 by further deterioration elsewhere in the urban core or in the ring of municipalities surrounding the core. It could as easily be *422 assumed that the pool number has increased since 1980 due to the continuing decay of the cities and the evaporation of subsidies. Furthermore, the identification of indigenous need does not include unoccupied units. Therefore, the demolition of unoccupied units would not reduce the pool number, as assumed by defendant's experts.
The effort to remove from the pool all units which can be rehabilitated fails for two reasons. First, there is no reason to believe that the urban aid towns which contain the vast majority of present need that must be reallocated, have the capacity to repair the physically deficient units. As mentioned, the ability of those municipalities to undertake substantial rehabilitation has decreased in recent years due to the paucity of governmental subsidies. Second, the approach taken by defendant's experts is fundamentally unfair because it places on the urban poor municipalities an obligation beyond their fair share of their indigenous need. Mount Laurel goes the other way and relieves the core cities of that obligation. Mount Laurel II, 92 N.J. at 243.
On the other side of the ledger, an argument was made that the present need count should not only include substandard units, but also include units in which lower income families are paying a disproportionate share of their income for housing. The Court has suggested that not more than 25% of a household's income should be spent for housing costs. Id. at 221, n. 8. The inclusion of the financial need category would dramatically increase the present need. The Urban League Report states that the regional percentage of substandard housing in Region I is 6.4%. ULR at 18. In contrast, the financial need in Region I ranges from 16% to 35% of lower income households paying in excess of 30% of income for housing. ULR at 18.
Some argue that to include all of those households in the fair share number would make that number unattainable. The testimony in this case indicates that Warren's fair share could increase as much as 380 units if a financial need category was *423 included. The sheer size of the numbers does not justify their exclusion from the formula. However, other more specific reasons support their exclusion. In the first instance, it must be recognized that many people do not fully report their income. Second, there are many people who by choice are willing to pay a disproportionate amount of their income for housing. Third, there is a considerable housing "mismatch." On the one hand, some rental units which meet the affordability standards are occupied by families not in a lower income category. On the other hand, lower income families are occupying units which they cannot afford. If the families and units could be matched up, more affordable units, particularly for moderate income households, could be occupied by needy families. Fourth, it must be recognized that many people of retirement age have developed substantial assets which allows them to acquire homes. However, based upon their reported income, they could nonetheless fall into the category of financial need at least within the Mount Laurel II definition. At 221, n. 8. Fifth, some argue that the needs of lower income households can be met more appropriately through income maintenance programs or other extended rent supplement programs rather than the construction of new housing. Sixth, many families in financial need are occupying substandard units thereby creating a duplication in the count of present need. For all of these reasons, it is most difficult to develop a trustworthy count of financial need which should be satisfied through Mount Laurel solutions. In summary, notwithstanding that there is some unmet need, the untrustworthiness of the data and the desire to avoid questionable assumptions compels me to not incorporate this category.
Assuming that all the reasons to exclude a financial component could be overcome, Mount Laurel II is not entirely clear as to whether the inclusion of a financial need category is expected. The Supreme Court mentioned the inclusion of a financial component in Mount Laurel's fair share number. Id. *424 at 299-300. However, the Court made no mention of that category when it directly discussed present need:
As noted before, all municipalities' land use regulations will be required to provide a realistic opportunity for the construction of their fair share of the region's present lower income housing need generated by present dilapidated or overcrowded lower income units, including their own. Municipalities located in "growth areas" may, of course, have an obligation to meet the present need of the region that goes far beyond that generated in the municipality itself.... [at 243; emphasis in original as to "all"; emphasis supplied as to "dilapidated or overcrowded"]
Nothing that has been said here concerning exclusion of a financial component should countenance a municipality's failure to undertake an aggressive program of pursuing any available rent supplement programs which may be available to assist those who are in financial need.
I now shift from a consideration of what constitutes the present need to a determination of what triggers the creation of the excess pool. As discussed earlier, the excess of deficient units in any municipality over the region's percentage of substandard units will be placed in the pool, which will be allocated to growth area municipalities at or below the regional percentage. In this case, I have found that the regional percentage of substandard housing in Region I is 6.4%. Thus, a contribution to the pool is triggered when a municipality's percentage of substandard housing stock exceeds 6.4%.
It should be kept in mind that the 6.4% is not a ceiling. The percentage is developed to create the pool and to exclude the selected urban aid municipalities from any obligation beyond that percentage. The percentage was not intended to exclude the possibility that a growth area municipality which was reduced to the 6.4% level in the process of forming the excess pool, but was not an a selected urban aid municipality, would still receive a reallocation taking it over 6.4%. Nor was the figure intended to preclude the possibility that a municipality which was under the 6.4% of substandard units would exceed that percentage by virtue of reallocation. No effort was made to make all municipalities a mirror image of each other. Cf. *425 Mount Laurel II at 350. The point is that the identification of the excess pool is merely a step in the process of determining a municipality's obligation. The final step is to make a fair distribution of the pool in a manner which reflects the Supreme Court's decision.
One final aspect of the calculation of the present need requires attention. The computation of Warren's fair share number allows for its reallocated excess obligation of 394 units to be phased in over 18 years in three almost equal portions of 131. That represents a reduction of the fair share to 1990 of 263. The concept of automatically phasing present need was developed by the Urban League Report, despite the Court's warning that the power should be exercised sparingly. Id. at 218-219. As noted above, I have allowed Warren Township's present need to be phased in over three, six-year periods. However, I do not support the concept of the automatic phasing of present need. The circumstances of each case should dictate the result. For example, it would seem questionable to phase a small present need number over a long period of time. In this case, however, the phasing is warranted. The present need pool has been accumulating over many decades. It should be our goal to empty that pool as rapidly as possible. I could not justify the automatic phasing of prospective need in this case or any other case based on the size of the number alone. There would have to be other circumstances to warrant it. Ibid. The prospective need number should be met, if it can be met, so as to prevent it from becoming part of the 1990 present need pool. It seems reasonable therefore, given the size of the present need number, to allow the township to satisfy its obligation over a longer period of time. That should further ensure Warren's ability to meet its prospective need, and start towards the goal of eliminating its present obligation.

b. Prospective Need

As explained earlier, the prospective need is calculated by projecting population increases by age cohort through the averaging *426 of two projection models, applying a headship rate to obtain the number of households expected to be formed and by multiplying that number by the percentage of the population which is classified as lower income. Defendant vigorously attacks the propriety of this method.
The two models used to project population are the Economic/Demographic (Model 1) and Demographic Cohort (Model 2). The central difference between the two models is the manner in which migration is projected. Model 1 projects migration of the population in response to labor market conditions. If the labor demand is higher than the supply then in-migration is projected to match the demand. If the labor demand is lower than the supply, out-migration occurs. Model 2 projects migration based on historical patterns of the prior decade. It assumes that the rate of increase or decrease of migration in the prior decade will be duplicated in the present decade.
Exclusive use of either model is risky. Model 2 predicts based on past trends. We do not know that what happened in the past will happen in the future. Some testimony suggested that the out-migration from the northeastern states to the sun belt is diminishing. Model 1 predicts the future based on economic and demographic analysis. Projections of what will happen without reference to history is also difficult. Some testimony suggested that the anticipated labor demand is overly optimistic. One of defendant's experts asserted that the Model 1 projections were so overstated that the 1980 projection developed during the 1970's was 238% higher than actual growth for the 1970 decade. It was his position that at most, New Jersey will grow at a pace equal to the 1970-1980 rate during the 1980's and in all likelihood, the rate would be even slower. Consequently, he suggested the use of historical growth rates similar to Model 2. Though he insisted that the growth rate of the 1970's was not likely to be duplicated during the 1980's, he agreed to assume the same rate of growth as a concession to those who would argue that he was underestimating. The approach suggested by this expert flies in the face of *427 Mount Laurel II. In addition to the inherent weaknesses of a purely historical approach outlined above, it is unknown to what extent the lack of household formation in the 1970's reflects exclusion.
The purpose of utilizing two population projection methods is to even out the possible wide fluctuations in those projections. The Urban League Report, through the averaging of the two models projected an increase in our State's population by 1990 to approximately 7,735,000. The accuracy of the result achieved by averaging is demonstrated by an analysis of census data. According to a publication of the bureau of census entitled "Estimates of Populations of States, by Age: July, 1981," the population of New Jersey as of April 1, 1980 was approximately 7,365,000. That same document projected a 1990 population of 7,513,000. The census estimates are periodically updated by provisional projections during the decade. The most recent estimates published in 1984, entitled "Estimates of Populations of States: July 1, 1981 to 1983" (advanced report) contain population estimates as of July 1, 1983, as well as information concerning the average annual percentage of change. Those figures show that the New Jersey population is estimated at 7,468,000 as of July 1, 1982. That represents an average annual growth of.464%  nearly 1/2% a year. That compares to the earlier projection of an average annual growth of .20%. If one accepts the census bureau estimate of New Jersey's population in 1980 as the most reliable data available and projects growth for the decade of the 1980's at the rate of .464% on a straight-line cumulative basis, the projected 1990 population would be 7,714,000  a figure virtually identical to the 7,735,000 projected by averaging the two models.
The only other criticism of the prospective regional need calculation which defendant vigorously pursued was the argument that defendant's prospective obligation should be reduced by 40% because it is being assessed in 1984 for the ten-year period from 1980 to 1990. As defendant concedes, its prospective need obligation did start in 1980. Any reduction of the fair *428 share based on the elimination of responsibility for the first four years would cause 40% of the decade's need to be lost. It would also encourage towns to hide from their obligation as long as they could, since the number would continue to reduce as long as it is based on a 1980-1990 projection. To the extent that defendant is arguing that the township cannot satisfy a need developed over ten years in six years, the issue is compliance. If, when the defendant submits revised land use regulations, it can demonstrate that it cannot satisfy its obligation by 1990, despite its best efforts, the court will have to fashion an appropriate schedule. To the extent that defendant suggests that the compliance period should be from 1984-1994, the argument fails for two reasons. First, as already explained, it will leave four years of need unaccounted for. Second, it will require projection of prospective need into the 1990's. That will force reliance upon a 1980 data base for projection into the 1990's. For example, a municipality sued in 1988 would have its prospective need projected to 1998 thereby creating an 18-year projection. It is obviously preferable to maintain as current a data base as possible by taking advantage of the 1990 Census. That is the reason why Warren's prospective need has been calculated to 1990.

c. Present and Prospective Need

Certain criticisms raised by defendant relate to both the present and prospective need methodology. Specifically, the defendant objects to the 20% adjustment for vacant developable land and the three percent adjustment for vacancies.
As discussed above, the methodology increases the surplus present and prospective need number of each municipality by 20% across the board. Underlying the concept of this adjustment is the desire to avoid the loss of housing units which occurs by virtue of the reduction of fair share obligations due to the absence of adequate land or credits given for prior Mount Laurel compliance. If the fair share methodology generates a number which a town cannot accommodate because *429 it has inadequate land or if the town is entitled to a credit against that number because it has already built some lower income housing, the obligation of the town must be reduced. However, the regional need remains. That need is not a theoretical number. It represents housing required for lower income households. Unless that responsibility is transferred elsewhere, it is lost.
This concept is not new. A similar approach was embodied in "A Revised Statewide Housing Allocation Report for New Jersey," dated May, 1978. In that report, the New Jersey Division of State and Regional Planning evaluated all municipalities to determine whether they had adequate vacant land to absorb the housing obligation which the report assigned to them. If a municipality lacked adequate land, that portion of its allocation which could not be absorbed was reallocated to the remaining municipalities. To prevent the possibility that reallocation brought borderline municipalities over their ability to absorb their allocation, a second evaluation was undertaken. This process was repeated until the entire need was satisfied without exceeding the capacity of any municipality. The judiciary cannot utilize this administrative technique because it does not have the opportunity to determine the fair share of all of the municipalities in the state in a single case. However, through the 20% readjustment a similar result can be accomplished.
The housing allocation report estimates that it was necessary to reallocate 23% of all presently needed housing units. Virtually all experts agree that there is no reliable statewide data concerning vacant developable land today. However, a reasonable assumption can be made that the need for reallocation is of approximately the same magnitude today as it was in 1978. Therefore, the Urban League Report recommended the use of a 20% reallocation across the board ULR at 12. I find the recommendation to be sound.
*430 One of defendant's experts agreed that some reallocation procedure was appropriate. The other defendant's expert asserted it should be eliminated. Both of them contended that the 20% adjustment makes the fair share number too large. It is not enough to say that the adjustment should be reduced or eliminated merely because it is one's subjective view that the resulting number is too high. The question is whether the adjustment is reasonable standing alone. Objective reasons have not been presented to me to justify its modification.
The reallocation procedure accomplishes several goals. It enables the judiciary to engage in statewide reallocation even though it is setting fair share obligations on a case-by-case basis. It avoids the loss of needed housing units. It permits the court to give repose to a municipality without concern that after repose the court might be required to reallocate additional housing to that municipality based on the inability of other towns in the region to absorb their fair share.
Note that the reallocation procedure is made necessary because of the absence of reliable vacant land data. At such time as verifiable data becomes available, the reallocation procedure might be revised.
In addition to the 20% adjustment, the methodology increases the fair share by 3% to allow for mobility in the housing market. If fair share numbers were designed to match evenly the need and the fair share numbers were satisfied, any family desiring to move could not do so unless another family also moved to make room for them. Therefore, there must be a reserve of unoccupied units to permit mobility. The planning community generally recognizes the need for a vacancy allowance of 1.5% in sales housing and 5% in rental housing. However, the Urban League Report, ULR at 25, and plaintiffs' experts noted the likelihood that presently, most Mount Laurel housing will be satisfied through sales units. Therefore, it recommended the use of 3%. Again, defendant's experts do not challenge the theory of the adjustment, but rather its result. *431 Again, they contend it makes the fair share number too large. The answer is the same. The question is whether the adjustment is reasonable standing alone.

3. Allocation Factors

The last step in this analysis of the fair share methodology is to examine the rationale for each of the factors selected.

a. Present Need Factors


(1) Growth Area

This factor measures the amount of growth area acres in a municipality as compared to the growth area acres in the region. Any reasonable methodology must account for a municipality's physical capacity to provide space for new construction. The growth area factor is designed to reflect that capacity. It identifies that area within the municipality which has been earmarked by the SDGP as an appropriate place for development. Moreover, the Supreme Court strongly supported the use of this factor when, in referring to circumstances in which exceptions would be made to SDGP classifications, it said:
The foregoing exceptions will allow a party to have the court impose a Mount Laurel obligation on a municipality that has no growth area as shown on the concept map, or to impose a greater Mount Laurel obligation by, in effect, proving that the growth area should be enlarged, or, conversely, to relieve a municipality from any Mount Laurel obligation even though the concept map shows it as including a "growth area," or to diminish the obligation by proving that the "growth area" shown on the concept map should be cut down. [Mount Laurel II at 241]
Also, the strong implications of the Supreme Court's instruction in two of its Mount Laurel remands was that the extent of the growth area should affect the extent of the fair share. In Round Valley v. Township of Clinton, the Court directed that:
On remand the trial court shall determine whether the fair share can be accommodated completely in the growth area consistent with sensible planning. If it can, then the fair share determination below shall stand; if not, it shall be revised appropriately. [Mount Laurel II at 329]
*432 In Urban League of Greater New Brunswick v. Borough of Carteret, the Court instructed:
In determining fair share, the trial court shall review the SDGP's characterization of each of the municipalities before it.... As previously stated, determination of fair share must take into consideration, where it is a fact, the inclusion within particular municipalities of non-growth areas where, according to the plan, growth is to be "discouraged." [Mount Laurel II at 351; Cf. 225, 227.]
It should be recognized that a municipality's capacity to accept lower income housing would be better measured by a factor which identifies the amount of vacant developable land within the growth area. Not all growth area land is vacant or suitable for development. Some towns designated as growth are fully developed. Other vacant land is either physically constrained due to slopes, watercourses or other conditions or is inappropriate for Mount Laurel high density development because of other planning or environmental concerns. The decision not to use vacant developable land is dictated by the inherent unreliability of that data. The last effort to compile such data was undertaken in the early 1970's. An aerial survey was made of the State. There is virtual agreement in the planning community that these photos are so outdated that they are unusable for allocation purposes. Therefore, despite the desirability of using only vacant developable land in a growth area as a land factor, I cannot utilize that alternative. To the extent that land within a growth area is developed or constrained, the vacant developable land defense can be raised to reduce the town's fair share.
A second alternative would be to use vacant developable land as a factor in lieu of growth area. Aside from the unreliability problem, the language of the Court just cited emphasizes the importance of linking the land factor to growth area considerations.
The last alternative is to eliminate any land factor on the theory that it cannot be assumed that a growth area designation assures that the land in the growth area is either vacant or developable for high density construction and on the theory *433 that no other land factor is suitable. This would leave the allocation of fair share heavily dependent upon employment factors. That, in turn, would shift the obligation to the already developed, industrialized municipalities  those municipalities least able to handle the responsibility. Conversely, those towns with substantial vacant land but little employment would have their fair share reduced. Finally, the fact of the matter is, no fair share methodology would be complete without a factor which assesses the physical capacity of a municipality to accommodate development in that area into which the Supreme Court sought to channel Mount Laurel growth.

(2) Present Employment

This factor measures the number of existing jobs in a municipality as compared to existing jobs in the region. The Supreme Court has singled out the importance of employment as an allocation factor, id. at 256, as have all planning experts before this court. A major goal of Mount Laurel is to enable people to live in decent housing near their place of employment. Id. at 210-211, n. 5. This factor represents a present housing demand since the existence of jobs creates the need for shelter. It may also reflect a policy of exclusion which has existed for many years because some towns have invited factories but excluded the workers. It is just as exclusionary to prevent workers from living near their workplace as it is to prevent the poor from living in more affluent communities. Id. at 211. Finally, to the extent that jobs create ratables, it affects the municipality's fiscal capacity.
Defendant's experts embrace the use of employment as a factor but assert that it should be more heavily weighted and question the adequacy of the data upon which it is based. While accepting the three present need factors, one of the experts contended that present employment should represent 50% of the equation rather than 33 1/3%. Regrettably, he provided no justification for weighting. In the absence of some clear reason to do so, it should not be done. There is a built-in *434 relationship of all of the factors in the methodology, a balance, which is crucial to its overall structure. As just discussed, overemphasizing employment tends to move the fair share back to the more industrialized towns which are usually developed. It would move it away from the suburban bedroom communities which have less employment but more land.
Defendant challenges the reliability of the data for this factor. The factor uses "covered employment" information provided by the New Jersey Department of Labor and Industry. Covered employment represents all private sector jobs covered by unemployment compensation. Consequently, the figures do not include military employment, state employees and some other smaller categories. Also, the data reports jobs based on a post-office address rather than actual location. Therefore, if a job is located in a town which uses another town's post office or if the place of employment crosses municipal boundaries but uses only one post office address, the figures can be misleading with respect to a municipality. From a regional standpoint, in most cases, the figures would not be misleading because they would be counted only once in the regional total. Despite the isolated problems with municipal data, the figures are the most reliable data available. They represent the vast majority of people in the work force and constitute a valid figure in most cases. In special circumstances, adjustments can be made on a case-by-case basis. No such circumstances exist in Warren. The critical importance of including a job factor mandates referral to some statistical base. No one has even suggested a better source.

(3) Median Income

This factor measures the relative position of a municipality's median income as compared to the regional median income. It is intended to account for the town's ability to defray the infrastructure costs of high density building, to identify prior exclusionary policies or to reward prior inclusionary efforts. This factor, like the other factors, has its roots in Mount *435 Laurel II. As to the ability to absorb infrastructure, the Court recognized that satisfaction of the Mount Laurel obligation may impose substantial financial burdens on a municipality. Id. at 265. The factor seeks to equitably distribute those burdens. As to exclusion, the Supreme Court emphasized that towns must plan for all income levels. Id. at 211. As to inclusionary efforts, fairness requires that prior inclusionary construction, even if it does not qualify for credit toward the fair share, should be rewarded.
The criticism leveled at this factor centers on the wisdom of using any economic factor and on its manner of implementation, if it is to be used at all. Those who would eliminate the median income factor argue that the mere existence of a higher median income does not support the conclusion that the municipality can absorb greater infrastructure costs, nor the conclusion that the municipality can absorb greater infrastructure costs, nor the conclusion that the municipality has been exclusionary in the past. The proponents of the use of the factor stress that insofar as Mount Laurel is an economic decision, the use of an income factor is entirely appropriate. They also contend that a municipality which has inclusionary zoning or assisted housing will probably have a lower median income than a municipality which has been more exclusionary. For example, a municipality that has permitted substantial multiple dwelling construction will likely have a lower median income than one which has restricted development to single family homes on large lots. Warren illustrates this proposition. It has no multiple dwelling developments. Most single-family zoning is large lot and its median income is over 140% of its regions.
While I have some reservations as to whether further experience will demonstrate that this factor will accomplish its objectives, those concerns are overridden by the importance of having an economic indicator which mirrors fiscal capacity, prior exclusion, and most importantly, past inclusion. Eventually, the planners and statisticians may develop data which will verify whether there is a connection between median income *436 and these objectives. At such time, the assumptions made here can be retested and the factor can be reevaluated.
Those who find the manner of implementing an economic factor troublesome argue that the median income should be computed in a different manner or that a different economic factor should be used.
The argument that the median income should be computed in a different manner arises out of the fact that, in the present formula, median income is initially expressed as a ratio whereas all other factors are expressed as a percentage. That is, the other factors represent the municipality's proportion of the regional growth area or employment while median income represents the position of the municipality in relationship to the regional median. Thus, factors expressed as percentages of a region will total 100% when the percentages for each municipality in the region are added. The same is not true with a ratio which, for example, in Warren's case is expressed as approximately 140% of its regions median income.
The methodology in this opinion uses the ratio as a modifier by multiplying it by the average percentage of the other factors. Two alternative means of calculation have been suggested. First, the ratio could be maintained as a ratio and multiplied times the fair share number produced by the other percentages. Second, the ratio could be converted to a percentage and multiplied directly times the fair share number rather than being incorporated into the formula and divided equally as in the methodology adopted in this opinion. The difference is most graphically illustrated using Warren's prospective need calculation. For ease of comparison, the examples shall not include the 20% vacant land or 3% vacancy adjustments.

1. The methodology used in this opinion



2.556 (Growth Area) + .304 (Present Emp.) + .428 (Emp. Growth)    = 1.096
1.096 (sum of 3 factors divided by 3) × 1.41 (141% median income) = 1.545%

The fourth factor of 1.545%, which represents the three-factor percentage modified by the median income ratio, is then added to the equation and a final percentage obtained as follows:


*437
          2.556 + .304 + .428 + 1.545
          ___________________________      = 1.208%
                       4

The new percentage of 1.208% is multiplied times the regional need to obtain the fair share as follows:


                  Prospective Need =   49,004
                                     ×  1.208
                                        _____
                       Fair Share         592
                                        -----


2. As a ratio multiplied times the fair share produced by three factors

As noted in 1 above, the three factors divided by three generate a percentage of 1.096. When multiplied times the regional need of 49,004 they produce a fair share of 537. If the median income ratio is multiplied by that number, instead of being averaged as a fourth percentage, the following results:


         3 Factor Fair Share    =         537
                                      ×  1.41 Ratio
                                         ____
         New Fair Share         =         757
                                         ----


3. As a fourth percentage multiplied times the fair share produced by three factors

As noted in 1 above, the three factors produce a percentage of 1.096 and the ratio modifies this percentage to 1.545. The three factors multiplied times the regional need produced a fair share of 537. If the median income ratio expressed as a percentage is multiplied times 537, instead of being averaged as a fourth percentage, the following results:


         3 Factor Fair Share         =         537
                                          ×  1.545 (modified %)
                                             _____
         New Fair Share              =         830
                                               ___

To summarize, the fair share number without an income factor would be 537. With the median income as a modifier of the three-factor percentage, the number increases by approximately 10% to 592. The median income used as a ratio multiplier causes an increase of approximately 41% to 757. The median income ratio expressed as a percentage and used as a multiplier causes an increase of approximately 55% to 830.
*438 As has been repeatedly emphasized throughout this opinion, the touchstone of a well-designed methodology is that it relies on sound data and that no aspect of it overpowers the formula. It should be a system of checks and balances. The mathematical analysis set forth above demonstrates that the use of alternative means of calculating median income can have a disproportionate effect upon the overall fair share analysis. Furthermore, the mere fact that the median income factor is initially stated as a ratio and then used as a modifier of a percentage does not detract from its validity. The purpose of the use of a ratio is to reflect the position of a municipality in relation to other municipalities and to do it in a manner which does not skew the results.
Another alternative suggested by one of defendant's experts was to avoid expressing median income as a ratio altogether and instead create what he saw as a "true percentage." This expert would derive what he has labelled the municipal median income percentage by multiplying municipal median income times the number of households in the town to produce a gross municipal income. He would then follow the same procedure for all other municipalities in the region and aggregate the municipal totals to obtain a gross regional income. By dividing the municipal gross income by the regional gross income, a municipal median income percentage could be arrived at without ever using a ratio.
This method produces some obviously unsatisfactory results. An example will illustrate. Assume a region having a total gross median income of 60 million dollars. Assume next that Town A has a median income of $30,000 and 100 households. The gross median income of that town would be three million dollars. Assume that Town B has a median income of $20,000, but 1,000 households. The gross median income of that town would be 20 million dollars. Therefore, Town A's regional percentage of median income would be 5%, and Town B's would be 33 1/3%. Yet, by virtue of its substantial growth, Town B might very well have been less exclusionary than Town A. *439 This expert's approach would, in all likelihood, decrease the fair share number of those smaller, affluent towns having large vacant developable land and fewer households. In fact, if applied to Warren, the prospective fair share (without including the 20% vacant land or 3% vacancy adjustments) would be reduced by approximately 25%.
Having completed the analysis of the median income factor, two alternative economic factors should be considered. One recommendation is to use tax ratables as an economic factor. Another is to use the change in the proportion of lower income households in the municipality in relationship to all municipal households.
The use of a ratable factor tends to duplicate the employment growth factor, but less accurately, because of unavoidable deviations in assessment and equalization practices throughout the State. Empirical testing of the ratable factor by the Urban League group demonstrated its disparate results.
The use of a factor based on the change of the proportion of lower income households emanates from an analysis of footnote 49 in Mount Laurel II. Id. at 297. This factor appears to identify exclusion. However, not only does it have a tenuous connection to fiscal capacity but also there is a data problem. Footnote 49 refers to statistics for families. This information is now accumulated for households instead of families. Since this factor is intended to measure a trend over many years, insufficient comparable data is available. Alternatively, it would be necessary to convert the family figures to households and that conversion requires assumptions that would render the data base unreliable. The family to household ratio is a figure which is subject to much debate and frequent change.

b. Prospective Need Factors


(1) Applicability of the Three Present Need Factors

The methodology allocates the prospective regional need through the use of the three present need factors analyzed *440 above, as well as a fourth factor  employment growth. Before discussing the fourth factor, it should be noted that the rationale supporting the use of the three factors for allocation of present need apply equally to their use in the prospective need formula. The allocation of future housing, as with the distribution of present housing, is directly related to the availability of land, the financial capacity to absorb infrastructure costs and the extent of the municipality's past exclusionary practices. Thus, the growth area and median income factors are as appropriate for allocating prospective need as for present need. The present employment factor is intended to show the current job status of the municipality. It represents a present need for housing because the existence of jobs also dictates the need for housing. It also reflects prior employment history and to the extent that jobs create ratables, it reflects upon a municipality's financial capacity. The reasons supporting the present employment factor have equal applicablity to the prospective need and, as will be seen, the factor also serves as a balancing mechanism to the employment growth factor.

(2) Employment Growth

The employment growth factor is intended as a predictor of future job growth. It measures employment trends and mirrors the land use policies promoted by the municipality. It is tied together with the current employment factor by the fact that people are attracted to live in the area in which they are employed. As noted, Mount Laurel II specifically favors the use of employment factors in fair share allocation. Id. at 256. The presence of the two employment factors in the prospective need formula tends to avoid the unfair results which could occur if only employment growth were considered. For example, a municipality which historically had little employment, but has had a recent, sudden and possibly aberrant burst of employment could be assessed a fair share number which might be unrealistically high. Again, the two factors check and balance each other.
*441 Three criticisms of the employment growth factor should now be considered. Defendant suggests weighting the employment factors and also argues with the reliability of the employment data. Those arguments have been fully addressed above in the discussion of the present employment factors.
The last argument raised by defendant concerns the mathematical method by which employment growth is projected. Defendant contends that a straight arithmetic measurement is preferable to the linear regression method used in this opinion. The straight arithmetic approach involves identifying the job base in the first year of the period to be measured and the job base in the last year of the period to be measured. Assuming there has been any job growth, the number of jobs in the first year would be subtracted from the number of jobs in the last year. The number produced would be divided by the number of years spanned and would represent the average job growth over that period. The linear regression method involves a much more sophisticated statistical approach, the complexities of which need not be addressed in this opinion. Suffice it to say that the purpose of using linear regression analysis is to establish a trend line which is truly reflective of the employment growth picture. It does so by evening out sharp increases and decreases which occur over the trend period and by reducing the impact of a sharp increase or decrease occurring in the last year of the trend period.
The value of the linear regression method over the straight line method is amply demonstrated in this case and, indeed, to Warren's benefit. The testimony discloses that for the decade 1972-1973 to 1983-1984, Warren had an employment growth of 539 jobs or roughly 54 jobs per year. Plaintiff's rebuttal testimony, utilizing employment statistics which became available towards the close of the case, revealed that Warren had experienced a growth in the 1983-1984 period of 1786 jobs. If the projection decade is moved forward one year to include the new data, the average employment growth on a straight line for the new decade would be 242 jobs per year  almost a 350% *442 increase. If the full 11-year period for which covered employment figures are available was utilized on a straight line, the average growth would be 211 jobs per year or almost a 300% increase. The result of applying linear regression would be to soften the impact of the tremendous growth in 1983-1984. Again, the desire to avoid extreme results controls the selection of the proper method.
Before completing the discussion of the allocation factors, it is again necessary to tie up some loose ends. As to the calculation of all four factors, the regional figure, which is the denominator used to obtain the percentage, excludes data from all selected urban aid and non-growth municipalities. There is a common theme which justifies this exclusion as well as specific reasons pertinent to each factor.
The common theme evolves from the fact that non-growth municipalities have no responsibility to the regional need. Similarly, selected urban aid municipalities do not have an obligation to handle more than the regional average of substandard housing and, therefore, they have no regional obligation, because realism requires a recognition that their present circumstances render it impossible for them to absorb more than the regional average. Id. at 243. Since the fair share methodology seeks to distribute 100% of the obligation among those municipalities who have it, it is unreasonable to include the data of those municipalities which have no regional obligation. That is so because in dividing up the regional pie equitably, the primary consideration is the relationship of every municipality having the obligation to every other municipality having the obligation. Inclusion of municipalities having no obligation would distort that relationship.
Specific reasons concerning each factor also call for this exclusion. This formula excludes selected urban towns from the growth area calculation because they are the traditional core areas or similar towns not likely to attract Mount Laurel type housing and because they generally lack significant vacant *443 land. Non-growth municipalities obviously cannot contribute to a count of growth acreage. This formula excludes selected urban aid municipalities from both employment figures because it would unreasonably diminish the responsibility of towns having a fair share obligation. If the high concentration of employment, albeit declining, in the selected urban aid municipalities was included in the regional total it would decrease the percentage of all municipalities having a regional obligation. The formula excludes selected urban aid municipalities in the calculation of the regional median income in order to make it more likely that towns which have made inclusionary efforts will be rewarded. If the median income of the selected urban aid municipalities were included, it would probably depress the regional median income so low that virtually no town having a fair share obligation would fall below the median. Therefore, even the most commendable efforts would go unrewarded.

II.

COMPLIANCE
Having determined that Warren Township's fair share is 946, it is now necessary to evaluate Warren's ordinances to ascertain whether they meet the Mount Laurel obligation. A finding that the land use ordinances are compliant requires a showing that Warren has removed all excessive restrictions and exactions which would preclude actual construction of its fair share. Id. at 258-259. If the removal fails to generate compliance, then Warren must employ affirmative devices such as, subsidies and inclusionary zoning. Id. at 260-274.
With this legal framework in mind the township's response should be reviewed. On December 2, 1982, the township adopted ordinance 82-19 which amended its existing zoning ordinance. That amendment purports to establish two high density zones (R-20th and R-20tha) consisting of three parcels. The ordinance provides for density bonuses which, in one district, would allow a density level up to seven units per acre and, *444 in the other, up to eight units per acre. The amendment also rezoned three other parcels, only one of which was offered by defendant for Mount Laurel compliance purposes. That parcel was rezoned R-10 to allow 10,000-square foot lots which could be varied in size down to a minimum of 7,500 square feet if sufficient lots are increased in size to maintain an average lot size of 10,000 square feet. On December 1, 1983, ordinance 83-20 was adopted providing for the mandatory construction of 30% lower income homes in any developments constructed in R-20th and R-20tha zones created by ordinance 82-19 but not for R-10 zones. Ordinance 83-20 also provided for the submission of a pro forma statement concerning low and moderate income housing, mechanisms to guarantee the maintenance of housing at lower income levels, provision for a waiver or reduction of the 30% mandatory set aside and allowance for least cost housing, in lieu of lower income units.
By defendant's own admission these modifications would result, at best, in 324 units of lower income housing. In light of defendant's additional admission that the fair share obligation is at least 419 units, there is no question that the zoning ordinance does not comply with Mount Laurel. The conclusion is even more powerfully buttressed by the court's finding that Warren's fair share if 946 and by the finding that the modifications to the ordinance will not generate even the 324 units that defendant claims it will produce.
Given defendant's admissions that its modifications are inadequate to reach its fair share number, it is not necessary to spend a substantial amount of time analyzing Warren's land use regulations. However, to provide some guidance to the master and the township in its revision efforts, certain aspects of the ordinance warrant comment.

Removal of Excessive Restrictions and Exactions
The removal of excessive restrictions or exactions refers to both the zone plan and those provisions of the zoning ordinance which would prevent actual construction of lower *445 income housing. Id. at 258-259. Even if the zone plan allows for sufficient density, it may also be necessary to remove other provisions of the ordinance to insure actual construction. The vast majority of the residential zoning in the town is restricted to 1 1/2-acre lots. Such large lot zoning will not produce Mount Laurel housing. Furthermore, even the "smaller" lot zoning requires a minimum average of 10,000 square feet (approximately 1/4 acre) and imposes other conditions which render it useless for Mount Laurel compliance. Cf. Mount Laurel I, 67 N.J. at 183. The township's efforts at high density rezoning are also suspect. Ordinance 82-19 does not contain any density bonus for lower income housing. Rather, the bonuses are for such things as energy conservation, senior citizen housing, voluntary square footage limitation and open space. Finally, the multiple housing and density bonuses permitted in the high density zones are only permitted on a conditional use basis, thus requiring anyone seeking to construct lower income housing to undertake a possibly lengthy approval process.
Other excessive restrictions and exactions will merely be noted. As to chapter XVI of the township codification dealing with zoning, see the following:
1. § 16-4.5(b) requires all townhouses to have a private garage.
2. § 16-5.18 requires every townhouse to have a significantly different design from every other townhouse within 150 feet of the lot upon which the structure is erected.
3. § 16-10.3(b)(2) appears to require excessive setback provisions, which could be either cost generating or severely constrain the site layout thereby affecting densities.
As to chapter XV, see the following:
1. § 15-13(d)(3) requires parking and traffic problems to be "resolved". This vague language could inhibit the approval process.
2. § 15-13(d)(5), dealing with screening requirements, would appear to apply to high density development and apparently requires screening in the front yard of such developments.
3. § 15-13(d)(7) appears to give the broad discretion to deny an application if the use were not deemed to be in the public interest. Such site plan provisions are inherently suspect as a matter of law since the purpose of the site plan ordinance is not to countermand zoning provisions. Furthermore, that vague language could be used as a method of inhibiting the approval process.

*446 4. § 15-19, dealing with design standards of roads, appears to have inadequate flexibility concerning road widths and other requirements as it relates to multiple dwellings for Mount Laurel purposes. Mount Laurel construction frequently necessitates waiver or modifications of requirements for curbs, road construction standards and other design standards.
5. The provisions of § 15-20 dealing with environmental assessment should be reviewed. Some of the requirements apparently go beyond issues of environmental concern and speak to the question of whether the use should be allowed at all. Again, that is not the function of a site plan ordinance. There is also some very subjective and vague language including such terms as "disruption of desirable community and regional growth" in § 15-20(c)(5), evaluation of "social impact" in § 15-20(c)(7) and similar phrases which could disrupt the expeditious handling of applications. Note, additionally, § 15-20(c)(7) which requires the applicant to provide a statement of alternative uses in the event that the proposed use is not acceptable, including an alternative of no project at all. Such a provision is patently unreasonable and the requirement that the applicant must substantiate numerous alternatives is without bounds. A site plan ordinance should address planning standards and not the issue of whether the use should be permitted. It should address those standards in clear, concise language which avoids cost generation.

Using Affirmative Devices
With respect to the municipality's use of affirmative devices, ordinance 83-20 provides for a 30% mandatory set aside for lower income housing. Plaintiffs argue that a mandatory set aside of 30% is not feasible and that, in the absence of subsidies, not more than 20% of the housing can be devoted to lower income housing. For a mandatory set aside to be effective, the set aside must be reasonable and the unit density must be reasonable. If the set aside is reasonable and the density is reasonable, actual construction will result. If the set aside is too high or the density too low, no construction will occur because the project must be profitable. Cf., id. at 268, 279, n. 37. If plaintiff's argument in this case is correct, an issue not passed upon at this time, the 30% mandatory set aside could actually frustrate the construction of lower income housing. The township must reexamine its position. The provision in ordinance 83-20, which allows the waiver of the 30% requirement, may be an inadequate answer to this concern. As noted, the waiver is part of a conditional use procedure, which may be *447 cost generating and the existence of the waiver provision could be abused so as to result in no lower income housing at all.
The foregoing comments are not intended to pass upon the validity of any of the sections noted, nor are they intended to catalogue completely the potential inadequacies of the existing ordinance. The revision of the ordinance should not be done by court review or fiat at this time. Rather the governing body, planning board, the master and all those interested in the process should have the opportunity to submit a compliant ordinance to the court.

III.

BUILDER'S REMEDY
Mount Laurel II requires that a builder's remedy be granted if the builder has succeeded in the litigation and proposes to construct a substantial amount of lower income housing, and if the municipality has failed to prove that the proposed project would either substantially harm the environment or be otherwise clearly contrary to sound land use planning. Id. 92 N.J. at 279-280.
It is evident from what I have said that plaintiffs have succeeded in demonstrating that Warren's ordinances fail to comply with Mount Laurel guidelines. Furthermore, plaintiffs have demonstrated their intention to construct a minimum of 20% lower income housing units through concept plans and the testimony of their principals. The only defense raised to the builder's remedy concerns the suitability of the properties from an environmental standpoint. In that regard, Mount Laurel places a heavy burden on the defendant raising this defense to prove that the danger is substantial and very real. Mount Laurel I, 67 N.J. at 186-187; Mount Laurel II at 331, n. 68.
Defendants attempted to establish, through the testimony of an expert in waste water management, that the proposed projects would have a negative effect upon the Dead River and *448 also that there was inadequate sewer capacity within the township to accommodate the projects. Plaintiffs sought to counter that testimony through their own waste water expert who took the position that adequate existing capacity could be found or a method of treatment could be developed which would not degrade the water quality in the Dead River. Most of the testimony centered around the issues of whether governmental approval could be obtained by plaintiffs for the use or expansion of existing sewer facilities and the right to discharge the volume of effluent involved. Warren's expert pointed to the Wastewater Facility Plans affecting Warren (commonly known as the 201 studies) and the Water Quality Management Plans pertaining to Warren (commonly known as the 208 studies). Both studies are planning tools designed to establish a blue-print well into the twenty-first century for avoiding water pollution. The plans are developed based on expected water flow which, in turn, is extrapolated from population projection. The projections are made by the State predicated upon existing land use regulations in each municipality. Once the projections are aggregated, a total wastewater flow figure is obtained by using standard ratios of population to wastewater. Thereafter, the expected flows are disaggregated to the counties and ultimately to the municipalities. The municipalities or regional authorities, then develop wastewater management treatment plans utilizing their allocation of anticipated flow. Based on this allocation, Warren constructed its treatment plants through a subscription procedure which required landowners who desired sewer capacity to pay for a portion of the cost of the facility. In exchange, the property owner received a subscription contract which entitled the owner to a gallonage reserve. As a result, defendant argues that the growth of the township is necessarily limited by the wastewater allocation to Warren and the commitment Warren has made to its prospective users.
The reasoning is fallacious. The state population projections embody existing zoning patterns. In Warren's case *449 and others, that zoning is exclusionary. To permit Warren to hide behind a state policy which incorporates exclusionary zoning, is to permit Warren to do indirectly what it cannot do directly. Furthermore, testimony revealed that while these studies are useful long range planning tools, they are subject to modification upon proper application. As our Supreme Court has emphasized, without the assistance of the municipalities, the prospect of lower income housing is practically impossible. Id. at 263. The court expects that Warren will do whatever is necessary to help plaintiffs obtain modification of existing limitations.
At this posture the court will invite the master's opinion as to whether, notwithstanding the township's best efforts, the builders' projects are precluded by the unavailability of sewer capacity or the likelihood that no means are available to handle their effluent in the foreseeable future. Certainly, the court does not want to award a builder's remedy which cannot be fulfilled. The master should carefully scrutinize this issue so that the court can be assured that the builder's remedy received by plaintiffs is likely to be implemented within a reasonable time frame. If the court cannot be so assured, Warren will be called upon to satisfy its obligation elsewhere.
The court does not pass upon the densities requested by the builders or other specific aspects of the concept plans submitted. The governing body, planning board, plaintiffs, the master and other interested parties should all confer with respect to plaintiffs' proposed project for the purposes of attempting to agree upon appropriate development plans. Id. at 280. To the extent that the interest of the municipality and the parties can be accommodated within the bounds of Mount Laurel II requirements, the court should defer to those judgments. Of course, in the event that the positions of the parties cannot be reconciled, the master should recommend to the court a solution to the problem for the court's subsequent review.
*450 In light of the court's finding that the land development ordinances of Warren violate Mount Laurel II, Warren Township is hereby directed to revise its ordinances within a period of 90 days of the filing of this opinion. Warren shall eliminate from its ordinances all cost generating provisions which would stand in the way of the construction of lower income housing. If necessary it shall also incorporate in its revised ordinances all affirmative devices necessary to lead to the construction of its fair share of lower income housing. See generally Mount Laurel II at 258-278.
I shall appoint by separate order, a special master to assist the municipal officials in developing constitutional zoning and land use regulations in conformity with Mount Laurel II.

IV.

CONCLUSION
The authoring of this opinion has strained my literary capacity to make the subject matter easily intelligible while at the same time not sacrificing accuracy and thoroughness. No doubt the opinion has also strained the reader's patience. However, the tedium is now over, for this conclusion will address the broader issues underlying the technical concepts discussed above.
Notwithstanding the importance of a fair share methodology in fulfilling the stated purposes of Mount Laurel II, the bottom line to all those involved in the litigation is the number generated. Despite the imprecision of the tools used for calculating the number, the Supreme Court requires me to fix a precise number because it believes that requirement is most likely to achieve the goals of Mount Laurel. Id. at 257. As in other areas of the law, a plaintiffs' and defendants' bar has developed in Mount Laurel litigation. Plaintiffs complain that the numbers produced by most of the formulas suggested are too low because they will not meet the need, because they are too low in areas most suited for lower income construction and because *451 they are too low to attract builders to sue. Plaintiffs' first complaint assumes that, in the absence of governmental subsidies, not more than 20% of any project will consist of lower income units. Based on that assumption and the statement that 40% of the state's families qualify as lower income, id. at 221-222, n. 8, one-half of the need will not be met in each project. Plaintiffs' second complaint, that the allocation methods do not give the most suitable municipalities a larger burden, rests on their assertion that the methodology adopted emphasizes employment. They theorize that this emphasis shifts the obligation to the more industrialized and developed communities. Plaintiffs' third contention, that the numbers are too low to attract builders, rests on principles of economics. Where fair share numbers are low, the builders are not likely to be attracted to those communities. The low numbers mean that few parcels are available. This, in turn, can inflate the market price, cause the availability of the tracts to depend on the individual predilections of the owners, subject those owners to political pressures and otherwise depress the activity of the real estate market for Mount Laurel housing. Id. at 261-262, n. 26. In short, there must be a climate created that fosters Mount Laurel construction.
Defendant argues that the numbers are too high because it will be necessary to build more market units than are needed to satisfy the lower income demand, because the size of the obligation will discourage voluntary compliance and because the magnitude of the construction is bound to damage the environment. The first argument presupposes that, in order to build one lower income unit without external subsidies, it is necessary to construct an additional four market units. Hypothetically, if there is a total regional need for 100,000 housing units and 40,000 (40%  the approximate state average) of those are to be lower income units, it would be necessary to build 200,000 units to satisfy the lower income need. In the process of constructing the 40,000 Mount Laurel homes, a surplus of 100,000 market value homes would be built. A corollary argument *452 is that historically, building rates in New Jersey have never reached a level which could satisfy this volume of construction by 1990. Defendant's second argument, that the numbers discourage voluntary compliance, rests on the hypothesis that if the numbers were lower, the towns would be less prone to fight them. If they are too high, they must fight because the numbers are unattainable without degrading the quality of life in the municipality. The third environmental argument is related to the second in that defendant equates large construction with irreparable environmental damage.
While all of plaintiffs' and defendant's arguments concerning the numbers game have varying degrees of merit, it is not necessary to address them individually. Depending on one's philosophical bent, degree of concurrence with Mount Laurel's objectives and propensity for subjective analysis, one could easily join plaintiffs' or defendants' bar. However, while others may be entitled to such perspectives, I am not. The Supreme Court has charged the three Mount Laurel judges with the responsibility of formulating a methodology which identifies the housing needs of lower income people and thereafter fairly distributes the needs. Once the need is identified, it cannot be ignored to satisfy defendants or inflated to satisfy plaintiffs. The answer to the numbers game is squarely addressed by the Supreme Court:
The provision of decent housing for the poor is not a function of this Court. Our only role is to see to it that zoning does not prevent it, but rather provides a realistic opportunity for its construction as required by New Jersey's Constitution. The actual construction of that housing will continue to depend, in a much larger degree, on the economy, on private enterprise, and on the actions of the other branches of government at the national, state and local level. We intend here only to make sure that if the poor remain locked into urban slums, it will not be because we failed to enforce the Constitution. [Id. at 352]
In designing a fair share methodology, subjective preconceptions should not control. Rather, the methodology should seek to determine objectively the precise extent to which a municipality must open its doors to the poor. Once that need is identified and the obligation imposed, the economy, private enterprise and *453 other branches of government will decide whether the need will be satisfied.
The pivotal question is not whether the numbers are too high or low, but whether the methodology that produces the numbers is reasonable. Any reasonable methodology must have as its keystone three ingredients: reliable data, as few assumptions as possible, and an internal system of checks and balances. Reliable data refers to the best source available for the information needed and the rejection of data which is suspect. The need to make as few assumptions as possible refers to the desirability of avoiding subjectivity and avoiding any data which requires excessive mathematical extrapolation. An internal system of checks and balances refers to the effort to include all important concepts while not allowing any concept to have a disproportionate impact.
The emphasis on these three ingredients is the continuous thread weaving itself throughout the fabric of the justification of the methodology. For example, with regard to reliability, the methodology relies heavily on census data wherever possible since all concede it is generally the most trustworthy source. A primary reason for adopting a prospective need region based on county lines was to obtain the benefit of county data which is more reliable than municipal data. Cf. Mount Laurel II at 258. In choosing a land allocation factor, the formula utilized only growth area because it is significantly more reliable than the data on vacant developable land. Finally, the employment factors used covered employment data, by all accounts, the most accurate statistics available.
With regard to the effort to avoid assumptions, several examples will illustrate. The methodology avoids subjectivity by focusing the definition of substandard housing only on three factors because they are the clearest indicators of deficient housing. The inclusion of other categories of deficiencies are less certain indicators of substandardness. The methodology avoids excessive mathematical extrapolation by rejecting an *454 economic factor devised from Mount Laurel II. Id. at 297, n. 49. That factor would evaluate exclusionary or inclusionary efforts premised upon the changes in the percentage of lower income families residing in the town. One reason for dismissing it was that it involved a conversion of family data into household data since reporting methods have changed. That conversion requires assumptions which, if even slightly incorrect, can create a large margin of error.
With regard to internal checks and balances, two examples will suffice. The projection of population to determine prospective regional need averages two population models, one which is considered to be conservative and the other more liberal. The allocation factors contain numerous checks and balances. The growth factor tends to draw fair share to large areas of suitable land and thereby offsets the pull of the employment factors to more urban and developed areas. The two employment factors in the prospective need formula tend to check each other because one reflects past trends and the other, future projections. The median income and growth area factors tend to balance the absence of significant employment in the bedroom communities by their emphasis on greater wealth and greater land capacity.
Not only must any reasonable methodology have as its keystone the three ingredients just discussed, but also it must be sufficiently structured to produce consistent results and it must be sufficiently flexible to deal with extreme cases at both ends of the spectrum. In the Mount Laurel context, the need for a bright line standard is paramount because "confusion, expense and delay have been the primary enemies of constitutional compliance in this area." Id. at 292. Our Supreme Court has eloquently described the result:
The waste of judicial energy involved at every level is substantial and is matched only by the often needless expenditure of talent on the part of lawyers and experts. The length and complexity of trials is often outrageous, and the expense of litigation is so high that a real question develops whether the municipality can afford to defend or the plaintiffs can afford to sue. [Id. at 200]
*455 Such results compelled the Court "to put some steel," ibid, into the Mount Laurel doctrine by providing certainty in its implementation. The Court itself resorted to bright line standards. Thus, the SDGP replaced the developing standard. Id. at 225. The precise fair share number standard replaced the numberless approach. Id. at 222. The centralized management by three judges replaced the county based management of the cases. Id. at 253. Similarly, the methodology set forth in this opinion draws bright lines which should eliminate confusion and strengthen the doctrine.
Despite the imperative of certainty, the methodology is not blindly rigid. It recognizes that some towns will lack the vacant developable land to handle the fair share the formula would assign  and so creates the vacant developable land defense. It acknowledges that some towns have made inclusionary efforts  and so rewards them through the use of the median income factor and by direct credits where appropriate. It understands that the methodology will not produce equitable results in every case  and so in extreme cases the litigants shall have the opportunity to persuade the trial court that an adjustment is appropriate. Cf. Mount Laurel II at 239-240.
This opinion would not be complete without commenting upon the task which has confronted this court and the challenge that lies ahead. The Supreme Court aptly characterized the assignment as follows:
The most troublesome issue in Mount Laurel litigation is the determination of fair share. It takes the most time, produces the greatest variety of opinions, and engenders doubt as to the meaning and wisdom of Mount Laurel. ... Each of these issues (region, regional need and allocation) produces a morass of facts, statistics, projections, theories and opinions sufficient to discourage even the staunchest supporters of Mount Laurel. The problem is capable of monopolizing counsel's time for years, overwhelming trial courts and inundating reviewing courts with a record on review of superhuman dimensions. [Id. at 248]
While the Supreme Court provided some general guidance concerning fair share, it envisioned that the specialized trial court it created would undertake the task of devising a comprehensive approach to the subject. Id. at 253-255.
*456 Over the year which has elapsed since my assignment, I have had the opportunity to examine innumerable fair share reports, to engage in many court proceedings centering on fair share and have presided over two full blown trials which focused on fair share issues. This exposure has provided me with exactly the background which the Supreme Court foresaw as essential to resolving the difficult issues involved in fair share allocation. In that process, the Urban League Report has evolved. It has captured the attention of counsel in litigation and in conferences. I have become fully familiar with it, examined it as well as any other alternatives, in light of all of my experience. The methodology, both in its individual elements and as a whole, has survived every test and remains as the most carefully conceived approach presented to me. To those who would say that this opinion merely rubber stamps the Urban League approach, I invite them to examine the justifications for the methodology set forth in this opinion and, I urge them to offer a better alternative.
Indeed, the methodology represents the beginning of the refinement process. It is not written in stone and it should therefore provide the impetus for those in the legal and planning community, as well as others, to improve upon it or replace it with something better. However, in the interim, the Mount Laurel doctrine which has too long awaited a political consensus must not wait as long for a judicial resolution. Id. at 212. A substantial segment of the planning community has had its chance to achieve agreement and it has now done so. They could have debated for years over equally reasonable alternatives. Over the course of that debate, the uncertainty which has plagued the doctrine would have continued, the doctrine would have remained weak and the day when housing opportunities for lower income citizens became realistic would have been delayed. Instead, the planners have put aside their academic differences and taken a significant step towards the certainty contemplated by the Supreme Court, id. at 252-253, until a clearly preferable approach evolves. This decision is *457 intended to take another step toward the achievement of the goal of consistency, which is critical to the fulfillment of the constitutional obligation. Id. at 254.
This opinion has explored in depth the most minute aspects of fair share allocation and the broadest implications of the methodology espoused. Yet, it should not be forgotten that all that has been said most directly affects the residents of Warren Township. This community of approximately 20 square miles and 10,000 people is nestled in the Watchung range in a portion of our State known for its rural character and scenic beauty. It has significant undeveloped land, has relatively little commerce, has had comparatively slow population growth and its housing includes many high cost homes on spacious lots. In short, it is a very desirable place to live. Nonetheless, Warren is in the process of change. The construction of Route 78 and other factors have caused the entire Clinton corridor, of which Warren is a part, to burgeon. As a result Warren and its neighbors have drawn highly desirable commercial development along with the executives seeking to live in comfort near their place of employment. Absent Mount Laurel, Warren would experience substantial attractive ratable growth and continued exclusive residential development. With Mount Laurel, change will also occur, but of a different character. Warren is also appealing for Mount Laurel development because it is located entirely within a growth area, has an excellent employment picture and has a much higher income base than its regions. Although the exact affect of lower income development cannot be gauged, there will be demands on the infrastructure and the public services may require expansion. Warren complains that it must accept this alternative and that it must do so without assurance that other municipalities will do their part.
The issue is one of equity  the "fair" in fair share. Warren's complaints are understandable. Naturally it cherishes its character and it has a right to expect others to equally bear the burden of housing the poor. Warren's equity argument is *458 two-fold. It is unfair to require Warren to satisfy its fair share before other municipalities do their part. Secondly, it is unfair to bring such change to Warren.
As to the equity amongst municipalities, complete equity is not reachable, as the Supreme Court clearly stated:
There may be inequities between and among these municipalities located within growth areas, as there undoubtedly are between all of them and municipalities outside of growth areas, for the tax and other burdens caused by the location of lower income housing will not be fairly spread. [Id. at 239; cf. 304, n. 54]
As to the equity between those who live in Warren and those who do not, candor requires a recognition that when Warren fulfills its Mount Laurel obligation there will be significant change. However, this decision represents only the first step in an ongoing process. The real challenge lies ahead in sensibly and sensitively planning the change which must occur. Our Supreme Court emphasized that the change caused by the satisfaction of the fair share need not be destructive. All who are involved in the process  the governing body, the planning board, plaintiffs, the master and the court must strive to devise a solution which will maximize the housing opportunity for the poor and minimize the impact on Warren. In the final analysis, in striking the appropriate balance between the rights of the residents of Warren and the rights of those who have been excluded, Warren must make the changes necessary to receive our lower income citizens if their constitutional rights are to be enforced.
*459 


*460 APPENDIX B


                       PRESENT NEED CALCULATION: TOWN X
                 A          B           C          D        E        F
              STF-1       STF-1       STF-1      STF-3    STF-3    STF-3
              Tbl 18     Tbl 13      Tbl 15     XII-35     X-17     X-17
                                   Net Units      Units             Other
                        Ttl Units   Lack Com  Lack Cntr     Room    Units
             Ovrcrwded   Lack Com   Plumbing   Heat not  Heaters  lck ctr
                 Units   Plumbing    Not o/c        o/c   w/flue  heating
  ---------------------------------------------------------------------------
  TOWN X          57       16          14        156       107       68
            G           H        I       J        K         L       M
         % Units      Units
         w/o ctrl    Lacking    Total   Adjusted  Occupied   Fair  Surplus
         htn, with   Adequate  Present   Present  Dwelling  Share  Present
         inad.htng    Heating    Need      Need     Units    Cap     Need
  ---------------------------------------------------------------------------
  TOWN X .38857143      61       132       108      2591    166      -58



*461 EXPLANATION OF APPENDIX B

PRESENT NEED CALCULATION
A. To determine the number of substandard units in Town X, use the table shown on the previous page as follows:
1. Identify the number of overcrowded units by using column A.
2. Identify the number of units lacking complete plumbing for the household's exclusive use, but which are not overcrowded by using column C.
3. Identify the number of units reported in the 1980 census which qualify as substandard as a result of having one of three types of heating deficiencies: (1) have room heaters with no flue; (2) are heated by fireplaces, stoves or portable room heaters; or (3) have no heating whatsoever. The census also reports a fourth type of heating deficiency  room heaters with a flue. This fourth category is not considered substandard. To identify the substandard heating units in an unduplicated count, utilize columns D through H, which represent the following:

Column D  Represents units not overcrowded, with one of the four types of deficiencies.

Column E  Represents all units with the fourth type of heating deficiency  even if those units are also overcrowded.

Column F  Represents all units with any of the first three types of heating deficiencies  even if those units are also overcrowded.

Column G  Represents the percentage of units with the three types of heating deficiencies that qualify a unit as substandard, in relationship to the total number of units with the four types of heating deficiencies. This number is derived by dividing column F by the total of columns E and F.

Column H  Represents all units with the three types of heating deficiencies that render a unit substandard  which are NOT overcrowded. This number is derived by multiplying column G by column D.
Column D, E, and F represent data taken directly from the 1980 census. Columns G and H represent computations that must be done with the census data to identify those units, which have one of three heating deficiencies that render them substandard, and which also are not overcrowded.
*462 There are two reasons why these computations are necessary:
First: Column D cannot be used alone because it includes units having room heaters with flues  that is units with heating deficiencies which do not render them substandard.
Second: Column E cannot be subtracted from column D or, in the alternative, column F cannot be used alone to obtain a clear count of unit with the three heating deficiencies because columns E and F include units with heating deficiencies even if they are also overcrowded. Since column A already accounts for overcrowded units, inclusion of any of the overcrowded units in columns E and F would constitute double counting.
The computations involved in deriving columns G and H solve these two problems by initially determining the percentage of units with any of four deficiencies as compared to those having the three deficiencies considered substandard (column G). By multiplying this percentage times the number representing the total of units which have any of the four deficiencies and which are not overcrowded, (column D) the resulting number represents those units which have any of the three critical types of heating deficiencies and which are not overcrowded. Thus, those units that are substandard as a result of heating deficiencies are provided in an unduplicated count. However, there is implicit assumption in this calculation that the ratio of room heaters with flues (column E) as compared to the other units lacking adequate heating (column F) is the same in both overcrowded and non-overcrowded units.
Warren Township's data cannot be used to illustrate the procedures discussed above because none of the units that fall into any of the four categories of heating deficiency in columns E and F are also overcrowded. Thus, it is not necessary to go through the computations to determine the extent to which column D represents units with one of the three deficiencies which are not overcrowded. Instead, the extent to which *463 heating deficient units contribute to Warren's total count of substandard units comes directly from column F.
4. Determine Town X's total number of substandard units by adding columns A, C and H. Note that column B plays no role in the derivation of the municipality's obligation. This column represents a category of substandardness provided for informational purposes only. Note also that the data for Atlantic, Cape May, Cumberland, Monmouth, Ocean and Salem counties omits column B. Therefore, when using the Town X example for those counties treat the second column as column C, the third column as D and so forth.
B. Once the total number of substandard units is ascertained, Town X's indigenous need is determined by reducing that total by 18% to reflect those households living in substandard units that do not qualify as lower income. Column J reports Town X's indigenous need.
C. To determine whether Town X contributes to the present need pool, compare the municipal substandard housing percentage to the regional substandard housing percentage. The municipal substandard housing percentage consists of the indigenous need (reported in column J) divided by the total number of occupied units within the municipality (represented by column K). The regional substandard housing percentage is 6.4% for Region I of which Town X is assumed to be a part. By multiplying 6.4% times the number of occupied dwelling units within the municipality, the number of units that would have to be substandard within the municipality for the municipal substandard housing percentage to equal the regional substandard housing percentage can be ascertained. That number is reported in column L. Since column L exceeds column J, that means Town X has fewer substandard units than the number produced by the regional average. That number is shown with a minus sign in column M. Had column L been less than column J, then Town X would have had a higher number of substandard units than its number produced by the regional percentage. In such *464 a case, the difference between columns L and J would have represented Town X's contribution to the surplus present pool and would be shown in column M without a minus sign.

APPENDIX C

SURPLUS PRESENT NEED DATA

DISCLAIMER
This appendix is based on documents prepared by a member of the Urban League advisory group. It is provided for informational purposes only as to those municipalities not included in Warren Township's present need region.

PURPOSE OF APPENDIX C
The summary sheet on the following page is designed to enable the reader to understand the derivation of the surplus present need for each present need region set forth in Appendix A. The summary sheet also permits the reader to identify the surplus present need generated by any other regional configurations, providing those regions follow county lines and providing the same method for identifying surplus present need is used.
The five pages, which follow the summary sheet, lists by county each municipality having a present surplus need.
The remainder of Appendix C is the source data for the surplus present regional need for each municipality listed by county. With regard to Warren's present need region, no litigant has challenged the mathematical accuracy of the data. With regard to the counties not in Warren's present need region, the source data has not been the subject of adversarial litigation before this court.


*465
                       SURPLUS PRESENT NEED TOTALS
                           BY COUNTY AND REGION
                                 COUNTY
 1. Atlantic            714          12. Middlesex       1,463
 2. Bergen              229          13. Monmouth        1,827
 3. Burlington          832          14. Morris             89
 4. Camden            2,313          15. Ocean             735
 5. Cape May            239          16. Passaic         6,106
 6. Cumberland          762          17. Salem             222
 7. Essex            13,511          18. Somerset            0
 8. Gloucester          463          19. Sussex            348
 9. Hudson           10,718          20. Union           2,199
10. Hunterdon           174          21. Warren            177
11. Mercer            1,284
                                 REGION
                 Region I:              35,014
                 Region II:              2,562
                 Region III:             4,892
                 Region IV:              1,937
                   REGION I
Bergen County
                    Fairview                              33
                    Garfield                             188
                    Wallington                             8
                                                         ___
                                                         229
Essex County
                    East Orange                        1,165
                    Irvington                            425
                    Newark                            11,406
                    Orange                               515
                                                      ______
                                                      13,511
Hudson County
                    Bayonne                              352
                    East Newark                           31



*466
                    Guttenberg                            68
                    Harrison                             203
                    Hoboken                            2,141
                    Jersey City                        4,921
                    North Bergen                         167
                    Union City                         1,732
                    Weehawken                            146
                    West New York                        957
                                                      ______
                                                      10,718
Hunterdon County
                    Alexandria                            13
                    Bethlehem                              5
                    Califon                                5
                    East Amwell                           12
                    Glen Gardner                           1
                    Kingwood                              36
                    Lambertville                          43
                    Lebanon Township                      58
                    Union                                  1
                                                         ___
                                                         174
Middlesex County
                    New Brunswick                        701
                    Perth Amboy                          762
                                                       _____
                                                       1,463
Morris County
                    Dover                                 36
                    Jefferson                             47
                    Victory Garden                         6
                                                          __
                                                          89
Passaic County
                    Passaic                            1,997
                    Paterson                           4,072
                    Prospect Park                          6
                    West Milford                          31
                                                       _____
                                                       6,106
Somerset County
                    None
Sussex County
                    Andover                                1
                    Frankford                             31
                    Hamburg                                5
                    Hardyston                             18
                    Lafayette                             17



*467
                    Montague                              37
                    Sandyston                             47
                    Stillwater                            18
                    Sussex                                30
                    Vernon                                51
                    Walpack                                2
                    Wantage                               91
                                                         ___
                                                         348
Union County
                    Elizabeth                          1,975
                    Plainfield                           224
                                                       _____
                                                       2,199
Warren County
                    Blairstown                            47
                    Franklin                               4
                    Frelinghuysen                         13
                    Hardwick                              32
                    Harmony                               22
                    Hope                                   9
                    Knowlton                              24
                    Liberty                               15
                    Washington Twp.                        1
                    White                                 10
                                                         ___
                                                         177
                                     REGIONAL TOTAL = 35,014
                                REGION II
Monmouth County
                    Aberdeen Township                     25
                    Asbury Park                          525
                    Belmar                                72
                    Bradley Beach                         77
                    Englishtown                            7
                    Freehold Borough                      56
                    Highlands                             14
                    Howell                                52
                    Keansburg                            150
                    Keyport                               44
                    Long Branch                          394
                    Manasquan                             21
                    Millstone                             52
                    Neptune Township                     201



*468
                    Red Bank                              48
                    Roosevelt                              3
                    Shrewsbury Township                   12
                    South Belmar                          11
                    Union Beach                           48
                    Upper Freehold                        15
                                                       _____
                                                       1,827
Ocean County
                    Barnegat Township                     19
                    Barnegat Light                         5
                    Eagleswood                            15
                    Harvey Cedars                          1
                    Jackson Township                      18
                    Lacey Township                        47
                    Lakehurst                             58
                    Lakewood                             219
                    Little Egg Harbor                     39
                    Long Beach                             3
                    Ocean Township                         9
                    Ocean Gate                            13
                    Plumsted Township                     89
                    Seaside Heights                       48
                    Seaside Park                          12
                    Ship Bottom                           13
                    South Toms River                      43
                    Stafford Township                     36
                    Surf City                              6
                    Tuckerton                             42
                                                         ___
                                                         735
                   REGIONAL TOTAL   =  2,562 dwelling units
                                REGION III
Mercer County
                    Hightstown                            27
                    Trenton                            1,257
                                                       _____
                                                       1,284
Burlington County
                    Bass River                            25
                    Beverly                               20
                    Bordentown City                       30



*469
                    Burlington City                       42
                    Burlington Township                   21
                    Fieldsboro                             1
                    Hainesport                            11
                    Mansfield                             18
                    Mt. Holly                             61
                    New Hanover                           28
                    No. Hanover                           24
                    Pemberton Borough                      5
                    Pemberton Township                   340
                    Riverside                             24
                    Riverton                               4
                    Shamong                               12
                    Springfield                           26
                    Tabernacle                            25
                    Washington                            34
                    Woodland                              44
                    Wrightstown                           37
                                                         ___
                                                         832
Gloucester County
                    Clayton                               28
                    Deptford                              77
                    Elk                                   36
                    Franklin                             109
                    Glassboro                             56
                    Harrison                              10
                    Logan                                 10
                    Monroe                                 8
                    National Park                          9
                    Paulsboro                             46
                    S. Harrison                           11
                    Swedesboro                            39
                    Woolwich                              24
                                                         ___
                                                         463
Camden County
                    Barrington                            19
                    Camden                             2,132
                    Chesilhurst                            7
                    Gloucester City                       20
                    Lawnside                              34
                    Winslow                              101
                                                       _____
                                                       2,313
                  REGIONAL TOTAL = 4,892 dwelling units



*470
                                REGION IV
Atlantic County
                    Atlantic City                        424
                    Buena Vista                           53
                    Corbin City                            1
                    Egg Harbor City                        8
                    Estelle Manor                         21
                    Hamilton                              29
                    Mullica                              142
                    Port Republic                          6
                    Weymouth                              30
                                                         ___
                                                         714
Cape May County
                    Cape May Point                         2
                    Dennis                                80
                    Middle                                44
                    Upper                                  7
                    West Cape May                          9
                    West Wildwood                          2
                    Wildwood                              80
                    Woodbine                              15
                                                         ___
                                                         239
Cumberland County
                    Bridgeton                             81
                    Commercial                           186
                    Deerfield                             15
                    Downe                                 75
                    Fairfield                             80
                    Greenwich                             20
                    Lawrence                              61
                    Maurice River                        104
                    Stow Creek                            16
                    Vineland                             124
                                                         ___
                                                         762
Salem County
                    Alloway                               30
                    Lalloway Creek                        20
                    Mannington                            37
                    Penns Grove                           52
                    Pilesgrove                             8
                    Quinton                               28
                    Salem                                 35
                    Upper Pittsgrove                      12
                                                         ___
                                                         222
                      REGIONAL TOTAL
                                     = 1937 dwelling units



*471
                                 ATLANTIC
                 STF-1      STF-1       STF-3    STF-3     STF-3
                 Tbl 18    Tbl 15      XII-35     X-17      X-17
                            Units       Units              Other   % Units
                          Lack Com       Lack     Room     Units   w/o Ctrl
               Ovrcrwded  Plumbing  Ctrl Heat  Heaters  Lack Ctr  Htn, With
MNCPLTY            Units   not o/c    not o/c   w/flue   Heating  Inad Htng
---------------------------------------------------------------------------
ATLANTIC
Absecon            30         11         60       65       46     .41441441
AtlantCity        956        333       1717     1658      765     .31572431
Brigantine         48         17        115      107      118     .52444444
Buena              41         17         44       42       12     .22222222
Buena Vista       108         18        253      197      135     .40662651
CorbinCity          1          4         12       20       15     .42857143
EggHarbor         198         37        543      416      215     .34072900
EggHrbCity         82         39        102      109       30     .21582734
EstelleMnr         10          3         59       30       41     .57746479
Folsom             21          2         39       21       18     .46153846
Galloway          111         34        334      224      171     .43291139
Hamilton          118         46        332      245      163     .39950980
Hammonton         157         55        178      152       60     .28301887
Linwood            20          3         44       27       17     .38636364
Longport            6          1         11       11       23     .67647059
MargateCty         32         16        159      167      138     .45245902
                Units
               Lacking    Total  Adjusted  Occupied   Fair  Surplus
              Adequate  Present   Present  Dwelling  Share  Present
MNCPLTY       Heating     Need      Need     Units    Cap     Need
---------------------------------------------------------------------------
ATLANTIC
Absecon           25       66        54      2297      148      -94
AtlantCity       542     1831      1502     16736     1078      424
Brigantine        60      125       103      3443      222     -119
Buena             10       68        56      1267       82      -26
Buena Vista      103      229       188      2085      134       53
CorbinCity         5       10         8       109        7        1
EggHarbor        185      420       344      6809      438      -94
EggHrbCity        22      143       117      1695      109        8
EstelleMnr        34       47        39       270       17       21
Folsom            18       41        34       566       36       -3
Galloway         145      290       237      3915      252      -15
Hamilton         133      297       243      3321      214       29
Hammonton         50      262       215      4099      264      -49
Linwood           17       40        33      1941      125      -92
Longport           7       14        12       561       36      -24
MargateCty        72      120        98      3844      248     -149



*472
               STF-1     STF-1      STF-3    STF-3      STF-3
              Tbl 18    Tbl 15     XII-35     X-17       X-17
                         Units      Units               Other      % Units
                      Lack Com       Lack     Room     Units      w/o Ctrl
           Ovrcrwded  Plumbing  Ctrl Heat  Heaters   Lack Ctr    Htn, With
MNCPLTY        Units   not o/c    not o/c   w/flue    Heating    Inad Htng
---------------------------------------------------------------------------
Mullica         114        15        267       136      248      .64583333
Northfield       38         3         96        86       34      .28333333
Pleasantvl      212        53        375       387      115      .22908367
PortRepub         1         1         34         6       31      .83783784
SomersPnt        67        19        129       121       34      .21935484
VentnorCty       46        49        194       195      152      .43804035
Weymouth         19        10         61        28       53      .65432099
TOTALS         2436       786       5158      4450     2634
                  Units
                 Lacking    Total  Adjusted  Occupied   Fair  Surplus
                Adequate  Present   Present  Dwelling  Share  Present
MNCPLTY          Heating     Need      Need     Units    Cap     Need
---------------------------------------------------------------------
Mullica            172      301       247      1626    105      142
Northfield          27       68        56      2518    162     -106
Pleasantvl          86      351       288      4662    300      -12
PortRepub           28       30        25       298     19        6
SomersPnt           28      114        94      4295    277     -183
VentnorCty          85      180       148      5031    324     -176
Weymouth            40       69        57       418     27       30
TOTALS            1895     5117      4196     71806   4624



*473
                                  BERGEN
               STF-1      STF-1      STF-1      STF-3    STF-3     STF-3
              Tbl 18     Tbl 13     Tbl 15     XII-35     X-17      X-17
                                 Net Units      Units              Other
                      Ttl Units   Lack Com       Lack     Room     Units
           Ovrcrwded  Lack Com   Plumbing  Ctrl Heat  Heaters  Lack Ctr
MNCPLTY        Units   Plumbing    not o/c    not o/c   w/flue   Heating
---------------------------------------------------------------------------
BERGEN
Allendale        8        0          0         6          0         6
Alpine           1        1          0        18          2        18
Bergenfld      208       79         73       297        217        90
Bogota          71       33         31        46         34        18
Carlstadt       54       47         45        80         42        45
Cliffsd Pk     232      221        199       288        210       122
Closter         31       11         11        49         33        28
Cresskill       28        2          2        37         25        12
Demarest         9        1          1        17         17         0
Dumont         110       49         46       128         96        32
E Ruther        72       69         67       166         77        89
Edgewater       73       41         39        92         63        50
Elmwood Pk     181       80         74       128         89        39
Emerson         32        5          5        35         11        24
Englewood      384      129        111       327        235       159
Englwd Clf      20        4          3        19         19         0
             % Units     Units
            w/o Ctrl   Lacking    Total  Adjusted  Occupied   Fair  Surplus
           Htn, With  Adequate  Present   Present  Dwelling  Share  Present
MNCPLTY    Inad Htng   Heating     Need     Need     Units    Cap     Need
---------------------------------------------------------------------------
BERGEN
Allendale          1         6       14        11      1700    109      -97
Alpine            .9        16       17        14       495     32      -18
Bergenfld  .29315961        87      368       302      8836    566     -264
Bogota     .34615385        16      118        97      2856    183      -86
Carlstadt  .51724138        41      140       115      2311    148      -33
Cliffsd Pk .36746988       106      537       440      9055    580     -139
Closter    .45901639        22       64        53      2622    168     -115
Cresskill  .32432432        12       42        34      2357    151     -116
Demarest           0         0       10         8      1520     97      -89
Dumont           .25        32      188       154      6095    390     -236
E Ruther   .53614458        89      228       187      3122    200      -13
Edgewater  .44247788        41      153       125      2080    133       -8
Elmwood Pk  .3046875        39      294       241      6715    430     -189
Emerson    .68571429        24       61        50      2216    142      -92
Englewood  .40355330       132      627       514      8612    551      -37
Englwd Clf         0         0       23        19      1751    112      -93



*474
                 STF-1      STF-1      STF-1      STF-3    STF-3      STF-3
                Tbl 18     Tbl 13     Tbl 15     XII-35     X-17       X-17
                                   Net Units      Units               Other
                        Ttl Units   Lack Com       Lack     Room      Units
            Ovrcrwded   Lack Com    Plumbing  Ctrl Heat  Heaters   Lack Ctr
MNCPLTY         Units   Plumbing    not o/c     not o/c   w/flue    Heating
---------------------------------------------------------------------------
Fair Lawn          98         49         48        140       104        36
Fairview          159        135        121        187       113       107
Fort Lee          411        230        209        343       233       134
Frnkln Lks         17          3          3         12         5         7
Garfield          363        345        321        821       479       422
Glen Rock          17          4          4         15         9         6
Hackensk          701        377        332        414       289       214
Harngtn Pk         12          1          1         14         7         7
Hsbrck Hts         47         42         41         63        32        31
Haworth             3          0          0         14        14         0
Hillsdale          32         18         18         37         6        39
Hohokus             7          3          2          0         0         0
Leonia             39         24         23         62        44        21
LttleFerry        129         67         58        100        86        42
Lodi              361        185        172        319       268       114
Lyndhurst         192        155        148        167       129        46
Mahwah             63         25         21        137       117        76
Maywood            43         41         40         26        17        22
             % Units     Units
            w/o Ctrl   Lacking    Total  Adjusted  Occupied   Fair  Surplus
           Htn, With  Adequate  Present   Present  Dwelling  Share  Present
MNCPLTY    Inad Htng   Heating     Need      Need     Units    Cap     Need
---------------------------------------------------------------------------
Fair Lawn  .25714286        36      182       149     11571    741     -591
Fairview   .48636364        91      371       304      4230    271       33
Fort Lee   .36512262       125      745       611     14884    953     -341
Frnkln Lks .58333333         7       27        22      2504    160     -138
Garfield   .46836848       385     1069       876     10754    688      188
Glen Rock         .4         6       27        22      3740    239     -217
Hackensk   .42544732       176     1209       991     15827   1013      -21
Harngtn Pk        .5         7       20        16      1341     86      -69
Hsbrck Hts .49206349        31      119        98      4445    284     -187
Haworth            0         0        3         2      1087     70      -67
Hillsdale  .86666667        32       82        67      3222    206     -139
Hohokus            0         0        9         7      1381     88      -81
Leonia     .32307692        20       82        67      3095    198     -131
LttleFerry   .328125        33      220       180      3751    240      -60
Lodi       .29842932        95      628       315      9323    597      -82
Lyndhurst  .26285714        44      384       315      7402    474     -159
Mahwah     .39378238        54      138       113      3721    238     -125
Maywood    .56410256        16       99        81      3630    232     -151



*475
                  STF-1      STF-1      STF-1      STF-3    STF-3     STF-3
                 Tbl 18     Tbl 13     Tbl 15     XII-35     X-17      X-17
                                    Net Units      Units              Other
                         Ttl Units   Lack Com       Lack     Room     Units
            Ovrcrwded     Lack Com   Plumbing  Ctrl Heat  Heaters  Lack Ctr
MNCPLTY         Units     Plumbing    not o/c    not o/c   w/flue   Heating
---------------------------------------------------------------------------
Mdlnd Park         26           25         23         68       34        39
Montvale           15            7          7         37       19        18
Moonachie          25           11          9         63       54        14
New Milford        93           25         24         49       35        14
NArlington        120           75         72        106       74        32
Northvale          30            6          6         20       16        10
Norwood            19            4          4         23        0        23
Oakland            39           13         13         97       57        51
OldTappan           9            1          1         13        7         6
Oradell            22            3          3         27       24         6
Plsds Pk          172          130        122        140       75        65
Paramus            73           25         24         70       52        22
Park Ridge         29           16         16         58       17        46
Ramsey             29            9          9         96       64        32
Ridgefield         77           59         57         65       47        32
Rdgfld Pk         107           90         88         72       47        32
Ridgewood          61           35         35        140       55        91
River Edge         33           14         12         79       41        38
River Vale         18            6          6         24        0        27
              % Units     Units
             w/o Ctrl   Lacking    Total  Adjusted  Occupied   Fair Surplus
            Htn, With  Adequate  Present   Present  Dwelling  Share Present
MNCPLTY     Inad Htng   Heating     Need      Need     Units    Cap    Need
---------------------------------------------------------------------------
Mdlnd Park  .53424658        36       85        70      2563    164     -94
Montvale    .48643649        18       40        33      2276    146    -113
Moonachie   .20588235        13       47        39      1003     65     -26
New Milford .28571429        14      131       107      6209    397    -290
NArlington  .30188679        32      224       184      6471    414    -230
Northvale   .38461538         8       44        36      1506     96     -61
Norwood             1        23       46        38      1292     83     -45
Oakland     .47222222        46       98        80      3880    248    -168
OldTappan   .46153846         6       16        13      1177     75     -62
Oradell            .2         5       30        25      2769    177    -152
Plsds Pk    .46428571        65      359       294      5520    353     -59
Paramus     .29729730        21      118        97      7644    489    -393
Park Ridge  .73015873        42       87        72      2758    177    -105
Ramsey      .33333333        32       70        57      4134    265    -207
Ridgefield  .40506329        26      160       131      3895    249    -118
Rdgfld Pk   .40506329        29      224       184      4867    311    -128
Ridgewood   .62328767        87      183       150      8318    532    -382
River Edge  .48101266        38       83        68      4113    263    -195
River Vale          1        24       48        39      2850    182    -143
*476                  STF-1      STF-1      STF-1      STF-3    STF-3     STF-3
                 Tbl 18     Tbl 13     Tbl 15     XII-35     X-17      X-17
                                    Net Units      Units              Other
                         Ttl Units   Lack Com       Lack     Room     Units
              Ovrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters  Lack Ctr
MNCPLTY           Units   Plumbing    not o/c    not o/c   w/flue   Heating
---------------------------------------------------------------------------
RochellePk           24         16         16         33       27         6
Rockleigh             1          0          0          0        0         0
Rutherford          100         80         78        200       67       139
Saddle Brook         60         28         28        130       52        82
Saddle Rvr            0          3          3         35       23        12
S Hack               28         19         19         23       17        10
Teaneck             238         59         53        250      185        76
Tenafly              42         17         14         77       26        57
Teterboro             0          0          0          0        0         0
UpSdleRvr            15          8          7         31       16        41
Waldwick             58         10         10         42       29        21
Wallingt            109        112        107        286      142       157
Washington           23          4          2         46       43         7
Westwood             59         50         47         69       45        42
Wdcliff Lk            4          1          1         14        8         6
Wood Ridge           36         16         16         61       54         7
Wyckoff              15          9          0         63       30        39
TOTALS             6017       3462       3201       7213     4604      3356
               % Units    Units
              w/o Ctrl  Lacking    Total  Adjusted  Occupied  Fair Surplus
             Htn, With  Adequate Present  Present  Dwelling  Share Present
MNCPLTY      Inad Htng   Heating    Need     Need     Units    Cap    Need
---------------------------------------------------------------------------
RochellePk   .18181818         6      46        38      2056    132     -94
Rockleigh            0         0       1         1        56      4      -3
Rutherford   .67475728       135     313       257      6883    441    -184
Saddle Brook .61194030        80     168       137      4798    307    -170
Saddle Rvr   .34285714        12      15        12       882     56     -44
S Hack       .37037037         9      56        46       742     47      -2
Teaneck      .29118774        73     364       298     12899    826    -527
Tenafly      .68674699        53     109        89      4677    299    -210
Teterboro            0         0       0         0        10      1      -1
UpSdleRvr    .71929825        22      44        36      2277    146    -109
Waldwick           .42        18      86        70      3287    210    -140
Wallingt     .52508361       150     366       300      4572    293       8
Washington         .14         6      31        26      2811    180    -154
Westwood     .48275862        33     139       114      3791    243    -128
Wdcliff Lk   .42857143         6      11         9      1614    103     -94
Wood Ridge   .11475410         7      59        48      2805    180    -131
Wyckoff      .56521739        36      51        41      4749    304    -262
TOTALS                      3032   12240     10037    300410  19226   -9096



*477
                                BURLINGTON
                 STF-1      STF-1      STF-1      STF-3    STF-3      STF-3
                Tbl 18     Tbl 13     Tbl 15     XII-35     X-17       X-17
                                   Net Units      Units               Other
                        Ttl Units   Lack Com       Lack     Room      Units
            Ovrcrwded   Lack Com    Plumbing  Ctrl Heat  Heaters   Lack Ctr
MNCPLTY         Units   Plumbing     not o/c    not o/c   w/flue    Heating
---------------------------------------------------------------------------
BURLINGTON
Bass River         17           9          9         46       30        51
Beverly            36           9          8         89       77        37
Brdntn Cty         37          15         15        154      102        92
Brdntn Twp         38          14         14        105       97        17
BrlngtnCty         98          63         61        229      175        96
BrlngtnTwp        136          24         24        181      142        68
Chstrfld           10           4          4         35       14        21
Cinnamnsn          45          12         11        147      120        57
Delanco            16          15         15         17       17         0
Delran             64          26         25        127       74        84
Eastampton         18          14         14         50       45        24
Edgwtr Pk          61          27         25         71       53        23
Evesham            52          10         10        133      103        41
Fieldsboro         10           0          0          0        0         3
Florence           65          28         26        201      143        67
Hainesport         25           7          7         46        9        41
              % Units      Units
             w/o Ctrl    Lacking    Total Adjusted  Occupied  Fair  Surplus
            Htn, With   Adequate  Present  Present  Dwelling Share  Present
MNCPLTY     Inad Htng    Heating     Need     Need     Units   Cap     Need
---------------------------------------------------------------------------
BURLINGTON
Bass River  .62962963         29       55       45       489    20       25
Beverly     .32456140         29       73       60       982    40       20
Brdntn Cty  .47422680         73      125      103      1761    72       30
Brdntn Twp  .14912281         16       68       55      2467   101      -46
BrlngtnCty  .35424354         81      240      197      3783   155       42
BrlngtnTwp  .32380952         59      219      179      3858   158       21
Chstrfld           .6         21       35       29       735    30       -1
Cinnamnsn   .32203390         47      103       85      4600   189     -104
Delanco             0          0       31       25      1282    53      -27
Delran      .53164557         68      157      128      4768   195      -67
Eastampton  .34782609         17       49       41      1473    60      -20
Edgwtr Pk   .30263158         21      107       88      3374   138      -50
Evesham     .28472222         38      100       82      6796   279     -197
Fieldsboro          1          0       10        8       184     8        1
Florence    .31904762         64      155      127      3307   136       -8
Hainesport        .82         38       70       57      1125    46       11



*478
                  STF-1      STF-1      STF-1      STF-3    STF-3     STF-3
                 Tbl 18     Tbl 13     Tbl 15     XII-35     X-17      X-17
                                    Net Units      Units              Other
                         Ttl Units   Lack Com       Lack     Room     Units
              Ovrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters  Lack Ctr
MNCPLTY           Units   Plumbing    not o/c    not o/c   w/flue   Heating
---------------------------------------------------------------------------
Lumberton            36         11          9         57       24        45
Mansfield            14         11          8         55       15        48
MapleShade          142         49         48        158      105        53
Medford              47         13         13        144       60       108
MedfrdLkes            5          5          5         58       12        59
Moorestown           30         27         26         79       65        24
Mt. Holly           146         52         51        186      159        78
Mt. Laurel           40         23         23        160       48       116
NewHanover           64         15         13         57       49        14
NoHanover            86         25         23        154      105        67
Palmyra              44         15         15        119       85        41
PmbrtnBor            12          6          6         31       26        13
PmbrtnTwp           481         75         66        803      606       394
Riverside            57         30         30        252      191       100
Riverton              7         25         25         31        4        31
Shamong              14          8          8        117       60        64
Southamton           33         18         18        105       74        72
             % Units     Units
            w/o Ctrl   Lacking    Total  Adjusted  Occupied   Fair  Surplus
           Htn, With  Adequate  Present   Present  Dwelling  Share  Present
MNCPLTY    Inad Htng   Heating     Need      Need     Units    Cap     Need
---------------------------------------------------------------------------
Lumberton  .65217391        37       82        67      2002     82      -15
Mansfield  .76190476        42       64        52       827     34       18
MapleShade .33544304        53      243       199      8576    352     -152
Medford    .64285714        93      153       125      5466    224      -99
MedfrdLkes .83098592        48       58        48      1483     61      -13
Moorestown .26966292        21       77        63      5268    216     -153
Mt. Holly  .32911392        61      258       212      3679    151       61
Mt. Laurel .70731707       113      176       144      5429    223      -78
NewHanover .22222222        13       90        74      1107     45       28
NoHanover  .38953488        60      169       139      2784    114       24
Palmyra    .32539683        39       98        80      2707    111      -31
PmbrtnBor  .33333333        10       28        23       450     18        5
PmbrtnTwp       .394       316      863       708      8979    368      340
Riverside  .34364261        87      174       142      2884    118       24
Riverton   .88571429        27       59        49      1088     45        4
Shamong    .51612903        60       82        68      1343     55       12
Southamton .49315068        52      103        84      3518    144      -60



*479
                  STF-1      STF-1      STF-1      STF-3    STF-3     STF-3
                 Tbl 18     Tbl 13     Tbl 15     XII-35     X-17      X-17
                                    Net Units      Units              Other
                         Ttl Units   Lack Com       Lack     Room     Units
              Ovrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters  Lack Ctr
MNCPLTY           Units   Plumbing    not o/c    not o/c   w/flue   Heating
---------------------------------------------------------------------------
Sprngfield           22         14         13         60       25        46
Tabernacle           36         17         14        141       73        74
Washington           24          6          6         40       28        47
Westamton            11          2          2         51       21        30
Willingbor          300          4          4        226      138        90
Woodland             15         26         25         50       23        44
Wrightstwn           52         11         11         46       17        38
TOTALS             2446        765        730       4811     3214      2418
              % Units     Units
             w/o Ctrl   Lacking    Total Adjusted  Occupied   Fair  Surplus
            Htn, With  Adequate  Present  Present  Dwelling  Share  Present
MNCPLTY     Inad Htng   Heating     Need     Need     Units    Cap     Need
---------------------------------------------------------------------------
Sprngfield  .64788732        39       74       61       844     35       26
Tabernacle  .50340136        71      121       99      1808     74       25
Washington  .62666667        25       55       45       271     11       34
Westamton   .58823529        30       43       35      1115     46      -10
Willingbor  .39473684        89      393      322     10915    448     -125
Woodland    .65671642        33       73       60       377     15       44
Wrightstwn  .69090909        32       95       78       986     40       37
TOTALS                     2052     5228     4287    114890   4710



*480
                                  CAMDEN
                  STF-1      STF-1      STF-1      STF-3    STF-3     STF-3
                 Tbl 18     Tbl 13     Tbl 15     XII-35     X-17      X-17
                                    Net Units      Units              Other
                         Ttl Units   Lack Com       Lack     Room     Units
              Ovrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters  Lack Ctr
MNCPLTY           Units   Plumbing    not o/c    not o/c   w/flue   Heating
---------------------------------------------------------------------------
CAMDEN
Audubon              27         29         27         76       74         2
Audubon Pk           17          1          1         33       31         4
Barrington           45         16         16        114       22       149
Bellmawr            144         17         15        220      195        63
BerlinBor            32         16         16         89       92        26
BerlinTwp            57         10         10         45       63         7
Brooklawn            16          2          2          9       16         0
Camden             2455        440        375       4767     5108      1681
Cherry Hil          196         92         87        366      241       146
Chesilhrst           24          1          1         38       38         8
Clementon            64         19         17         71       67        22
Collingswd           91         74         69        245      160        92
Gibbsboro            10          1          1         47       31        16
Gloucester          251         55         51        504      453       104
GlcstrCity          111         45         41        354      279       114
Haddon               55         40         39        108       89        24
              % Units     Units
             w/o Ctrl   Lacking    Total Adjusted  Occupied   Fair  Surplus
            Htn, With  Adequate  Present  Present  Dwelling  Share  Present
MNCPLTY     Inad Htng   Heating     Need     Need     Units    Cap     Need
---------------------------------------------------------------------------
CAMDEN
Audubon     .02631579         2       56       46      3592    147     -101
Audubon Pk  .11428571         4       22       18       495     20       -2
Barrington  .87134503        99      160      131      2744    113       19
Bellmawr    .24418605        54      213      174      4462    183       -9
BerlinBor   .22033898        20       68       55      1847     76      -20
BerlinTwp          .1         5       72       59      1646     67       -9
Brooklawn           0         0       18       15       778     32      -17
Camden      .24760642      1180     4010     3288     28204   1156     2132
Cherry Hil  .37726098       138      421      345     21855    896     -551
Chesilhrst  .17391304         7       32       26       467     19        7
Clementon   .24719101        18       99       81      2202     90       -9
Collingswd  .36507937        89      249      205      6469    265      -61
Gibbsboro   .34042553        16       27       22       758     31       -9
Gloucester  .18671454        94      396      325     15052    617     -292
GlcstrCity  .29007634       103      255      209      4606    189       20
Haddon      .21238938        23      117       96      6247    256     -160



*481
                  STF-1      STF-1      STF-1      STF-3    STF-3     STF-3
                 Tbl 18     Tbl 13     Tbl 15     XII-35     X-17      X-17
                                    Net Units      Units              Other
                         Ttl Units   Lack Com       Lack     Room     Units
              Ovrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters  Lack Ctr
MNCPLTY           Units   Plumbing    not o/c    not o/c   w/flue   Heating
---------------------------------------------------------------------------
Haddonfld            18         20         20         42       26        16
HaddonHts            18         30         28        108       66        57
Hi-Nella             11          6          5         23       15         8
Laurel Spr           12          7          7         25        6        19
Lawnside             43          7          7        152      136        54
Lindenwold          192         32         29        291      283        83
Magnolia             43          5          5         69       69         0
Merchntvle           12         18         18         39       20        19
Mt. Ephraim          34          5          5         95       84        11
Onklyn               16         18         18         45       38        15
Pennsauken          179         57         54        351      290       101
Pine Hill           105         11         10        135      100        37
Pine Vally            0          0          0          0        0         0
Runnemede            73         25         23         97       79        18
Somerdale            45         11         11        112       91        29
Stratford            55         14         13         59       50         9
Tavistock             0          0          0          0        0         0
              % Units     Units
             w/o Ctrl   Lacking    Total  Adjusted  Occupied  Fair  Surplus
            Htn, With  Adequate  Present   Present  Dwelling Share  Present
MNCPLTY     Inad Htng   Heating     Need      Need     Units   Cap     Need
---------------------------------------------------------------------------
Haddonfld   .38095238        16       54        44      4486   184     -140
HaddonHts   .46341463        50       96        79      3091   127      -48
Hi-Nella    .34782609         8       24        20       487    20        0
Laurel Spr        .76        19       38        31       770    32        0
Lawnside    .28421053        43       93        76      1039    43       34
Lindenwold  .22677596        66      287       235      7566   310      -75
Magnolia            0         0       48        39      1651    68      -28
Merchntvle  .48717949        19       49        40      1572    64      -24
Mt. Ephraim .11578947        11       50        41      1865    76      -35
Onklyn      .28301887        13       47        38      1765    72      -34
Pennsauken  .25831202        91      324       265     11537   473     -208
Pine Hill   .36305732        49      164       134      3304   135       -1
Pine Vally                                                11     0
Runnemede   .18556701        18      114        93      3292   135      -41
Somerdale   .24166667        27       83        68      1996    82      -14
Stratford   .15254237         9       77        63      2605   107      -44
Tavistock                                                  4     0



*482
                  STF-1      STF-1      STF-1      STF-3    STF-3     STF-3
                 Tbl 18     Tbl 13     Tbl 15     XII-35     X-17      X-17
                                    Net Units      Units              Other
                         Ttl Units   Lack Com       Lack     Room     Units
              Ovrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters  Lack Ctr
MNCPLTY           Units   Plumbing    not o/c    not o/c   w/flue   Heating
---------------------------------------------------------------------------
Voorhees             58          9          7        100       75        37
Waterford            44          5          4        138      108        50
Winslow             153        132        128        333      216       164
Woodlynne            23          8          8         18       18         0
TOTAL              4729       1278       1168       9318     8729      3205
             % Units     Units
            w/o Ctrl   Lacking    Total  Adjusted  Occupied   Fair  Surplus
           Htn, With  Adequate  Present   Present  Dwelling  Share  Present
MNCPLTY    Inad Htng   Heating     Need      Need     Units    Cap     Need
---------------------------------------------------------------------------
Voorhees   .33035714        33       98        80      4605    189     -108
Waterford  .31645570        44       92        75      2462    101      -26
Winslow    .43157895       144      425       348      6029    247      101
Woodlynne          0         0       31        25       947     39      -13
TOTAL                     2510     8407      6894    162508   6663



*483
                                 CAPE MAY
                      STF-1       STF-1        STF-3      STF-3       STF-3
                     Tbl 18      Tbl 15       XII-35       X-17        X-17
                                  Units        Units                  Other
                               Lack Com         Lack       Room       Units
                  Ovrcrwded    Plumbing    Ctrl Heat    Heaters    Lack Ctr
MNCPLTY               Units     not o/c      not o/c     w/flue     Heating
---------------------------------------------------------------------------
CAPE MAY
Avalon                    8           4           71         75          60
Cape May                 36          18           97         97          51
CapeMayPt                 2           0           14          5          15
Dennis                   46          18          183         66         174
Lower                   161          39          598        426         501
Middle                  129          39          612        534         284
NWildwood                29          28          238        193         130
OceanCity                86          60          269        188         170
SeaIsleCty               13          12           68         60          25
StoneHrbr                 3           6           51         32          34
Upper                    34          19          200         71         168
WCapeMay                 10           5           63         35          39
WWildwood                 5           3           36         35           9
Wildwood                 86          37          337        258         178
WildwdCrst               27          27          111        103          52
Woodbine                 40           9           72         70          22
TOTALS                  715         324         3020       2248        1912
              % Units    Units
             w/o Ctrl  Lacking    Total  Adjusted  Occupied   Fair  Surplus
            Htn, With Adequate  Present   Present  Dwelling  Share  Present
MNCPLTY     Inad Htng  Heating     Need      Need     Units    Cap     Need
---------------------------------------------------------------------------
                            Total Surplus Present Need, Atlantic County 714
CAPE MAY
Avalon      .44444444        32        44        36       927     60    -24
Cape May    .34459459        33        87        72      1847    119    -47
CapeMayPt         .75        11        13        10       131      8      2
Dennis           .725       133       197       161      1268     82     80
Lower       .54045307       323       523       429      6719    433     -4
Middle      .34718826       212       380       312      4159    268     44
NWildwood   .40247678        96       153       125      1992    128     -3
OceanCity   .47486034       128       274       224      6255    403   -178
SeaIsleCty  .29411765        20        45        37      1086     70    -33
StoneHrbr   .51515152        26        35        29       581     37     -8
Upper       .70292887       141       194       159      2361    152      7
WCapeMay    .52702703        33        48        40       481     31      9
WWildwood   .20454545         7        15        13       160     10      2
Wildwood    .40825688       138       261       214      2081    134     80
WildwdCrst  .33548387        37        91        75      1686    109    -34
Woodbine    .23913043        17        66        54       613     39     15
TOTALS                     1387      2426      1989     32347   2083



*484
                                CUMBERLAND
                      STF-1       STF-1        STF-3      STF-3       STF-3
                     Tbl 18      Tbl 15       XII-35       X-17        X-17
                                  Units        Units                  Other
                               Lack Com    Lack Ctrl       Room       Units
                  Ovrcrwded    Plumbing     Heat not    Heaters    Lack Ctr
MNCPLTY               Units     not o/c          o/c     w/flue     Heating
---------------------------------------------------------------------------
CUMBERLAND
Bridgeton               365         101          905        960         203
Commercial              102         125          340        335         192
Deerfield                43          11           79         63          36
Downe                    34          38          119        109         150
Fairfield               152          29          250        273          75
Greenwich                10           7           52         27          49
Hopewell                 25          11           87         66          34
Lawrence                 42          34           83         62          89
MauriceRiv               48          29          265        149         179
Millville               239          12          628        458         263
Shiloh                    3           2           19        121           9
Stewcreek                11           5           54         20          47
UpDeerfld                74          13          259        301          58
Vineland                914         204         1446       1263         481
TOTALS                 2062         730         4586       4098        1865
               % Units    Units
             w/o Ctrl   Lacking    Total  Adjusted  Occupied  Fair  Surplus
            Htn, With  Adequate  Present   Present  Dwelling Share  Present
MNCPLTY     Inad Htng   Heating     Need      Need     Units   Cap     Need
---------------------------------------------------------------------------
CUMBERLAND
Bridgeton   .17454858       158      624       512      6681   430       81
Commercial  .36432638       124      351       288      1583   102      186
Deerfield   .36363636        29       83        68       815    52       15
Downe       .57915058        69      141       116       635    41       75
Fairfield   .21551724        54      235       193      1754   113       80
Greenwich   .64473684        34       51        41       331    21       20
Hopewell          .34        30       66        54      1332    86      -32
Lawrence    .58940397        49      125       102       651    42       61
MauriceRiv  .54573171       145      222       182      1202    77      104
Millville   .36477115       229      589       483      9007   580      -97
Shiloh      .42857143         8       13        11       210    14       -3
Stewcreek   .70149254        38       54        44       438    28       16
UpDeerfld   .16155989        42      129       106      2255   145      -40
Vineland    .27580275       399     1517      1244     17393  1120      124
TOTALS                     1406     4198      3442     44287  2852



*485
                                  ESSEX
                  STF-1      STF-1      STF-1      STF-3    STF-3     STF-3
                 Tbl 18     Tbl 13     Tbl 15     XII-35     X-17      X-17
                                    Net Units      Units              Other
                         Ttl Units   Lack Com       Lack     Room     Units
              Ovrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters  Lack Ctr
MNCPLTY           Units   Plumbing    not o/c    not o/c   w/flue   Heating
---------------------------------------------------------------------------
ESSEX
Bellevlle          354        233         220        504      365       193
Bloomfld           298        242         235        500      305       237
Caldwell            42         26          25         59       29        43
CedarGrove          23         19          19         48       44         6
E Orange          2021        889         785       1833     1146       951
EssexFells           6          0           0         22       16         6
Fairfield           23         15          14         56       39        29
Glen Ridge          18          4           4         24       11        19
Irvingtn          1280        626         572       1843     1551       739
Livingston          40          5           5         84       42        42
Maplewood           59         47          46        216      111       105
Millburn            26         20          20         55       27        32
Montclair          278        275         266        590      441       225
Newark           13665       5117        4184      10376     7807      6509
NCaldwell            8          4           3         11       11         0
Nutley             181         77          74        312      208       114
Orange             828        474         430        793      678       453
              % Units     Units
             w/o Ctrl   Lacking   Total  Adjusted  Occupied   Fair  Surplus
            Htn, With  Adequate Present   Present  Dwelling  Share  Present
MNCPLTY     Inad Htng   Heating    Need      Need     Units    Cap     Need
---------------------------------------------------------------------------
ESSEX
Bellevlle   .34587814       174      748      614     13108    839     -225
Bloomfld    .43726937       219      752      616     18587   1190     -573
Caldwell    .59722222        35      102       84      3003    192     -108
CedarGrove         12         6       48       39      3792    243     -204
E Orange    .45350501       831     3637     2983     28398   1817     1165
EssexFells  .27272727         6       12       10       718     46      -36
Fairfield   .42647059        24       61       50      2217    142      -92
Glen Ridge  .63333333        15       37       31      2442    156     -126
Irvingtn    .32270742       595     2447     2006     24714   1582      425
Livingston         .5        42       87       71      8513    545     -473
Maplewood   .48611111       105      210      172      8017    513     -341
Millburn    .54237288        30       76       62      6969    446     -384
Montclair   .33783784       199      743      610     14500    928     -318
Newark      .45466611      4718    22567    18505    110912   7098    11406
NCaldwell           0         0       11        9      1589    102      -93
Nutley      .35403727       110      365      300     10518    673     -373
Orange      .40053050       318     1576     1292     12138    777      515



*486
                  STF-1      STF-1      STF-1      STF-3    STF-3     STF-3
                 Tbl 18     Tbl 13     Tbl 15     XII-35     X-17      X-17
                                    Net Units      Units              Other
                         Ttl Units   Lack Com       Lack     Room     Units
              Ovrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters  Lack Ctr
MNCPLTY           Units   Plumbing    not o/c    not o/c   w/flue   Heating
---------------------------------------------------------------------------
Roseland              6          6          6         23       18        11
SOrange              43         53         52        132       91        62
Verona               43         22         22        108       61        53
WCaldwell            30         11         10         22       22         0
WOrange             207        127        122        379      261       146
TOTALS            19479       8292       7114      17990    13284      9975
             % Units     Units
            w/o Ctrl   Lacking    Total  Adjusted  Occupied   Fair  Surplus
           Htn, With  Adequate  Present   Present  Dwelling  Share  Present
MNCPLTY    Inad Htng   Heating     Need      Need     Units    Cap     Need
---------------------------------------------------------------------------
Roseland   .37931034         9       21        17      1793    115      -98
SOrange    .40522876        53      148       122      5173    331     -209
Verona     .46491228        50      115        94      5197    333     -238
WCaldwell          0         0       40        33      3609    231     -198
WOrange    .35872236       136      465       381     14027    898     -516
TOTALS                    7675    34268     28100    299934  19196     8904



*487
                                GLOUCESTER
                  STF-1      STF-1      STF-1      STF-3    STF-3     STF-3
                 Tbl 18     Tbl 13     Tbl 15     XII-35     X-17      X-17
                                    Net Units      Units              Other
                         Ttl Units   Lack Com       Lack     Room     Units
             Ovcrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters  Lack Ctr
MNCPLTY           Units   Plumbing    not o/c    not o/c   w/flue   Heating
---------------------------------------------------------------------------
GLOUCESTER
Clayton              78         17         16        109       75        38
Deptford            257         43         38        428      291       184
E. Greenwch          13         14         14         54       22        32
Elk                  37         19         17        149      171        68
Franklin            155         44         38        291      172       145
Glassboro           200         45         39        247      219        80
Greenwich            22          7          6         75       51        24
Harrison             16          9          8         54        6        55
Logan                16         20         18         56       36        40
Mahtua               71         18         17        226      194        55
Monroe              179         47         44        559      525       173
Natl Park            53          5          4         52       49         9
Newfield              9          2          1         28       17        14
Paulsboro           103         22         21        276      263        59
Pitman               30         28         28        115       99        32
S Harrison           12          6          6         38       21        19
Swedesboro           25         25         22        102       86        50
              % Units     Units
             w/o Ctrl   Lacking    Total  Adjusted  Occupied  Fair  Surplus
            Htn, With  Adequate  Present   Present  Dwelling Share  Present
MNCPLTY     Inad Htng   Heating     Need      Need     Units   Cap     Need
---------------------------------------------------------------------------
GLOUCESTER
Clayton     .33628319        37      131       107      1930    79       28
Deptford    .38736842       166      461       378      7329   300       77
E. Greenwch .59259259        32       59        48      1311    54       -5
Elk         .28451883        42       96        79      1054    43       36
Franklin    .45741325       133      326       267      3856   158      109
Glassboro   .26755853        66      305       250      4724   194       56
Greenwich         .32        24       52        43      1778    73      -30
Harrison    .90163934        49       73        60      1221    50       10
Logan       .52631579        29       63        52      1016    42       10
Mahtua      .22088353        50      138       113      2839   116       -3
Monroe      .24785100       139      362       296      7039   289        8
Natl Park   .15517241         8       65        53      1086    45        9
Newfield    .45161290        13       23        19       520    21       -3
Paulsboro   .18322981        51      175       143      2372    97       46
Pitman      .24427481        28       86        71      3399   139      -69
S Harrison       .475        18       36        30       458    19       11
Swedesboro  .36764706        37       84        69       737    30       39



*488
                 STF-1      STF-1      STF-1      STF-3    STF-3     STF-3
                 Tbl 18     Tbl 13     Tbl 15     XII-35     X-17      X-17
                                    Net Units      Units              Other
                         Ttl Units   Lack Com       Lack     Room     Units
              Ovrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters  Lack Ctr
MNCPLTY           Units   Plumbing    not o/c    not o/c   w/flue   Heating
---------------------------------------------------------------------------
Washington           92         16         16        214      158        70
Wenonah               4          3          3         23       14        11
W Deptford          100         19         19        218      183        51
Westville            28         10         10        106      107        12
Woodbury             76         65         64        194      187        58
Wdbry Hts            12          7          7         17       11         6
Woolwich             12         16         13         29       11        37
TOTALS             1600        507        469       3660     2968      1322
              % Units     Units
             w/o Ctrl   Lacking   Total  Adjusted  Occupied   Fair  Surplus
            Htn, With  Adequate Present   Present  Dwelling  Share  Present
MNCPLTY     Inad Htng   Heating    Need      Need     Units    Cap     Need
---------------------------------------------------------------------------
Washington  .30701754        66     174       142      8207    336     -194
Wenonah           .44        10      17        14       775     32      -18
W Deptford  .21794872        48     167       137      6415    263     -126
Westville   .10084034        11      49        40      1838     75      -35
Woodbury    .23673469        46     186       152      3827    157       -4
Wdbry Hts   .35294118         6      25        20      1025     42      -22
Woolwich    .77083333        22      47        39       373     15       24
TOTALS                     1130    3199      2623     65129   2670



*489
                                  HUDSON
                  STF-1      STF-1      STF-1      STF-3    STF-3     STF-3
                 Tbl 18     Tbl 13     Tbl 15     XII-35     X-17      X-17
                                    Net Units      Units              Other
                         Ttl Units   Lack Com       Lack     Room     Units
              Ovrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters  Lack Ctr
MNCPLTY           Units   Plumbing    not o/c    not o/c   w/flue   Heating
---------------------------------------------------------------------------
HUDSON
Bayonne            763         636        604       2170     1325      1232
E Newark            57          14         12         81       77        27
Guttenberg         153          96         87        217      126       104
Harrison           219         113        107        645      404       292
Hoboken           1604         789        672       3002     2011      2111
Jer Cty           7346        3227       2759       7987     6529      2477
Kearny             416         273        255        667      525       246
N Bergen           771         735        685        656      514       256
Secaucus            96          72         71        168      113        59
Union Cty         2127        1092        936       1780     1375       831
Weehawken          320         189        168        241      181        98
West NY           1245         749        669       1218      925       555
TOTALS           15117        7985       7025      18832    14105      8288
            % Units     Units
            w/o Ctrl   Lacking    Total  Adjusted  Occupied   Fair  Surplus
           Htn, With  Adequate  Present   Present  Dwelling  Share  Present
MNCPLTY    Inad Htng   Heating     Need      Need     Units    Cap     Need
---------------------------------------------------------------------------
HUDSON
Bayonne    .48181463      1046     2413      1978     25405   1626      352
E Newark   .25961538        21       90        74       664     42       31
Guttenberg .45217391        98      338       277      3265    209       68
Harrison   .41954023       271      597       489      4472    286      203
Hoboken    .51213003      1537     3813      3127     15407    986     2141
Jer Cty    .27503886      2197    12302     10087     80720   5166     4921
Kearny     .31906615       213      884       725     12942    828     -104
N Bergen   .33246753       218     1674      1373     18833   1205      167
Secaucus   .34302326        58      225       184      4899    314     -129
Union Cty  .37669991       671     3734      3061     20781   1330     1732
Weehawken  .35125448        85      573       470      5050    323      146
West NY         .375       457     2371      1944     15419    987      957
TOTALS                    6870    29012     23790    207857  13303    10487



*490
                                HUNTERDON
                  STF-1      STF-1      STF-1      STF-3   STF-3      STF-3
                 Tbl 18     Tbl 13     Tbl 15     XII-35    X-17       X-17
                                    Net Units      Units              Other
                         Ttl Units   Lack Com       Lack    Room      Units
             Ovrcrwded    Lack Com   Plumbing  Ctrl Heat  Heaters  Lack Ctr
MNCPLTY          Units    Plumbing    not o/c    not o/c   w/flue   Heating
---------------------------------------------------------------------------
HUNTERDON
Alexandria           9           4          4         87       20        90
Bethlehem           12           6          5         66        6        68
Bloomsbry            7           5          4         16        8        10
Califon              3           4          4         31        5        30
Clinton              5           6          6         28       15        17
ClintonTwp          26          24         24         67       24        52
Delaware            18          17         16         86       26        70
EastAmwell          15          17         15         80        9        89
Flemington          30          47         45         89       62        27
Franklin            15           9          9         35       12        24
Frenchtown           8          10         10         25       14        14
Glen Gard            8           5          5         22       15        13
Hampton             12           7          7         22        7        17
HighBridge          18          14         13         53        0        53
Holland             15           8          8         94       12        99
Kingwood            22          20         16        111       39        91
Lambrtvle           34          31         29        253       90        75
              % Units     Units
             w/o Ctrl   Lacking    Total  Adjusted  Occupied  Fair  Surplus
            Htn, With  Adequate  Present   Present  Dwelling Share  Present
MNCPLTY     Inad Htng   Heating     Need      Need     Units   Cap     Need
---------------------------------------------------------------------------
HUNTERDON
Alexandria  .81818182        71       84        69        877    56      13
Bethlehem   .91891892        61       78        64        918    59       5
Bloomsbry   .55555556         9       20        16        308    20      -3
Califon     .85714286        27       34        28        352    23       5
Clinton        .53125        15       26        21        697    45     -23
ClintonTwp  .68421053        46       96        79       2110   135     -56
Delaware    .72916667        63       97        79       1263    81      -2
EastAmwell  .90816327        73      103        84       1134    73      12
Flemington  .30337079        27      102        84       1794   115     -31
Franklin    .66666667        23       47        39        752    48      -9
Frenchtown         .5        13       31        25        586    38     -12
Glen Gard   .46428571        10       23        19        278    18       1
Hampton     .70833333        16       35        28        557    36      -7
HighBridge          1        53       84        69       1142    73      -4
Holland     .89189189        84      107        88       1485    95      -7
Kingwood           .7        78      116        95        922    59      36
Lambrtvle   .45454545       115      178       146       1613   103      43



*491
              STF-1      STF-1      STF-1        STF-3     STF-3      STF-3
             Tbl 18     Tbl 13     Tbl 15       XII-35      X-17       X-17
                                Net Units        Units                Other
                     Ttl Units   Lack Com         Lack      Room      Units
          Ovrcrwded   Lack Com   Plumbing    Ctrl Heat    Heaters  Lack Ctr
MNCPLTY       Units   Plumbing    not o/c      not o/c     w/flue   Heating
---------------------------------------------------------------------------
Lebanon           5          0          0           14        13          9
LebanonTwp       29         32         29          181        48        207
Milford           9          4          4           28        10         18
Raritan          40         26         25           73        48         88
Readington       54         35         34           88        47         56
Stockton          1          2          2           29        16         14
Tewksbury         8         10         10           79        11         71
Union             9         10          9           81        16         65
WestAmwell       13         14         12           48        36         35
TOTALS          425        367        345         1786       609       1402
              % Units      Units
             w/o Ctrl    Lacking    Total Adjusted Occupied   Fair  Surplus
             Htn, With  Adequate  Present  Present Dwelling  Share  Present
MNCPLTY      Inad Htng  Heating      Need     Need    Units    Cap     Need
---------------------------------------------------------------------------
Lebanon      .40909091        6        11        9      279     18       -9
LebanonTwp   .81176471      147       205      168     1719    110       58
Milford      .64285714       18        31       25      484     31       -6
Raritan      .64705882       47       112       92     2563    164      -72
Readington   .54368932       48       136      111     3317    212     -101
Stockton     .46666667       14        17       14      252     16       -3
Tewksbury    .86585366       68        86       71     1285     82      -11
Union        .80246914       65        83       68     1053     67        1
WestAmwell   .49295775       24        49       40      775     50      -10
TOTALS                     1218      1988     1630    28515   1825     -195



*492
                                  MERCER
                STF-1     STF-1      STF-1        STF-3    STF-3      STF-3
               Tbl 18    Tbl 13     Tbl 15       XII-35     X-17       X-17
                                 Net Units        Units               Other
                      Ttl Units   Lack Com         Lack     Room      Units
            Ovrcrwded  Lack Com   Plumbing    Ctrl Heat  Heaters   Lack Ctr
MNCPLTY         Units  Plumbing    not o/c      not o/c   w/flue    Heating
---------------------------------------------------------------------------
MERCER
East Wnsr         124        33         32          190        98       115
Ewing             174        68         65          476       379       112
Hamilton          460       155        148         1065       908       366
Hightstown         45        16         13          127        69        62
HpwellBoro          5        12         12           25        11        17
HpwellTwp          21        27         27          151        66       110
Lawrence           83        27         26          129        73        70
Penington           3         3          3           24        12        14
PrnctnBor          62        32         28           39        27        17
PrnctnTwp          48        31         29          353       254       129
Trenton          1829       768        685         2652      2641       844
Washington         23         8          7           51        30        21
West Wnsr          32        11         11           52        19        33
TOTALS           2909      1191       1086         5334      4587      1920
            % Units       Units
            w/o Ctrl    Lacking    Total  Adjusted  Occupied   Fair Surplus
            Htn, With  Adequate  Present  Present  Dwelling  Share  Present
MNCPLTY     Inad Htng   Heating     Need     Need     Units    Cap     Need
---------------------------------------------------------------------------
MERCER
East Wnsr   .53990610       103      259       212      7516    308     -96
Ewing       .24351297       116      355       291     11660    478    -187
Hamilton    .28728414       306      914       749     29356   1204    -454
Hightstown  .47328244        60      118        97      1696     70      27
HpwellBoro  .60714286        15       32        26       765     31      -5
HpwellTwp        .625        94      142       117      3527    145     -28
Lawrence    .48951049        63      172       141      6114    251    -110
Penington   .53846154        13       19        16       752     31     -15
PrnctnBor   .38636364        15      105        86      3179    130     -44
PrnctnTwp   .33681462       119      196       161      4862    199     -39
Trenton     .24218077       642     3156      2588     32463   1331    1257
Washington  .41176471        21       51        42      1234     51      -9
West Wnsr   .63461538        33       76        62      2695    110     -48
TOTALS                     1600     5595      4588    105819   4339



*493
                                MIDDLESEX
                STF-1     STF-1      STF-1        STF-3    STF-3      STF-3
               Tbl 18    Tbl 13     Tbl 15       XII-35     X-17       X-17
                                 Net Units        Units               Other
                      Ttl Units   Lack Com         Lack     Room      Units
            Ovrcrwded  Lack Com   Plumbing    Ctrl Heat  Heaters   Lack Ctr
MNCPLTY         Units  Plumbing    not o/c      not o/c   w/flue    Heating
---------------------------------------------------------------------------
MIDDLESEX
Carteret          221       118        112          358       329       103
Cranbury           11        10         10           15        13        12
Dunellen           46        86         84           74        23        51
East Bruns        154        37         35          188       171        27
Edison            446       139        130          516       401       155
Helmetta           10         5          5           30        27         6
Hghland Pk        109        48         46          105        96        40
Jamesburg          60        15         14           80        72        13
Metuchen           70        27         27           57        41        36
Middlesex          91        22         22           87        79        15
Milltown           30        13         13           17        11         6
Monroe             91        33         29           76        55        68
New Bruns        1042       741        663          699       626       223
Nrth Bruns        703        85         81          127       112        47
Old Bridg         427        78         73          344       317        96
Perth Amb        1096       644        567         1216      1080       400
Piscataway        393        64         60          262       171       128
             % Units      Units
             w/o Ctrl   Lacking  Total   Adjusted  Occupied   Fair  Surplus
             Htn, With Adequate  Present  Present  Dwelling  Share  Present
MNCPLTY      Inad Htng  Heating     Need     Need     Units    Cap     Need
---------------------------------------------------------------------------
MIDDLESEX
Carteret     .23842593       85     418      343       6919    443     -100
Cranbury           .48        7      28       23        691     44      -21
Dunellen     .68918919       51     181      148       2414    154       -6
East Bruns   .13636364       26     215      176      11189    716     -540
Edison       .27877698      144     720      590      23427   1499     -909
Helmetta     .18181818        5      20       17        313     20       -3
Hghland Pk   .29411765       31     186      152       5605    359     -206
Jamesburg    .15294118       12      86       71       1398     89      -19
Metuchen     .46753247       27     124      101       4959    317     -216
Middlesex    .15957447       14     127      104       4478    287     -183
Milltown     .35294118        6      49       40       2411    154     -114
Monroe       .55284553       42     162      133       5765    369     -236
New Bruns    .26266196      184    1889     1549      13244    848      701
Nrth Bruns   .29559748       38     222      182       7484    479     -297
Old Bridg    .23244552       80     580      476      16593   1062     -586
Perth Amb    .27027027      329    1992     1633      13617    871      762
Piscataway   .42809365      112     565      463      12299    787     -324



*494
                 STF-1      STF-1      STF-3      STF-3    STF-3
                Tbl 18     Tbl 15     XII-35       X-17     X-17
                                   Net Units      Units               Other
                        Ttl Units   Lack Com       Lack      Room     Units
            Ovrcrwded   Lack Com    Plumbing  Ctrl Heat    Heaters Lack Ctr
MNCPLTY         Units   Plumbing     not o/c    not o/c     w/flue  Heating
---------------------------------------------------------------------------
Plainsboro         25         14          13         67         47       25
Sayreville        184         45          44        319        246       92
SouthAmboy         92         54          50        137         86       72
Sth Bruns          92         32          27        137         84       73
SthPlnfld         114         24          22        153        116       51
SouthRiver        154         96          93        328         40       26
Spotswood          75         16          14         55         40       26
Woodbridge        572        185         172        760        579      250
TOTALS           5708       2631        2406       6207       4862     2041
             % Units      Units
             w/o Ctrl   Lacking    Total Adjusted  Occupied   Fair  Surplus
            Htn, With  Adequate  Present  Present  Dwelling  Share  Present
MNCPLTY     Inad Htng   Heating     Need     Need     Units    Cap     Need
---------------------------------------------------------------------------
Plainsboro  .34722222        23       61       50      3080    197     -147
Sayreville  .27218935        87      315      258      9396    601     -343
SouthAmboy  .45569620        62      204      168      2877    184      -16
Sth Bruns   .46496815        64      183      150      5443    348     -199
SthPlnfld   .30538922        47      183      150      6224    398     -249
SouthRiver  .39393939       129      376      308      5091    326      -17
Spotswood   .39393939        22      111       91      2494    160      -69
Woodbridge  .30156815       229      973      798     29297   1875    -1077
TOTALS                     1855     9969     8175    196708  12589    -4415



*495
                                 MONMOUTH
                     STF-1        STF-1      STF-3      STF-3         STF-3
                    Tbl 18       Tbl 15     XII-35       X-17          X-17
                              Net Units      Units                    Other
                               Lack Com       Lack       Room         Units
                 Ovrcrwded     Plumbing  Ctrl Heat    Heaters      Lack Ctr
MNCPLTY              Units      not o/c    not o/c     w/flue       Heating
---------------------------------------------------------------------------
MONMOUTH
Aberdeen               151           33        209        141            87
Allenhurst               1            0         13         10             5
Allentown               17            5         23         19             6
Asbury Pk              477          299        810        863           250
Atl Hghland             27           17         39         33            12
Avon                     3            9         34         33            45
Belmar                  55           55        191        152           209
Brdly Bch               71           37        124         76           113
Brielle                 17            2         44         38            19
Colts Neck              12           12          7          7             0
Deal                     3            4          0          0             0
Eatontown               83           27         69         73            25
Englshtwn               11            9         21         18             3
Fair Haven              11            1         69         44            25
Farmngdale               7            3         19         11            11
Freehld Br             148           35        137        148            68
Freehld Tp              57           30        107        113            39
              % Units     Units
             w/o Ctrl   Lacking     Total Adjusted  Occupied  Fair  Surplus
            Htn, With  Adequate   Present  Present  Dwelling Share  Present
MNCPLTY     Inad Htng   Heating      Need     Need     Units   Cap     Need
---------------------------------------------------------------------------
MONMOUTH
Aberdeen    .38157895        80       264      216      5293    191      25
Allenhurst  .33333333         4         5        4       328     12      -7
Allentown         .24         6        28       23       662     24      -1
Asbury Pk   .22461815       182       958      786      7207    260     525
Atl Hghland .26666667        10        54       45      1776     64     -20
Avon        .57692308        20        32       26      1004     36     -10
Belmar      .57894737       111       221      181      3019    109      72
Brdly Bch   .59788360        74       182      149      2013     73      77
Brielle     .33333333        15        34       28      1489     54     -26
Colts Neck          0         0        24       20      2151     78     -58
Deal                0         0         7        6       650     23     -18
Eatontown   .25510204        18       128      105      4959    179     -74
Englshtwn   .14285714         3        23       19       339     12       7
Fair Haven  .36231884        25        37       30      1895     68     -38
Farmngdale         .5        10        20       16       521     19      -3
Freehld Br  .31481481        43       226      185      3573    129      56
Freehld Tp  .25657895        27       114       94      5565    201    -107



*496
                     STF-1     STF-1         STF-3      STF-3         STF-3
                    Tbl 18    Tbl 15        XII-35       X-17          X-17
                               Units         Units                    Other
                            Lack Com     Lack Ctrl       Room         Units
                Ovrcrwded   Plumbing      Heat not    Heaters      Lack Ctr
MNCPLTY             Units    not o/c           o/c     w/flue       Heating
---------------------------------------------------------------------------
Hazlet                123         11           193        174            34
Highlands              48         17           244        240            62
Holmdel                18          5            22         15             7
Howell                226         48           384        290           156
Interlaken              1          1             7          3             4
Keansburg             182         34           421        337           131
Keyport                94         73            70         55            18
Lttle Slvr              6          0            30         11            19
Loch Arbr               0          0             9          5             4
Long Brnch            586        201           529        383           248
Manalapan              88         23           120         50            94
Manasquan              27         29            82         19            63
Marlboro               35         41            85         76            23
Matawan                63         19            48         26            22
Middletown            272         56           431        332           138
Millstone              35         15           118         54            64
Mon Beach              12          7             4          4            37
Nptne Twp             334        157           522        408           236
              % Units     Units
             w/o Ctrl   Lacking    Total  Adjusted  Occupied   Fair Surplus
            Htn, With  Adequate  Present   Present  Dwelling  Share Present
MNCPLTY     Inad Htng   Heating     Need      Need     Units    Cap    Need
---------------------------------------------------------------------------
Hazlet      .16346154        32      166       136      6595    238    -102
Highlands   .20529801        50      115        94      2216     80      14
Holmdel     .31818182         7       30        25      2229     80     -56
Howell      .34977578       134      408       335      7822    282      52
Interlaken  .57142857         4        6         5       389     14      -9
Keansburg   .27991453       118      334       274      3431    124     150
Keyport     .24657534        17      184       151      2957    107      44
Lttle Slvr  .63333333        19       25        20      1840     66     -46
Loch Arbr   .44444444         4        4         3       125      5      -1
Long Brnch  .39302694       208      995       816     11672    421     394
Manalapan   .65277778        78      189       155      5578    201     -46
Manasquan   .76829268        63      119        98      2119     76      21
Marlboro    .23232323        20       96        79      4542    164     -85
Matawan     .45833333        22      104        85      3086    111     -26
Middletown  .29361702       127      455       373     18841    680    -307
Millstone   .54237288        64      114        93      1146     41      52
Mon Beach   .90243902         4       23        19      1336     48     -30
Nptne Twp   .36645963       191      682       559      9917    358     201



*497
                     STF-1        STF-1      STF-3      STF-3         STF-3
                    Tbl 18       Tbl 15     XII-35       X-17          X-17
                                  Units      Units                    Other
                               Lack Com  Lack Ctrl       Room         Units
                 Ovrcrwded     Plumbing   Heat not    Heaters      Lack Ctr
MNCPLTY              Units      not o/c        o/c     w/flue       Heating
---------------------------------------------------------------------------
Nptne City              44           18        107         99            20
Ocean Twp               67           40        149        122            53
Oceanport               13            3         19          7            12
Red Bank               135           62        209        161            96
Roosevelt                6            0         16          6            11
Rumson                  23            4         58         42            35
Sea Bright              16            7         80         69            15
Sea Girt                 3            1         11          9             2
Shrewsbury              11            0         10          4             6
Shrews Twp              22            3         17         11             9
S. Belmar               17            6         40         39            34
Spring Lke              12            3         66         46            39
S.L. Hghts              21            6         40         26            14
Tinton Fls              67            6         56         48            14
Union Bch               94           18        161        154            39
Up Freehld              16           14         47         26            37
Wall Twp                63           24        331        211           167
W Long Br               16            7         32         34             6
TOTALS                3947         1537       6684       5375          2886
              % Units     Units
             w/o Ctrl   Lacking    Total Adjusted  Occupied   Fair  Surplus
            Htn, With  Adequate  Present  Present  Dwelling  Share  Present
MNCPLTY     Inad Htng   Heating     Need     Need     Units    Cap     Need
---------------------------------------------------------------------------
Nptne City  .16806723        18       80       66      2204     80      -14
Ocean Twp   .30285714        45      152      125      8449    305     -180
Oceanport   .63157895        12       28       23      1768     64      -41
Red Bank    .37354086        78      275      226      4908    177       48
Roosevelt   .64705882        10       16       13       282     10        3
Rumson      .45454545        26       53       44      2502     90      -47
Sea Bright  .17857143        14       37       31       941     34       -3
Sea Girt    .18181818         2        6        5       977     35      -30
Shrewsbury         .6         6       17       14       995     36      -22
Shrews Twp        .45         8       33       27       400     14       12
S. Belmar   .46575342        19       42       34       654     24       11
Spring Lke  .45882353        30       45       37      1476     53      -16
S.L. Hghts        .35        14       41       34      2341     85      -51
Tinton Fls  .22580645        13       86       70      2315     84      -13
Union Bch   .20207254        33      145      119      1967     71       48
Up Freehld  .58730159        28       58       47       892     32       15
Wall Twp    .44179894       146      233      191      6533    236      -45
W Long Br         .15         5       28       23      2241     81      -58
TOTALS                     2295     7779     6379    170130   6142



*498
                                  MORRIS
                 STF-1      STF-1      STF-1      STF-3    STF-3      STF-3
                Tbl 18     Tbl 13     Tbl 15     XII-35     X-17       X-17
                                   Net Units      Units               Other
                        Ttl Units   Lack Com       Lack     Room      Units
             Ovrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters   Lack Ctr
MNCPLTY          Units   Plumbing    not o/c    not o/c   w/flue    Heating
---------------------------------------------------------------------------
MORRIS
Boonton             92         67         63        122        61        61
BoontonTwp          11          2          2         76        12        64
Butler              56         10          9         87        49        38
Chatham             15         11         11         56        38        18
ChathamTwp           7          6          6         18         6        12
Chester              5          3          3         16        27        47
ChesterTwp          14          5          5         62         9         9
Denville            60         12         11        144        89        75
Dover              277        104         84        216       200        88
EastHanovr          19         11         10         53        21        32
FlorhamPk            5          3          3         16        16         0
Hanover             26         10         10         19         6        13
Harding              7          2          2          0         0         0
Jefferson          144         55         45        407       142       341
Kinnelon            20          4          2         55         9        52
Lincoln Pk          45         17         16         38        26        13
Madison             73         51         49         42        37        11
             % Units     Units
             w/o Ctrl  Lacking    Total Adjusted  Occupied   Fair   Surplus
            Htn, With Adequate  Present  Present  Dwelling  Share   Present
MNCPLTY     Inad Htng  Heating     Need     Need     Units    Cap      Need
---------------------------------------------------------------------------
MORRIS
Boonton            .5       61      216      177      3035    194       -17
BoontonTwp  .84210526       64       77       63      1040     67        -3
Butler      .43678161       38      103       84      2567    164       -80
Chatham     .32142857       18       44       36      3163    202      -166
ChathamTwp  .66666667       12       25       20      2985    191      -171
Chester     .63513514       10       18       15       469     30       -15
ChesterTwp         .5       31       50       41      1507     96       -55
Denville    .45731707       66      137      112      4571    293      -180
Dover       .30555556       66      427      350      4901    314        36
EastHanovr  .60377358       32       61       50      2576    165      -115
FlorhamPk           0        0        8        7      2357    151      -144
Hanover     .68421053       13       49       40      3553    227      -187
Harding             0        0        0        0      1102     71       -71
Jefferson   .70600414      287      476      391      5364    343        47
Kinnelon    .85245902       47       69       56      2285    146       -90
Lincoln Pk  .33333333       13       74       60      2610    167      -107
Madison     .22916667       10      132      108      4878    312      -204



*499
                STF-1      STF-1      STF-1      STF-3    STF-3      STF-3
                Tbl 18     Tbl 13     Tbl 15     XII-35     X-17       X-17
                                   Net Units      Units               Other
                        Ttl Units   Lack Com       Lack     Room      Units
             Ovrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters   Lack Ctr
MNCPLTY          Units   Plumbing    not o/c    not o/c   w/flue    Heating
---------------------------------------------------------------------------
Mendham              7          7          7         24       10         14
MendhamTwp           3          4          3         64       30         34
Mine Hill           19         14         14         27       38          7
Montville           45         11         10        110       55         80
Morris              45         30         28        103       57         50
MorrisPlns          17          8          7         27       22          5
Morristwn          225        154        138        206      153         67
Main Lakes           4          1          1         14        8          6
MtArlingtn          29          8          7         37       39         13
Mt Olive            82         32         31        182      104         99
Netcong             31         12         12         13       13          0
Parsippany         275         87         81        341      290         94
Passaic             25          5          5         48       43         15
Pequannock          44         11         11         49       25         24
Randolph            76         32         32        151       41        115
Riverdale           12          3          3         36       10         26
Rockaway            41         34         33         85       65         20
RocknwyTwp          82         32         27        239      143        153
Roxbury            102         40         36        125       29        110
VictGrdns           35          2          2         23       24          2
Washington          35         17         17        170       76        107
Whart.             59         13         12         47       21         26
TOTALS            2169        930        848       3548     2044       1941
              % Units     Units
             w/o Ctrl   Lacking    Total Adjusted  Occupied   Fair   Surplus
            Htn, With  Adequate  Present  Present  Dwelling  Share  Present
MNCPLTY     Inad Htng   Heating     Need     Need    Units     Cap     Need
---------------------------------------------------------------------------
Mendham     .58333333        14       28       23      1460     93      -70
MendhamTwp     .53125        34       40       33      1408     90      -57
Mine Hill   .15555556         4       37       31      1094     70      -40
Montville   .59259259        65      120       99      4016    257     -158
Morris      .46728972        48      121       99      5968    382     -283
MorrisPlns  .18518519         5       29       24      1710    109      -86
Morristwn   .30454545        63      426      349      6534    418      -69
Main Lakes  .42857143         6       11        9      1180     76      -67
MtArlingtn        .25         9       45       37      1395     89      -52
Mt Olive    .48768473        89      202      165      6369    408     -242
Netcong             0         0       43       35      1297     83      -48
Parsippany  .24479167        83      439      360     17374   1112     -752
Passaic     .25862069        12       42       35      2326    149     -114
Pequannock  .48979592        24       79       65      4139    265     -200
Randolph    .73717949       111      219      180      5946    381     -201
Riverdale   .72222222        26       41       34       842     54      -20
Rockaway    .23529412        20       94       77      2323    149      -72
RocknwyTwp  .51689189       124      233      191      6251    400     -209
Roxbury     .79136691        99      237      194      5575    357     -163
VictGrdns   .07692308         2       39       32       398     25        6
Washington  .58469945        99      151      124      3341    214      -90
Wharton     .55319149        26       97       80      1911    122      -43
TOTALS                     1732     4740     3886    131820   8436    -4550



*500
                                  OCEAN
                     STF-1        STF-1      STF-3        STF-3       STF-3
                    Tbl 18       Tbl 15     XII-35         X-17        X-17
                              Not Units      Units                    Other
                               Lack Com       Lack         Room       Units
                 Ovrcrwded     Plumbing  Ctrl Heat      Heaters    Lack Ctr
MNCPLTY              Units      not o/c    not o/c       w/flue     Heating
---------------------------------------------------------------------------
OCEAN
Brnegat Tp              45           10        203          132         110
Brnegat Lt               6            0         27           23          16
Bay Head                 2            1         19           13          10
Bch Haven               11            4         46           57          33
Beachwood               44            6        113           67          62
Berkeley               110           25        388          260         227
Brick Twp              360           40        624          510         244
Dover Twp              316           53        860          747         373
Eagleswood              10            4         70           61          24
Harvey Ced               0            1         15           20          23
Island Hts              14            2         17           13          11
Jackson Tp             102           55        437          271         243
Lacey Twp               63           10        370          192         250
Lakehurst               59           18         89           75          44
Lakewood               669          125        377          287         119
Lavallette               9            6         44           67          37
              % Units     Units
             w/o Ctrl   Lacking   Total Adjusted   Occupied  Fair   Surplus
            Htn, With  Adequate  Present  Present  Dwelling  Share  Present
MNCPLTY     Inad Htng   Heating     Need     Need     Units    Cap     Need
---------------------------------------------------------------------------
OCEAN
Brnegat Tp  .45454545       92      147      121      2820    102       19
Brnegat Lt  .41025641       11       17       14       259      9        5
Bay Head    .43478261        8       11        9       521     19      -10
Bch Haven   .36666667       17       32       26       760     27       -1
Beachwood   .48062016       54      104       86      2477     89       -4
Berkeley    .46611910      181      316      259      9614    347      -88
Brick Twp   .32360743      202      602      494     18930    683     -190
Dover Twp   .33303571      286      655      537     22175    801     -263
Eagleswood  .28235294       20       34       28       362     13       15
Harvey Ced  .53488372        8        9        7       167      6        1
Island Hts  .45833333        8       24       20       576     21       -1
Jackson Tp  .47276265      207      364      298      7756    280       18
Lacey Twp   .56561086      209      282      231      5107    184       47
Lakehurst   .36974790       33      110       90       893     32       58
Lakewood    .29310345      111      905      742     14489    523      219
Lavallette  .35576923       16       31       25       916     33       -8



*501
                     STF-1        STF-1      STF-3        STF-3       STF-3
                    Tbl 18       Tbl 15     XII-35         X-17        X-17
                              Not Units      Units                    Other
                               Lack Com       Lack         Room       Units
                 Ovrcrwded     Plumbing  Ctrl Heat      Heaters    Lack Ctr
MNCPLTY              Units      not o/c    not o/c       w/flue     Heating
---------------------------------------------------------------------------
Ltl Fgg Hr              62            7        201           91         128
Long Beach              15            7         77           77         136
Manchester             113            9        231          172          75
Mantolokng               1            0         2             0          20
Ocean Twp               21            7       152           107          51
Ocean Gate              14           11        40            28          18
Pine Beach               5            3         5            11           4
Plumsted                74           17       209           145         102
Pt Pleasnt              99           23       208           188          51
Pt Pls Bch              42           13        96            74          52
Seaside Ht              29           20        93            82          80
Seaside Pk              14           12        44            64          70
Ship Bottm               9            7        56            46          41
S Toms Rvr              87            3        41            40          10
Stafford                71            9       352           250         147
Surf City                8            6        46            35          41
Tuckerton               28            9       127            74          61
TOTALS                2512          523      5679          4279        2913
              % Units     Units
             w/o Ctrl   Lacking   Total  Adjusted  Occupied   Fair  Surplus
            Htn, With  Adequate  Present  Present  Dwelling  Share  Present
MNCPLTY     Inad Htng   Heating     Need     Need     Units    Cap     Need
---------------------------------------------------------------------------
Ltl Fgg Hr  .58447489       117      186      153      3145    114       39
Long Beach  .63849765        49       71       58      1543     56        3
Manchester  .30364372        70      192      158     13863    500     -343
Mantolokng          1         2        3        2       184      7       -4
Ocean Twp   .32278481        49       77       63      1492     54        9
Ocean Gate  .39130435        16       41       33       560     20       13
Pine Beach  .26666667         1        9        8       658     24      -16
Plumsted    .41295547        86      177      145      1564     56       89
Pt Pleasnt   21338912        44      166      136      6561    237     -100
Pt Pls Bch  .41269841        40       95       78      2167     78       -1
Seaside Ht  .49382716        46       95       78       832     30       48
Seaside Pk  .52238806        23       49       40       784     28       12
Ship Bottm  .47126437        26       42       35       608     22       13
S Toms Rvr         .2         8       98       81      1042     38       43
Stafford    .37027708       130      210      172      3789    137       36
Surf City   .53947368        25       39       32       709     26        6
Tuckerton   .45185185        57       94       77       981     35       42
TOTALS                     2254     5289     4337    128304   4632



*502
                                 PASSAIC
                 STF-1      STF-1      STF-1      STF-3    STF-3      STF-3
                Tbl 18     Tbl 13     Tbl 15     XII-35     X-17       X-17
                                   Net Units      Units               Other
                        Ttl Units   Lack Com       Lack     Room      Units
             Ovrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters   Lack Ctr
MNCPLTY          Units   Plumbing    not o/c    not o/c   w/flue    Heating
---------------------------------------------------------------------------
PASSAIC
Bloomngdle         57          16         14        156      107         68
Clifton           450         366        352       1114      655        539
Haledon            49          55         54        149      123         48
Hawthorne          87          92         91        161      109         59
LittleFalls        52          29         29        129      113         32
No Haledon         29          11         11         33       15         24
Passaic          1835         758        634       3008     1904       1801
Paterson         4723        1942       1653       6158     4968       2740
PomptonLks         47          23         20         47       31         16
ProspectPk         72          41         38        125       91         51
Ringwood           69          10         10         93       33         71
Totowa             54          24         21         83       49         34
Wanaque            86          27         25        131      100         43
Wayne             154          42         37        298      204        103
WMilford          179          60         50        452      130        390
WPaterson          85          66         61         75       66         22
TOTALS           8028        3562       3100      12212     8698       6041
              % Units    Units
             w/o Ctrl  Lacking    Total  Adjusted  Occupied   Fair  Surplus
            Htn, With Adequate  Present   Present  Dwelling  Share  Present
MNCPLTY     Inad Htng  Heating     Need      Need     Units    Cap     Need
---------------------------------------------------------------------------
PASSAIC
Bloomngdle  .38857143       61      132       108      2591    166      -58
Clifton     .45142379      503     1305      1070     28887   1849     -779
Haledon     .28070175       42      145       119      2609    167      -48
Hawthorne   .35119048       57      235       192      6871    440     -247
LittleFalls .22068966       28      109        90      4208    269     -180
No Haledon  .61538462       20       60        49      2441    156     -107
Passaic     .48609987     1462     3931      3224     19161   1226     1997
Paterson    .35547483     2189     8565      7023     46113   2951     4072
PomptonLks  .34042553       16        83       68      3570    228     -160
ProspectPk  .35915493       45       155      127      1897    121        6
Ringwood    .68269231       63       142      117      3617    231     -115
Totowa      .40963855       34       109       89      3395    217     -128
Wanaque     .30069930       39       150      123      3007    192      -69
Wayne       .33550489      100       291      239     14298    915     -676
WMilford          .75      339       568      466      6795    435       31
WPaterson         .25       19       165      135      4003    256     -121
TOTALS                    5017     16145    13239    153463   9822     3418



*503
                                  SALEM
                     STF-1        STF-1      STF-3        STF-3       STF-3
                    Tbl 18       Tbl 15     XII-35         X-17        X-17
                                  Units      Units                    Other
                               Lack Com       Lack         Room       Units
                 Ovrcrwded     Plumbing  Ctrl Heat      Heaters    Lack Ctr
MNCPLTY              Units      not o/c    not o/c       w/flue     Heating
---------------------------------------------------------------------------
SALEM
Alloway                 14           17        127           76          99
CarneysPt               59           19        174          161          59
Elmer                   13            7         25           32           2
Elsmboro                10            5         36           20          27
LAllowayCr              10           18         58           28          48
Mannington              24           20         67           36          63
Cldmans                 16            7         47           40          18
PennsGrove              91           31        258          177         123
Pennsville              73           19        324          195         166
Pilesgrove              23           23         51           25          61
Pittsgrove              71           20        105           72          80
Quinton                 35           17         85           39          79
Salem                   89           27        393          350         170
UpPittsgrv              33           15        107           78          54
Woodstown               13           15         90           86          36
TOTALS                 574          260       1947         1415        1085
              % Units     Units
             w/o Ctrl   Lacking    Total  Adjusted  Occupied  Fair  Surplus
            Htn, With  Adequate  Present   Present  Dwelling Share  Present
MNCPLTY     Inad Htng   Heating     Need      Need     Units   Cap     Need
---------------------------------------------------------------------------
SALEM
Alloway     .56571429        72      103        84       850    55       30
CarneysPt   .26818182        47      125       102      2977   192      -89
Elmer       .05882353         1       21        18       561    36      -19
Elsinboro   .57446809        21       36        29       489    31       -2
LAllowayCr  .63157895        37       65        53       515    33       20
Mannington  .63636364        43       87        71       532    34       37
Cldmans     .31034483        15       38        31       589    38       -7
PennsGrove        .41       106      228       187      2099   135       52
Pennsville  .45983380       149      241       198      4835   311     -114
Pilesgrove  .70930233        36       82        67       927    60        8
Pittsgrove  .52631579        55      146       120      2189   141      -21
Quinton     .66949153        57      109        89       959    62       28
Salem       .32692308       128      244       200      2567   165       35
UpPittsgrv  .40909091        44       92        75       987    64       12
Woodstown   .29508197        27       55        45      1254    81      -36
TOTALS                      836     1670      1370     22330  1438



*504
                                 SOMERSET
                 STF-1      STF-1      STF-1      STF-3    STF-3      STF-3
                Tbl 18     Tbl 13     Tbl 15     XII-35     X-17       X-17
                                   Net Units      Units               Other
                        Ttl Units   Lack Com       Lack     Room      Units
             Ovrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters   Lack Ctr
MNCPLTY          Units   Plumbing    not o/c    not o/c   w/flue    Heating
---------------------------------------------------------------------------
SOMERSET
Bedminster           6          9          9         34        5         37
Bernards            16          5          5         75       45         30
Brnrdsvlle          11         13         13         65       23         42
BoundBrook         134         73         67        107       81         56
Branchburg          17          7          7         46       29         17
Bridgewatr          97         28         28        135       71         76
Far Hills            1          1          1          7        0          7
Franklin           265         61         60        207      125        105
GreenBrook          15          3          3         28        7         21
Hillsbor            49         28         26        120       84         61
Manville           111         77         71         80       47         51
Millstone            2          1          1          2        2          0
Montgomery          17         19         19         37       26         36
NPlainfld          143         78         76         90       63         39
Peapk-Glad           5         16         15         21       13         14
Raritan             55         68         64         73       66         45
Rocky Hill           0          3          3          6        2          4
             % Units      Units
             w/o Ctrl   Lacking    Total Adjusted  Occupied   Fair  Surplus
            Htn, With  Adequate  Present  Present  Dwelling  Share  Present
MNCPLTY     Inad Htng   Heating     Need     Need     Units    Cap     Need
---------------------------------------------------------------------------
SOMERSET
Bedminster  .88095238        30       45       37       884     57      -20
Bernards           .4        30       51       42      3711    238     -196
Brnrdsvlle  .64615385        42       66       54      2278    146      -92
BoundBrook  .40875912        44      245      201      3564    228      -27
Branchburg  .36956522        17       41       34      2396    153     -120
Bridgewatr  .51700680        70      195       160     8804    563     -404
Far Hills           1         7        9         7      241     15       -8
Franklin    .45652174        95      420       344     10060   644     -300
GreenBrook        .75        21       39        32      1368    88      -56
Hillsbor    .42068966        50      125       103      6439   412     -309
Manville    .52040816        42      224       183      3878   248      -65
Millstone           0         0        3         2       171    11       -8
Montgomery  .58064516        21       57        47      1975   126      -79
NPlainfld   .38235294        34      253       208      7525   482     -274
Peapk-Glad  .51851852        11       31        25       698    45      -19
Raritan     .40540541        30      149       122      2212   142      -20
Rocky Hill  .66666667         4        7         6       267    17      -11



*505
                 STF-1      STF-1      STF-1      STF-3    STF-3      STF-3
                Tbl 18     Tbl 13     Tbl 15     XII-35     X-17       X-17
                                   Net Units      Units               Other
                        Ttl Units   Lack Com       Lack     Room      Units
             Ovrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters   Lack Ctr
MNCPLTY          Units   Plumbing    not o/c    not o/c   w/flue    Heating
---------------------------------------------------------------------------
Somerville         119         58         53         69       58         18
SBndBrook           52         26         26         40       28         19
Warren              20          5          5         51       13         38
Watchung            11          2          2         47       45          9
TOTALS            1146        581        554       1340      833        725
            % Units      Units
            w/o Ctrl    Lacking   Total  Adjusted  Occupied   Fair  Surplus
            Htn, With  Adequate  Present  Present  Dwelling  Share  Present
MNCPLTY     Inad Htng   Heating     Need     Need     Units    Cap     Need
---------------------------------------------------------------------------
Somerville  .23684211        16      188      154      4686    300     -145
SBndBrook   .40425532        16       94       77      1582    101      -24
Warren      .74509804        38       63       52      2999    192     -140
Watchung    .16666667         8       21       17      1630    104      -87
TOTALS                      626      2326     1907    67368   4312    -2404



*506
                                  SUSSEX
                 STF-1      STF-1      STF-1      STF-3    STF-3      STF-3
                Tbl 18     Tbl 13     Tbl 15     XII-35     X-17       X-17
                                   Net Units      Units               Other
                        Ttl Units   Lack Com       Lack     Room      Units
             Ovrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters   Lack Ctr
MNCPLTY          Units   Plumbing    not o/c    not o/c   w/flue    Heating
---------------------------------------------------------------------------
SUSSEX
Andover            12           8          6         10        6          7
AndoverTwp         19           6          5         68       32         48
Branchvlle          4           4          4         16       10          7
Byram              37           9          8        108       19         96
Frankford          42          29         25        100       28        130
Franklin           57           6          6         72       40         59
Fredon              9           2          2         28        6         28
Green               8           2          2         51        6         50
Hamburg            18           4          4         37        8         33
Hampton            23           7          6         80       33         57
Hardyston          38          13         10        100        5        128
Hopatcong         136          25         23        241      145        158
Lafayette           9           6          5         54        9         55
Montague           22          10          9         96       26         93
Newton             69          78         70        117       87         51
Ogdensburg         26           3          3         58       32         31
             % Units      Units
             w/o Ctrl   Lacking    Total Adjusted  Occupied   Fair  Surplus
            Htn, With  Adequate  Present  Present  Dwelling  Share  Present
MNCPLTY     Inad Htng   Heating     Need     Need     Units    Cap     Need
---------------------------------------------------------------------------
SUSSEX
Andover     .53846154         5       23       19       289     18        1
AndoverTwp         .6        41       65       53      1250     80      -27
Branchvlle  .41176471         7       15       12       343     22      -10
Byram       .83478261        90      135      111      2266    145      -34
Frankford   .82278481        82      149      122      1435     92       31
Franklin    .59595960        43      106       87      1540     99      -12
Fredon      .82352941        23       34       28       692     44      -16
Green       .89285714        46       56       46       727     47       -1
Hamburg     .80487805        30       52       42       593     38        5
Hampton     .63333333        51       80       65      1244     80      -14
Hardyston   .96240602        96      144      118      1560    100       18
Hopatcong   .52145215       126      285      233      4939    316      -83
Lafayette     .859375        46       60       50       504     32       17
Montague    .78151261        75      106       87       778     50       37
Newton      .36956522        43      182      149      2889    185      -35
Ogdensburg  .49206349        29       58       47       805     52       -4



*507
                 STF-1      STF-1      STF-1      STF-3    STF-3      STF-3
                Tbl 18     Tbl 13     Tbl 15     XII-35     X-17       X-17
                                   Net Units      Units               Other
                        Ttl Units   Lack Com       Lack     Room      Units
             Ovrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters   Lack Ctr
MNCPLTY          Units   Plumbing    not o/c    not o/c   w/flue    Heating
---------------------------------------------------------------------------
Sandyston           13         15         15        126      127        181
Sparta              26         26         25        141       32        114
Stanhope            27         16         15         31       19         12
Stillwater          24         14         14        104       24        101
Sussex              37         39         36         57       28         35
Vernon              85         19         19        390       61        408
Walpack              1          1          1          7        4          6
Wantage             54         26         24        250       49        217
TOTALS             796        368        337       2342      836       2105
              % Units     Units
             w/o Ctrl   Lacking    Total Adjusted  Occupied   Fair  Surplus
            Htn, With  Adequate  Present  Present  Dwelling  Share  Present
MNCPLTY     Inad Htng   Heating     Need     Need     Units    Cap     Need
---------------------------------------------------------------------------
Sandyston   .58766234        74      102       84       568     36       47
Sparta      .78082192       110      161      132      4254    272     -140
Stanhope    .38709677        12       54       44      1250     80      -36
Stillwater       .808        84      122      100      1284     82       18
Sussex      .55555556        32      105       86       873     56       30
Vernon      .86993603       339      443      363      4886    313       51
Walpack            .6         4        6        5        54      3        2
Wantage     .81578947       204      282      231      2198    141       91
TOTALS                     1692     2825     2316     37221   2382      -66



*508
                 STF-1      STF-1      STF-1      STF-3    STF-3      STF-3
                Tbl 18     Tbl 13     Tbl 15     XII-35     X-17       X-17
                                   Net Units      Units               Other
                        Ttl Units   Lack Com       Lack     Room      Units
             Ovrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters   Lack Ctr
MNCPLTY          Units   Plumbing    not o/c    not o/c   w/flue    Heating
---------------------------------------------------------------------------
UNION
BerklyHts           10          6          6         35       22         13
Clark               40         16         15         16       16          0
Crawford            83         44         42         95       72         23
Elizabeth         3143       1371       1160       3295     2726       1441
Fanwood             20          4          4          5        5          0
Garwood             14         25         25         48       24         29
Hillside           202         87         83        446      197        279
Kenilworth          37         15         15         82       85         22
Linden             409        195        185        555      399        242
Mntnside             8          3          3          0        0          0
NewProvdnc          19         25         25         24       14         10
Plainfld           985        294        247       1058     1005        284
Rahway             306        137        125        339      257        114
Roselle            278         93         81        198      185         63
RosellePk           95         57         56         65       49         23
ScotchPlns          54         30         29         84       44         40
Springfld           33         11         10        115       81         34
             % Units     Units
             w/o Ctrl   Lacking   Total   Adjusted  Occupied  Fair  Surplus
            Htn, With  Adequate Present    Present  Dwelling Share  Present
MNCPLTY     Inad Htng   Heating    Need       Need     Units   Cap     Need
---------------------------------------------------------------------------
UNION
BerklyHts   .37142857        13      29         24      3698   237     -213
Clark               0         0      55         45      5564   356     -311
Crawford    .24210526        23     148        121      8232   527     -405
Elizabeth   .34581234      1139    5442       4463     38878  2488     1975
Fanwood             0         0      24         20      2497   160     -140
Garwood     .54716981        26      65         54      1736   111      -58
Hillside    .58613445       261     546        448      7184   460      -12
Kenilworth  .20560748        17      69         56      2751   176     -120
Linden      .37753510       210     804        659     14232   911     -252
Mntnside            0         0      11          9      2362   151     -192
NewProvdnc  .41666667        10      54         44      4135   265     -220
Plainfld    .22032583       233    1465       1201     15269   977      224
Rahway      .30727763       104     535        439      9793   627     -188
Roselle     .25403226        50     409        336      7545   483     -147
RosellePk   .31944444        21     172        141      5038   322     -182
ScotchPlns  .47619048        40     123        101      6682   428     -327
Springfld   .29565217        34      77        63       5538   354     -291



*509
                 STF-1      STF-1      STF-1      STF-3    STF-3      STF-3
                Tbl 18     Tbl 13     Tbl 15     XII-35     X-17       X-17
                                   Net Units      Units               Other
                        Ttl Units   Lack Com       Lack     Room      Units
             Ovrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters   Lack Ctr
MNCPLTY          Units   Plumbing    not o/c    not o/c   w/flue    Heating
---------------------------------------------------------------------------
Summit              75         80         77        172      132         43
Union              198        130        126        245      221         58
Westfield           83         67         64        183      142         44
Winfield            39          2          2         56       50          6
TOTALS            6131       2692       2380       7116     5726       2768
              % Units    Units
             w/o Ctrl   Lacking    Total  Adjusted  Occupied  Fair  Surplus
            Htn, With  Adequate  Present   Present  Dwelling Share  Present
MNCPLTY     Inad Htng   Heating     Need      Need     Units   Cap     Need
---------------------------------------------------------------------------
Summit      .24571429       42       194       159      7738    495    -336
Union       .20788530       51       375       307     18132   1160    -853
Westfield   .23655914       43       190       156     10271    657    -501
Winfield    .10714286        6        47        39       698     45      -6
TOTALS                    2324     10824      8876    177973  11390   -2363



*510
                                  WARREN
                 STF-1      STF-1      STF-1      STF-3    STF-3      STF-3
                Tbl 18     Tbl 13     Tbl 15     XII-35     X-17       X-17
                                   Net Units      Units               Other
                        Ttl Units   Lack Com       Lack     Room      Units
             Ovrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters   Lack Ctr
MNCPLTY          Units   Plumbing    not o/c    not o/c   w/flue    Heating
---------------------------------------------------------------------------
WARREN
Allamuchy          15           8          8         29       24         19
Alpha              13           7          7         33       10         23
Belvidere          14          19         19         12       12         13
Blairstown         14          21         20        134        4        160
Franklin           12          11         10         67       28         44
Frelnghysn          4           7          7         48        9         49
Greenwich           7          11         11         31        5         28
Hacketstwn         66          38         38         89       35         71
Hardwick            1           3          3         61        4         75
Harmony            19          16         16         75       18         68
Hope               14           8          8         42       24         46
Indepndnce         34          11         10         37       10         30
Knowlton           21          12         12         85       44         61
Liberty            11           3          3         70       23         55
Lopatcong          16           7          5         45        0         45
Mansfield          24          28         28        129       55        110
            % Units       Units
            w/o Ctrl    Lacking   Total  Adjusted  Occupied   Fair  Surplus
            Htn, With  Adequate Present   Present  Dwelling  Share  Present
MNCPLTY     Inad Htng   Heating    Need      Need     Units    Cap     Need
---------------------------------------------------------------------------
WARREN
Allamuchy   .44186047       13       36        29      969      62      -33
Alpha       .69696970       23       43        35      949      61      -25
Belvidere         .52        6       39        32      935      60      -28
Blairstown  .97560976      131      165       135     1380      88       47
Franklin    .61111111       41       63        52      741      47        4
Frelnghysn  .84482759       41       52        42      456      29       13
Greenwich   .84848485       26       44        36      573      37        0
Hacketstwn  .66981132       60      164       134     2863     183      -49
Hardwick    .94936709       58       62        51      287      18       32
Harmony     .79069767       59       94        77      865      55       22
Hope        .65714286       28       50        41      494      32        9
Indepndnce        .75       28       72        59      953      61       -2
Knowlton    .58095238       49       82        68      682      44       24
Liberty     .70512821       49       63        52      574      37       15
Lopatcong           1       45       66        54     1807     116      -62
Mansfield   .66666667       86      138       113     2015     129      -16



*511
                 STF-1      STF-1      STF-1      STF-3    STF-3      STF-3
                Tbl 18     Tbl 13     Tbl 15     XII-35     X-17       X-17
                                   Net Units      Units               Other
                        Ttl Units   Lack Com       Lack     Room      Units
             Ovrcrwded   Lack Com   Plumbing  Ctrl Heat  Heaters   Lack Ctr
MNCPLTY          Units   Plumbing    not o/c    not o/c   w/flue    Heating
---------------------------------------------------------------------------
Oxford              13         22         22         40       15         43
Pahaquarry           0          0          0          0        0          0
Phlpsburg          111        138        134        296      259        116
Pohatcong           23         14         14        105       51         64
Washington          53         42         40        125       80         52
WshngtnTwp          13         20         19         96       22         95
White               20         11         10         85       40         72
TOTALS             518        457        444       1734      772       1339
             % Units     Units
             w/o Ctrl   Lacking    Total  Adjusted  Occupied  Fair  Surplus
            Htn, With  Adequate  Present   Present  Dwelling Share  Present
MNCPLTY     Inad Htng   Heating     Need      Need     Units   Cap     Need
---------------------------------------------------------------------------
Oxford      .74137931       30        65        53       570    36       17
Pahaquarry          0        0         0         0        13     1       -1
Phlpsburg   .30933333       92       337       276      6242   399     -124
Pohatcong   .55652174       58        95        78      1315    84       -6
Washington  .39393939       49       142       117      2414   154      -38
WshngtnTwp  .81196581       78       110        90      1388    89        1
White       .64285714       55        85        69       921    59       10
TOTALS                    1104      2066      1694     29406  1882     -187



*512 APPENDIX D

PROSPECTIVE NEED DATA

DISCLAIMER
This appendix is based on documents prepared by members of the Urban League advisory group. It is provided for informational purposes only as to those municipalities not included in Warren Township's prospective need region.

PURPOSE OF APPENDIX D
The summary sheet is designed to enable the reader to understand the derivation of the need of Warren's prospective need region, as set forth in Appendix F. The summary sheet also permits the reader to identify the prospective need for any other municipality in the State, providing that the regional configurations selected follow county lines and providing that the same methodology is used to identify the prospective regional need.
The remainder of Appendix D is the source data for the prospective need for each county in the State. With regard to Warren's prospective need region, no litigant has challenged the mathematical accuracy of the data. With regard to the counties not in Warren's prospective need region, the source data has not been the subject of adversarial litigation before this court.


*513
            Projected Mt. Laurel Households, 1990, by County
                                                               Additional
                      1990                1980                 Mt. Laurel
         County     Households   Less   Households  x .394 =   Households
1.  Atlantic          90,680      -       71,806    x .394 =      7,436
2.  Bergen           340,666      -      300,410    x .394 =     15,860
3.  Burlington       154,987      -      114,890    x .394 =     15,798
4.  Camden           183,897      -      162,508    x .394 =      8,427
5.  Cape May          40,186      -       32,347    x .394 =      3,089
6.  Cumberland        51,940      -       44,287    x .394 =      3,015
7.  Essex            287,009      -      299,934    x .394 =     -5,092
8.  Gloucester        84,892      -       65,129    x .394 =      7,787
9.  Hudson           194,964      -      207,857    x .394 =     -5,080
10. Hunterdon         37,857      -       28,515    x .394 =      3,680
11. Mercer           118,997      -      105,819    x .394 =      5,192
12. Middlesex        245,989      -      196,708    x .394 =     19,417
13. Monmouth         214,573      -      170,130    x .394 =     17,510
14. Morris           171,692      -      131,820    x .394 =     15,702
15. Ocean            170,941      -      128,304    x .394 =     16,798
16. Passaic          163,202      -      153,463    x .394 =      3,837
17. Salem             25,291      -       22,330    x .394 =      1,167
18. Somerset          89,681      -       67,368    x .394 =      8,791
19. Sussex            53,829      -       37,221    x .394 =      6,543
20. Union            194,487      -      177,973    x .394 =      6,506
21. Warren            35,306      -       29,406    x .394 =      2,325



*514
                            FEBRUARY 15, 1984
           PROSPECTIVE NEED  AVERAGE OF ECONOMIC/DEMOGR
                AND DEMOGRAPHIC MODELS N.J. DEPT. OF LABOR
                ==========================================
                         YEAR 2000                      YEAR 1990
COUNTY      MODEL 1 ECO/DEM  MODEL 2 DEM  AVERAGE MODEL 1  MODEL 2  AVERAGE
---------------------------------------------------------------------------
ATLANTIC        277400         245800      261600  240200   220000   230100
BERGEN          951400         707800      829600  915600   767100   841350
BURLINGTON      471900         487000      479450  407300   422300   414800
CAMDEN          555900         526400      541150  508900   497400   503150
CAPE MAY         91600         138300      114950   87800   109100    98450
CUMBERLAND      142600         153700      148150  139300   143700   141500
ESSEX           760700         739900      750300  789400   785400   787400
GLOUCESTER      269100         265700      267400  233200   233600   233400
HUDSON          516500         506000      511250  530500   524400   527450
HUNTERDON       112800         113200      113000   98600   101300    99950
MERCER          359400         301900      330650  340000   306300   323150
MIDDLESEX       757100         603300      680200  690400   601200   645800
MONMOUTH        588200         580800      584500  534400   546400   540400
MORRIS          511300         423900      467600  467700   418200   442950
OCEAN           447300         605700      526500  393500   470200   431850
PASSAIC         445100         421200      433150  451000   434800   442900
SALEM            69100          71400       70250   66600    68700    67650
SOMERSET        284000         199600      241800  246800   201700   224250
SUSSEX          172600         198200      185400  141200   156700   148950
UNION           518800         454200      486500  526500   467800   497150
WARREN           93800         107400      100600   89100    96300    92700
  NEW JERSEY   8396600        7851500     8124050  7898000 7572300  7735150



*515
                    NEW JERSEY LOW AND MODERATE INCOME
                             HOUSEHOLDS 1990
                    **********************************
                         1990                                     = LOW
COUNTY                HOUSEHOLDS       PCT. LOW AND MOD       AND MODERATE
===========================================================================
ATLANTIC                  90680              .394                 35728
BERGEN                    34066              .394                134222
BURLINGTON               154988              .394                 61065
CAMDEN                   183897              .394                 72455
CAPE MAY                  40186              .394                 15833
CUMBERLAND                51940              .394                 20464
ESSEX                    287010              .394                113082
GLOUCESTER                84892              .394                 33447
HUDSON                   194965              .394                 76816
HUNTERDON                 37858              .394                 14916
MERCER                   118998              .394                 46885
MIDDLESEX                245989              .394                 96920
MONMOUTH                 214573              .394                 84542
MORRIS                   171693              .394                 67647
OCEAN                    170941              .394                 67351
PASSAIC                  163202              .394                 64302
SALEM                     25291              .394                  9965
SOMERSET                  89682              .394                 35335
SUSSEX                    53829              .394                 21209
UNION                    194487              .394                 76628
WARREN                    35307              .394                 13911
TOTAL STATE           2,951,074              .394             1,162,723.



*516
                         COHORT PROJECTIONS 1990
                         ***********************
                            FEBRUARY 15, 1984
---------------------------------------------------------------------------
ATLANTIC COUNTY
COHORT    MODEL 1  MODEL 2  AVERAGE  COHORT    HEADSHIP  NUMBER  HOUSEHOLDS
                                    AGGREGATE  RATE
---------------------------------------------------------------------------
UNDER 5   15200     13900   14550
5-9       13000     12400   12700
10-14     12600     12300   12450
15-19     16000     14800   15400
20-24     16100     15700   15900  LESS THAN
                                   25 YRS       .0453     71000     3216.30
25-29     18500     17600   18050  25-29 YEARS  .4253     18050     7676.67
30-34     24000     21400   22700  30-34 YEARS  .4972     22700    11286.44
35-39     28000     19400   23700
40-44     16900     15200   16050  35-44 YEARS  .5408     39750    21496.80
45-49     11600     11200   11400
50-54      9800      9400    9600  45-54 YEARS  .5623     21000    11808.30
55-59      9700      9200    9450
60-64     11100     10600   10850  55-64 YEARS  .5844     20300    11863.32
65-69     11700     10900   11300
70-74      9300      9300    9300  65-74 YEARS  .6305     20600    12988.30
75-79      7300      7300    7300
80-84      4600      4600    4600
85 + OVER  4800      4800    4800  75 + OVER    .6194     16700    10343.98
                                                 TOTALS  230100    90680.11
---------------------------------------------------------------------------



*517
---------------------------------------------------------------------------
BERGEN
COHORT    MODEL 1  MODEL 2  AVERAGE  COHORT    HEADSHIP  NUMBER  HOUSEHOLDS
                                     AGGREGATE RATE
---------------------------------------------------------------------------
UNDER 5    47200   40400    43800
5-9        44400   42600    43500
10-14      47500   42600    45050
15-19      56300   46600    51450
20-24      69000   49700    59350  LESS THAN
                                   25 YRS       .0453     243150   11014.70
25-29      78300   48700    63500  25-29 YEARS  .4253      63500   27006.55
30-34      82000   59000    70500  30-34 YEARS  .4972      70500   35052.60
35-39      81100   66300    73700
40-44      74600   63900    69250  35-44 YEARS  .5408     142950   77307.36
45-49      61400   54600    58000
50-54      50300   46000    48150  45-54 YEARS  .5623     106150   59688.15
55-59      49200   44800    47000
60-64      54200   47000    50600  55-64 YEARS  .5844      97600   57037.44
65-69      46300   41000    43650
70-74      29400   29400    29400  65-74 YEARS  .6305      73050   46058.03
75-79      21000   21000    21000
80-84      13600   13600    13600
85 + OVER   9800    9800     9800  75 + OVER    .6194      44400   27501.36
                                                 TOTALS   841300   340666.2
---------------------------------------------------------------------------



*518
---------------------------------------------------------------------------
BURLINGTON
COHORT    MODEL 1  MODEL 2  AVERAGE  COHORT    HEADSHIP  NUMBER  HOUSEHOLDS
                                     AGGREGATE RATE
---------------------------------------------------------------------------
UNDER 5    25500    27200    26350
5-9        25100    25700    25400
10-14      26500    27100    26800
15-19      33100    33400    33250
20-24      32300    32700    32500  LESS THAN
                                    25 YRS       .0453    144300    6536.79
25-29      26300    31200    28750  25-29 YEARS  .4253     28750   12227.38
30-34      34600    35200    34900  30-34 YEARS  .4972     34900   17352.28
35-39      36100    39000    37550
40-44      32800    34700    33750  35-44 YEARS  .5408     71300   38559.04
45-49      26100    26700    26400
50-54      20700    20800    20750  45-54 YEARS  .5623     47150   26512.45
55-59      20100    20000    20050
60-64      19400    19700    19550  55-64 YEARS  .5844     39600   23142.24
65-69      17100    17600    17350
70-74      13100    13100    13100  65-74 YEARS  .6305     30450   19198.73
75-79       8600    8600      8600
80-84       5200    5200      5200
85 + OVER   4700    4700      4700  75 + OVER    .6194     18500   11458.90
                                                  TOTALS  414950   154987.8
---------------------------------------------------------------------------



*519
---------------------------------------------------------------------------
CAMDEN
COHORT    MODEL 1  MODEL 2  AVERAGE  COHORT    HEADSHIP  NUMBER  HOUSEHOLDS
                                     AGGREGATE RATE
---------------------------------------------------------------------------
UNDER 5    39000    38700    38850
5-9        36700    36500    36600
10-14      35200    34800    35000
15-19      35800    34700    35250
20-24      37200    33800    35500  LESS THAN
                                    25 YRS      .0453     181200    8208.36
25-29      38600    37900    38250  25-29 YEARS .4253      38250   16267.73
30-34      49200    46300    47750  30-34 YEARS .4972      47750   23741.30
35-39      45800    45000    45400
40-44      37100    37200    37150  35-44 YEARS .5408      82550   44643.04
45-49      28800    28500    28650
50-54      22500    21900    22200  45-54 YEARS .5623      50850   28592.96
55-59      21400    20700    21050
60-64      22500    21800    22150  55-64 YEARS .5844      43200   25246.08
65-69      20400    20600    20500
70-74      16000    16000    16000  65-74 YEARS .6305      36500   23013.25
75-79      11200    11200    11200
80-84       6700     6700     6700
85 + OVER   5000     5000     5000  75 + OVER   .6194      22900   14184.26
                                                 TOTALS   503200   183897.0
---------------------------------------------------------------------------



*520
---------------------------------------------------------------------------
CAPE MAY
COHORT    MODEL 1  MODEL 2  AVERAGE  COHORT    HEADSHIP  NUMBER  HOUSEHOLDS
                                     AGGREGATE RATE
---------------------------------------------------------------------------
UNDER 5    5300     6500     5900
5-9        5100     5600     5350
10-14      4800     5800     5300
15-19      5300     6600     5950
20-24      6000     7700     6850   LESS THAN
                                    25 YRS      .0453     29350     1329.56
25-29      6100     8200     7150   25-29 YEARS .4253      7150     3040.90
30-34      6000     8900     7450   30-34 YEARS .4972      7450     3704.14
35-39      5900     8700     7300
40-44      5100     6700     5900   35-44 YEARS .5408     13200     7138.56
45-49      4100     5000     4550
50-54      3300     4300     3800   45-54 YEARS .5623      8350     4695.21
55-59      3300     4600     3950
60-64      3900     5700     4800   55-64 YEARS .5844      8750     5113.50
65-69      5500     6800     6150
70-74      6800     6800     6800   65-74 YEARS .6305     12950     8164.98
75-79      5400     5400     5400
80-84      3300     3300     3300
85 + OVER  2600     2600     2600   75 + OVER   .6194     11300     6999.22
                                                 TOTALS   98500    40186.05
---------------------------------------------------------------------------



*521
                         COHORT PROJECTIONS 1990
                         ***********************
                            FEBRUARY 16, 1984
---------------------------------------------------------------------------
CUMBERLAND COUNTY
COHORT    MODEL 1  MODEL 2  AVERAGE  COHORT    HEADSHIP  NUMBER  HOUSEHOLDS
                                     AGGREGATE RATE
---------------------------------------------------------------------------
UNDER 5    9800     10100     9950
5-9        9000      9400     9200
10-14      9600      9800     9700
15-19     11200     11500    11350
20-24     10800     11100    10950  LESS THAN
                                    25 YRS      .0453     51150     2317.10
25-29     10500     11600    11050  25-29 YEARS .4253     11050     4699.57
30-34     11200     11500    11350  30-34 YEARS .4972     11350     5643.22
35-39     10500     11300    10900
40-44      9400      9700     9550  35-44 YEARS .5408     20450    11059.36
45-49      7800      7900     7850
50-54      6500      6600     6550  45-54 YEARS .5623     14400     8097.12
55-59      6100      6200     6150
60-64      6600      6600     6600  55-64 YEARS .5844     12750     7451.10
65-69      6300      6400     6350
70-74      5300      5300     5300  65-74 YEARS .6305     11650     7345.33
75-79      4100      4100     4100
80-84      2400      2400     2400
85 + OVER  2100      2100     2100  75 + OVER   .6194      8600     5326.84
                                                 TOTALS  141400    51939.63
---------------------------------------------------------------------------



*522
---------------------------------------------------------------------------
ESSEX
COHORT    MODEL 1  MODEL 2  AVERAGE  COHORT    HEADSHIP  NUMBER  HOUSEHOLDS
                                     AGGREGATE RATE
---------------------------------------------------------------------------
UNDER 5    54300    55400    54850
5-9        54400    53500    53950
10-14      54100    53200    53650
15-19      59400    58400    58900
20-24      66400    63100    64750  LESS THAN
                                    25 YRS       .0453    286100   12960.33
25-29      64300    63600    63950  25-29 YEARS  .4253     63950   27197.94
30-34      62500    64800    63650  30-34 YEARS  .4972     63650   31646.78
35-39      61800    61700    61750
40-44      55400    55300    55350  35-44 YEARS  .5408    117100   63327.68
45-49      47400    46900    47150
50-54      40100    39400    39750  45-54 YEARS  .5623     86900   48863.87
55-59      37900    37200    37550
60-64      38400    37700    38050  55-64 YEARS  .5844     75600   44180.64
65-69      31800    33900    32850
70-74      24800    24800    24800  65-74 YEARS  .6305     57650   36348.33
75-79      17700    17700    17700
80-84      10300    10300    10300
85 + OVER   8300     8300     8300  75 + OVER    .6194     36300   22484.22
                                                 TOTALS   787250   287009.8
---------------------------------------------------------------------------



*523
---------------------------------------------------------------------------
GLOUCESTER COUNTY
COHORT    MODEL 1  MODEL 2  AVERAGE  COHORT    HEADSHIP  NUMBER  HOUSEHOLDS
                                     AGGREGATE RATE
---------------------------------------------------------------------------
UNDER 5    16500    16800    16650
5-9        16300    16100    16200
10-14      16200    16600    16400
15-19      16900    17300    17100
20-24      17700    17000    17350  LESS THAN
                                    25 YRS      .0453    83700      3791.61
25-29      18100    18600    18350  25-29 YEARS .4253    18350      7804.26
30-34      27600    23100    25350  30-34 YEARS .4972    25350     12604.02
35-39      19500    22100    20800
40-44      16800    18200    17500  35-44 YEARS .5408    38300     20712.64
45-49      12900    13000    12950
50-54       9800     9900     9850  45-54 YEARS .5623    22800     12820.44
55-59       9500     9400     9450
60-64       9700     9700     9700  55-64 YEARS .5844    19150     11191.26
65-69       8600     8800     8700
70-74       6900     6900     6900  65-74 YEARS .6305    15600      9835.80
75-79       4600     4600     4600
80-84       2800     2800     2800
85 + OVER   2500     2500     2500  75 + OVER   .6194     9900      6132.06
                                                 TOTALS 233150     84892.09
---------------------------------------------------------------------------



*524
---------------------------------------------------------------------------
HUDSON
COHORT    MODEL 1  MODEL 2  AVERAGE  COHORT    HEADSHIP  NUMBER  HOUSEHOLDS
                                     AGGREGATE RATE
---------------------------------------------------------------------------
UNDER 5    39000    38800    38900
5-9        36400    36000    36200
10-14      33700    32700    33200
15-19      36400    36000    36200
20-24      41300    41100    41200  LESS THAN
                                    25 YRS      .0453     185700    8412.21
25-29      46700    46500    46600  25-29 YEARS .4253      46600   19818.98
30-34      47000    45400    46200  30-34 YEARS .4972      46200   22970.64
35-39      41400    40200    40800
40-44      35300    35300    35300  35-44 YEARS .5408      76100   41154.88
45-49      29500    29300    29400
50-54      26200    25700    25950  45-54 YEARS .5623      55350   31123.31
55-59      24800    24400    24600
60-64      25600    25200    25400  55-64 YEARS .5844      50000   29220.00
65-69      22800    23200    23000
70-74      18000    18000    18000  65-74 YEARS .6305      41000   25850.50
75-79      13100    13100    13100
80-84       7400     7400     7400
85 + OVER   6000     6000     6000  75 + OVER   .6194      26500   16414.10
                                                 TOTALS   527450   194964.6
---------------------------------------------------------------------------



*525
---------------------------------------------------------------------------
HUNTERDON COUNTY
COHORT    MODEL 1  MODEL 2  AVERAGE  COHORT    HEADSHIP  NUMBER  HOUSEHOLDS
                                     AGGREGATE RATE
---------------------------------------------------------------------------
UNDER 5     6000    6200     6100
5-9         5800    6000     5900
10-14       6400    6700     6550
15-19       7600    8000     7800
20-24       7000    7200     7100  LESS THAN
                                   25 YRS      .0453      33450     1515.29
25-29       5500    6600     6050  25-29 YEARS .4253       6050     2573.07
30-34       7700    7200     7450  30-34 YEARS .4972       7450     3704.14
35-39       9600    9100     9350
40-44       9600   10000     9800  35-44 YEARS .5408      19150    10356.32
45-49       8400    8900     8650
50-54       5900    6200     6050  45-54 YEARS .5623      14700     8265.81
55-59       4900    5000     4950
60-64       4400    4500     4450  55-64 YEARS .5844       9400     5493.36
65-69       3400    3400     3400
70-74       2500    2500     2500  65-74 YEARS .6305       5900     3719.95
75-79       1700    1700     1700
80-84       1100    1100     1100
85 + OVER    800     800      800  75 + OVER   .6194       3600     2229.84
                                                  TOTALS  99700    37857.77
---------------------------------------------------------------------------



*526
---------------------------------------------------------------------------
MERCER COUNTY
COHORT    MODEL 1  MODEL 2  AVERAGE  COHORT    HEADSHIP  NUMBER  HOUSEHOLDS
                                     AGGREGATE RATE
---------------------------------------------------------------------------
UNDER 5   21000     18700    19850
5-9       19500     17300    18400
10-14     19300     17400    18350
15-19     27400     25000    26200
20-24     34200     30700    32450   LESS THAN
                                     25 YRS       .0453  115250     5220.83
25-29     29200     24800    27000   25-29 YEARS  .4253   27000    11483.10
30-34     28300     23200    25750   30-34 YEARS  .4972   25750    12802.90
35-39     26700     24000    25350
40-44     23600     22300    22950   35-44 YEARS  .5408    48300   26120.64
45-49     19500     18200    18850
50-54     15900     14700    15300   45-54 YEARS  .5623    34150   19202.55
55-59     15600     14100    14850
60-64     17400     14800    16100   55-64 YEARS  .5844    30950   18087.18
65-69     15400     14100    14750
70-74     10700     10700    10700   65-74 YEARS  .6305    25450   16046.23
75-79      7700      7700     7700
80-84      4600      4600     4600
85 + OVER  3900      3900     3900   75 + OVER    .6194    16200   10034.28
                                                 TOTALS   323050   118997.7
---------------------------------------------------------------------------



*527
---------------------------------------------------------------------------
MIDDLESEX COUNTY
COHORT    MODEL 1  MODEL 2  AVERAGE  COHORT    HEADSHIP  NUMBER  HOUSEHOLDS
                                     AGGREGATE RATE
---------------------------------------------------------------------------
UNDER 5   39000     35100    37050
5-9       34800     34200    34500
10-14     37200     33600    35400
15-19     50600     43900    47250
20-24     61500     53600    57550   LESS THAN
                                     25 YRS       .0453   211750    9592.28
25-29     61200     51400    56300   25-29 YEARS  .4253    56300   23944.39
30-34     67300     55400    61350   30-34 YEARS  .4972    61350   30503.22
35-39     64300     51000    57650
40-44     53700     43400    48550   35-44 YEARS  .5408   106200   57432.96
45-49     41300     34900    38100
50-54     33100     28600    30850   45-54 YEARS  .5623    68950   38770.59
55-59     32000     28300    30150
60-64     34300     30200    32250   55-64 YEARS  .5844    62400   36466.56
65-69     30700     28200    29450
70-74     21300     21300    21300   65-74 YEARS  .6305    50750   31997.88
75-79     14100     14100    14100
80-84      7800      7800     7800
85 + OVER  6000      6000     6000   75 + OVER     .6194   27900   17281.26
                                                 TOTALS   645600   245989.1
---------------------------------------------------------------------------



*528
---------------------------------------------------------------------------
MONMOUTH COUNTY
COHORT    MODEL 1  MODEL 2  AVERAGE  COHORT    HEADSHIP  NUMBER  HOUSEHOLDS
                                     AGGREGATE RATE
---------------------------------------------------------------------------
UNDER 5    31700    32700     32200
5-9        31600    31800     31700
10-14      33100    33400     33250
15-19      36400    36800     36600
20-24      33900    33500     33700   LESS THAN
                                      25 YRS       .0453  167450    7585.49
25-29      30700    34300     32500   25-29 YEARS  .4253   32500   13822.25
30-34      42700    43500     43100   30-34 YEARS  .4972   43100   21429.32
35-39      47400    49900     48650
40-44      44300    46000     45150   35-44 YEARS  .5408   93800   50727.04
45-49      36300    36800     36550
50-54      28000    28300     28150   45-54 YEARS  .5623   64700   36380.81
55-59      26600    26800     26700
60-64      27500    28000     27750   55-64 YEARS  .5844   54450   31820.58
65-69      25800    26200     26000
70-74      21800    21800     21800   65-74 YEARS  .6305   47800   30137.90
75-79      16200    16200     16200
80-84      10400    10400     10400
85 + OVER  10000    10000     10000   75 + OVER    .6194   36600   22670.04
                                                  TOTALS  540400   214573.4
---------------------------------------------------------------------------



*529
---------------------------------------------------------------------------
MORRIS COUNTY
COHORT    MODEL 1  MODEL 2  AVERAGE  COHORT    HEADSHIP  NUMBER  HOUSEHOLDS
                                     AGGREGATE RATE
---------------------------------------------------------------------------
UNDER 5   27800     24900    26350
5-9       24900     24700    24800
10-14     26700     25300    26000
15-19     31000     29300    30150
20-24     35200     28800    32000    LESS THAN
                                      25 YRS        .0453  139300   6310.29
25-29     39700     29200    34450    25-29 YEARS   .4253   34450  14651.59
30-34     40400     36000    38200    30-34 YEARS   .4972   38200  18993.04
35-39     52500     40800    46650
40-44     42600     38100    40350    35-44 YEARS   .5408   87000  47049.60
45-49     33700     32700    33200
50-54     25100     24400    24750    45-54 YEARS   .5623   57950  32585.29
55-59     22100     21300    21700
60-64     20800     19400    20100    55-64 YEARS   .5844   41800  24427.92
65-69     17300     15500    16400
70-74     10400     10400    10400    65-74 YEARS   .6305   26800  16897.40
75-79      7300      7300     7300
80-84      5200      5200     5200
85 + OVER  4900      4900     4900    75 + OVER     .6194   17400  10777.56
                                                   TOTALS  442900  171692.7
---------------------------------------------------------------------------



*530
---------------------------------------------------------------------------
OCEAN COUNTY
COHORT    MODEL 1  MODEL 2  AVERAGE  COHORT    HEADSHIP  NUMBER  HOUSEHOLDS
                                     AGGREGATE RATE
---------------------------------------------------------------------------
UNDER 5   25200     29800    27500
5-9       23600     26800    25200
10-14     24400     30000    27200
15-19     26400     32600    29500
20-24     27000     31600    29300   LESS THAN
                                     25 YRS       .0453  138700     6283.11
25-29     26200     32300    29250   25-29 YEARS  .4253   29250    12440.03
30-34     24300     32400    28350   30-34 YEARS  .4972   28350    14095.62
35-39     26200     35500    30850
40-44     27500     35200    31350   35-44 YEARS  .5408   62200    33637.76
45-49     20800     25100    22950
50-54     15300     18900    17100   45-54 YEARS  .5623   40050    22520.12
55-59     14000     18400    16200
60-64     15000     20300    17650   55-64 YEARS  .5844   33850    19781.94
65-69     19200     22900    21050
70-74     25900     25900    25900   65-74 YEARS  .6305   46950    29601.98
75-79     25000     25000    25000
80-84     16800     16800    16800
85 + OVER 10800     10800    10800   75 + OVER    .6194   52600    32580.44
                                                 TOTALS  431950    170941.0
---------------------------------------------------------------------------



*531
---------------------------------------------------------------------------
PASSAIC COUNTY
COHORT    MODEL 1  MODEL 2  AVERAGE  COHORT    HEADSHIP  NUMBER  HOUSEHOLDS
                                     AGGREGATE RATE
---------------------------------------------------------------------------
UNDER 5    32800    31500    32150
5-9        30400    29800    30100
10-14      28900    27800    28350
15-19      32000    30700    31350
20-24      35800    34300    35050   LESS THAN
                                     25 YRS       .0453   157000    7112.10
25-29      38500    36700    37600   25-29 YEARS  .4253    37600   15991.28
30-34      39200    38100    38650   30-34 YEARS  .4972    38650   19216.78
35-39      35600    34100    34850
40-44      31600    30100    30850   35-44 YEARS  .5408    65700   35530.56
45-49      26500    25600    26050
50-54      21600    20900    21250   45-54 YEARS  .5623    47300   26596.79
55-59      20400    19500    19950
60-64      21100    20100    20600   55-64 YEARS  .5844    40550   23697.42
65-69      19800    18800    19300
70-74      14100    14100    14100   65-74 YEARS  .6305    33400   21058.70
75-79      10400    10400    10400
80-84       6600     6600     6600
85 + OVER   5600     5600     5600   75 + OVER    .6194    22600   13998.44
                                                TOTALS   442800   163202.1
---------------------------------------------------------------------------



*532
---------------------------------------------------------------------------
SALEM COUNTY
COHORT    MODEL 1  MODEL 2  AVERAGE  COHORT    HEADSHIP  NUMBER  HOUSEHOLDS
                                     AGGREGATE RATE
---------------------------------------------------------------------------
UNDER 5    4800      4900    4850
5-9        4800      4900    4850
10-14      4900      5000    4950
15-19      5100      5200    5150
20-24      3900      4400    4150    LESS THAN
                                     25 YRS       .0453   23950     1084.94
25-29      4000      4400    4200    25-29 YEARS  .4253    4200     1786.26
30-34      4900      5300    5100    30-34 YEARS  .4972    5100     2535.72
35-39      5800      5900    5850
40-44      5000      5100    5050    35-44 YEARS  .5408   10900     5894.72
45-49      3900      3900    3900
50-54      3300      3300    3300    45-54 YEARS  .5623    7200     4048.56
55-59      3100      3100    3100
60-64      3200      3200    3200    55-64 YEARS  .5844    6300     3681.72
65-69      3200      3200    3200
70-74      2700      2700    2700    65-74 YEARS  .6305    5900     3719.95
75-79      1900      1900    1900
80-84      1100      1100    1100
85 + OVER  1100      1100    1100    75 + OVER    .6194    4100     2539.54
                                                 TOTALS   67650    25291.41
---------------------------------------------------------------------------



*533
---------------------------------------------------------------------------
SOMERSET COUNTY
COHORT    MODEL 1  MODEL 2  AVERAGE  COHORT    HEADSHIP  NUMBER  HOUSEHOLDS
                                     AGGREGATE RATE
---------------------------------------------------------------------------
UNDER 5   15100     11600    13350
5-9       12000     12000    12000
10-14     13200     12100    12650
15-19     13800     12500    13150
20-24     15700     11800    13750   LESS THAN
                                     25 YRS       .0453   64900     2939.97
25-29     25600     13600    19600   25-29 YEARS  .4253   19600     8335.08
30-34     22100     18200    20150   30-34 YEARS  .4972   20150    10018.58
35-39     29800     19800    24800
40-44     20900     17300    19100   35-44 YEARS  .5408   43900    23741.12
45-49     15700     14800    15250
50-54     12800     12400    12600   45-54 YEARS  .5623   27850    15660.06
55-59     12600     11700    12150
60-64     12000     10700    11350   55-64 YEARS  .5844   23500    13733.40
65-69     10500      8400     9450
70-74      5900      5900     5900   65-74 YEARS  .6305   15350     9678.18
75-79      4000      4000     4000
80-84      2600      2600     2600
85 + OVER  2400      2400     2400   75 + OVER    .6194    9000     5574.60
                                                 TOTALS  224250    89681.78
---------------------------------------------------------------------------



*534
---------------------------------------------------------------------------
SUSSEX COUNTY
COHORT    MODEL 1  MODEL 2  AVERAGE  COHORT    HEADSHIP  NUMBER  HOUSEHOLDS
                                     AGGREGATE RATE
---------------------------------------------------------------------------
UNDER 5    10700    11600    11150
5-9         9800    11000    10400
10-14      10600    12400    11500
15-19      11000    12500    11750
20-24       9800    10600    10200   LESS THAN
                                     25 YRS       .0453    55000    2491.50
25-29       8600    10600     9600   25-29 YEARS  .4253     9600    4082.88
30-34      10500    11600    11050   30-34 YEARS  .4972    11050    5494.06
35-39      14200    15200    14700
40-44      14000    16100    15050   35-44 YEARS  .5408    29750   16088.80
45-49      10300    11500    10900
50-54       6800     7300     7050   45-54 YEARS  .5623    17950   10093.29
55-59       5200     5700     5450
60-64       5000     5500     5250   55-64 YEARS  .5844    10700    6253.08
65-69       4700     4900     4800
70-74       3900     3900     3900   65-74 YEARS  .6305     8700    5485.35
75-79       2700     2700     2700
80-84       1800     1800     1800
85 + OVER   1700     1700     1700   75 + OVER    .6194     6200    3040.28
                                                 TOTALS   148950   53829.24
---------------------------------------------------------------------------



*535
---------------------------------------------------------------------------
UNION COUNTY
COHORT    MODEL 1  MODEL 2  AVERAGE  COHORT    HEADSHIP  NUMBER  HOUSEHOLDS
                                     AGGREGATE RATE
---------------------------------------------------------------------------
UNDER 5    31900    28300    30100
5-9        29100    28300    28700
10-14      29800    27900    28850
15-19      34500    30800    32650
20-24      40200    32800    36500   LESS THAN
                                     25 YRS       .0453   156800    7103.04
25-29      43200    32800    38000   25-29 YEARS  .4253    38000   16161.40
30-34      46600    37400    42000   30-34 YEARS  .4972    42000   20882.40
35-39      43300    38700    41000
40-44      39800    36500    38150   35-44 YEARS  .5408    79150   42804.32
45-49      33100    30900    32000
50-54      27600    25500    26550   45-54 YEARS  .5623    58550   32922.67
55-59      27500    24800    26150
60-64      29900    26100    28000   55-64 YEARS  .5844    54150   31645.26
65-69      27000    24000    25500
70-74      17500    17500    17500   65-74 YEARS  .6305    43000   27111.50
75-79      12400    12400    12400
80-84       7700     7700     7700
85 + OVER   5500     5500     5500   75 + OVER    .6194    25600   15856.64
                                                 TOTALS   497250   194487.2
---------------------------------------------------------------------------



*536
---------------------------------------------------------------------------
WARREN COUNTY
COHORT    MODEL 1  MODEL 2  AVERAGE  COHORT    HEADSHIP  NUMBER  HOUSEHOLDS
                                     AGGREGATE RATE
---------------------------------------------------------------------------
UNDER 5    6000     6200     6100
5-9        5500     5900     5700
10-14      5900     6300     6100
15-19      6800     7100     6950
20-24      6200     6700     6450    LESS THAN
                                     25 YRS       .0453   31300     1417.89
25-29      5800     6500     6150    25-29 YEARS  .4253    6150     2615.60
30-34      6300     8000     7150    30-34 YEARS  .4972    7150     3554.98
35-39      7800     9200     8500
40-44      7300     8000     7650    35-44 YEARS  .5408   16150     8733.92
45-49      5900     6200     6050
50-54      4200     4400     4300    45-54 YEARS  .5623   10350     5819.81
55-59      4100     4200     4150
60-64      4300     4500     4400    55-64 YEARS  .5844    8550     4996.62
65-69      4100     4200     4150
70-74      3500     3500     3500    65-74 YEARS  .6305    7650     4823.33
75-79      2600     2600     2600
80-84      1500     1500     1500
85 + OVER  1300     1300     1300    75 + OVER    .6194    5400     3344.76
                                                 TOTALS   92700    35306.90
---------------------------------------------------------------------------



*537 APPENDIX E


                    SELECTED URBAN AID MUNICIPALITIES
ATLANTIC COUNTY              HUDSON COUNTY             SALEM COUNTY
   None                         Bayonne                   None
                                Hoboken
BERGEN COUNTY                   Jersey City            SOMERSET COUNTY
                                North Bergen
   Lodi                         Union City                None
   Garfield                     Weehawken
                                West New York          SUSSEX COUNTY
BURLINGTON COUNTY                                         None
   None                      HUNTERDON COUNTY
                                None                   UNION COUNTY
CAMDEN COUNTY                                             Elizabeth
                                                          Hillside
   Camden                    MERCER COUNTY                Plainfield
   Winslow
                                Trenton
CAPE MAY COUNTY                                        WARREN COUNTY
   None                      MIDDLESEX COUNTY             None
                                New Brunswick
                                Perth Amboy
CUMBERLAND COUNTY
   Vineland                  MONMOUTH COUNTY
   Bridgeton
                                Asbury Park
                                Keansburg
ESSEX COUNTY                    Long Branch
   Belleville
   Bloomfield                MORRIS COUNTY
   East Orange
   Irvington                    None
   Montclair
   Newark                    OCEAN COUNTY
   Orange
                                Lakewood
GLOUCESTER COUNTY            PASSAIC COUNTY
   Glassboro                    Passaic
                                Paterson
                               DISCLAIMER
This appendix was prepared by a member of the Urban League advisory group.
It is provided for informational purposes only as to those municipalities
not included in Warren Township's present and prospective need regions.

*538